                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

 KING-DEVICK TEST INC.,

                Plaintiff,                         Civil Action No. 17-cv-9307

 vs.                                               Honorable J. Paul Oetken, U.S.D.J

 NEW YORK UNIVERSITY, NYU     Honorable Debra C. Freeman, U.S.M.J
 LANGONE HOSPITALS, STEVEN L.
 GALETTA, and LAURA J. BALCER

                   Defendants.


             DECLARATION OF DAVID KLUFT IN SUPPORT OF
   OPPOSITION TO MOTION FOR ISSURANCE OF REQUEST TO REGISTER OF
              COPYRIGHTS PURSUANT TO 17 U.S.C. § 411(b)(2)

I, David A. Kluft, swear and state as follows:

        1.     I am an attorney with the firm of Foley Hoag LLP and counsel to Plaintiff King-

Devick Test Inc. the above-captioned matter. I submit this declaration in support of Plaintiff’s

Opposition to Defendant’s Motion for Issuance of Request ot Register Of Copyrights Pursuant to

17 U.S.C.§ 411(b)(2).

        2.     Attached hereto as Exhibit 1 are true and correct excerpts of the transcript from

the deposition of Dr. Alan King.

        3.     Attached hereto as Exhibit 2 are true and correct excerpts of the transcript from

the deposition of Dr. Steven Devick.

        4.     Attached hereto as Exhibit 3 are true and correct excerpts of the transcript from

the deposition of Professor Darrell Schlange.




B4948368.1
        5.     Attached hereto as Exhibit 4 are true and correct excerpts of the transcript from

the deposition of Christine Weber.

        6.     Attached hereto as Exhibit 5 is a true and correct copy of the Supplemental

Declaration of Allen H. Cohen, O.D.

        7.     On September 25, 2018, Defendants issued a subpoena for deposition testimony

from Herbert J. Bell, a lawyer who filled out the 1983 copyright application for the King-Devick

Test. I subsequently spoke with Mr. Bell, who confirmed that he was served with the subpoena.

Defendants did not take this deposition.

        I declare under penalty of perjury that the foregoing is true and correct, based on my

personal knowledge, and that this declaration was executed by me on February 8, 2019 in

Boston, Massachusetts.



                                                            ____________________
                                                            David A. Kluft
                                                            Foley Hoag LLP
                                                            155 Seaport Boulevard
                                                            Boston, Massachusetts 02210
                                                            (617) 832-1000
                                                            Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE

The undersigned hereby certifies that on February 8, 2019, a true and correct copy of the
foregoing document has been served on counsel of record who are deemed to have consented to
electronic service via the Court’s CM/ECF system.

                                                                    /s/ David A. Kluft




                                                2

B4948368.1
EXHIBIT 1
10/19/2018            King-Devick Test, Inc., v. NYU Langone Hospitals, et al.      Alan King


                                                                                  Page 1
                               UNITED STATES DISTRICT COURT
                                                FOR THE
                               SOUTHERN DISTRICT OF NEW YORK
        ________________________________________________________
        KING-DEVICK TEST, INC.,
                               Plaintiff,


        V.                                               Civil No:1:17-cv-09307


        NYU LANGONE HOSPITALS, NEW YORK
        UNIVERSITY, STEVEN L. GALETTA, and
        LAURA J. BALCER,
                               Defendant.
        ________________________________________________________


                                 VIDEOTAPED DEPOSITION
                                                OF
                                        DR. ALAN KING
                                      October 19, 2018
                                           1:47 p.m.
        LOCATION: Radisson Hotel Bismarck
                       Empire Conference Room
                       605 East Broadway Avenue
                       Bismarck, North Dakota 58501


        REPORTER: KAYLA A. RICHMOND
             ____________________________________________________
                               DIGITAL EVIDENCE GROUP
                          1730 M Street, NW, Suite 812
                               Washington, D.C. 20036
                                      (202) 232-0646


www.DigitalEvidenceGroup.com     Digital Evidence Group C'rt 2018                202-232-0646
10/19/2018                    King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                Alan King

  1       A. I guess, yes, I did look at documents with him.       1   now.
  2       Q. When did you look at documents with your              2      Q. And what's your role in the company?
  3    attorney?                                                   3      A. I'm an optometrist.
  4       A. Last night.                                           4      Q. And have you always been an optometrist in the
  5       Q. And did any of those documents refresh your           5   practice?
  6    recollection about any facts about this case or about --    6      A. Yes.
  7       A. Not really.                                           7      Q. Have you worked for any other companies before
  8       Q. Did you speak with anyone other than your             8   you worked for Visionary Eye Care?
  9    attorney about this case?                                   9      A. I've always been a solo practitioner.
 10       A. No.                                                  10      Q. Do you have a college degree?
 11       Q. Have you spoken to Mr. Devick about this case?       11      A. Yes.
 12       A. Yes.                                                 12      Q. What degree do you have?
 13       Q. When did you speak to him?                           13      A. I have a bachelor of science from the University
 14       A. He called me a couple of weeks ago and told me       14   of North Dakota.
 15    he was going to be here.                                   15      Q. And what year did you graduate from the
 16       Q. Did you speak to him before you were subpoenaed      16   University of North Dakota?
 17    for a deposition about this case?                          17      A. 1972.
 18       A. No.                                                  18      Q. Do you have any graduate degrees?
 19       Q. Did you speak with anyone else other than your       19      A. I have an OD Degree. I graduated from the
 20    attorney and Mr. Devick?                                   20   Illinois College of Optometry in 1976.
 21       A. No.                                                  21      Q. What's an OD degree?
 22       Q. When you spoke to Mr. Devick a few weeks ago,        22      A. Doctor of optometry.

                                                    Page 10                                                          Page 12

  1    what did you speak about?                                   1      Q. And does that mean that you're an eye doctor?
  2       A. He told me was going to be here today.                2      A. Yes.
  3       Q. And Was that all that you discussed in that           3      Q. And you said you graduated in 1976?
  4    call?                                                       4      A. Yes.
  5       A. Basically.                                            5      Q. Were you in the same graduating class as Steve
  6       Q. Was there anything else that you discussed?           6   Devick?
  7       A. He told me that we -- I asked him what the case       7      A. Yes.
  8    was about and he told me we were getting screwed. That      8      Q. When did you first meet Mr. Devick?
  9    was the end of the conversation.                            9      A. 1972.
 10       Q. You didn't -- did he tell you anything about the     10      Q. How did you meet him?
 11    defendants in the case?                                    11      A. In school. We were in the same class.
 12       A. No.                                                  12      Q. What class were you in together?
 13       Q. Did he tell you about what the claims were in        13      A. Well, all your classes when you're in optometry
 14    the case?                                                  14   school -- everybody takes the same classes at the same
 15       A. No.                                                  15   time. So we were in all of our classes together.
 16       Q. Dr. King, are you employed?                          16      Q. Do you recall how many students were in your
 17       A. Yes.                                                 17   class?
 18       Q. What company do you work for?                        18      A. 150.
 19       A. Visionary Eye Clinic in Dickinson, North Dakota.     19      Q. Did you do any research while you were at
 20       Q. How long have you worked there?                      20   optometry school?
 21       A. Well, I owned the business for 42 years or 40        21               MR. KLUFT: Object to the form. You can
 22    years. I sold it three years ago and I work for them       22   answer.

                                                    Page 11                                                          Page 13

                                                                                               Pages 10 to 13
www.DigitalEvidenceGroup.com                  Digital Evidence Group C'rt 2018                                  202-232-0646
10/19/2018                         King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                   Alan King

  1       A. Yes.                                                    1    functions where your eyes jump from one spot to another.
  2       Q. What type of research did you do?                       2       Q. So how is that different from the continuous
  3       A. Well, most of the research we did was when Steve        3    pursuit?
  4    and I decided to develop the King-Devick Test.                4       A. Well, you don't use continuous pursuit in
  5       Q. When did you start that research?                       5    reading you -- that's -- that's something that you like
  6       A. I don't recall.                                         6    following a baseball. But if you're reading, you're
  7       Q. Was this research for a class?                          7    using saccadic fixations.
  8       A. It was for our senior research project.                 8       Q. Where did you first learn about saccadic
  9       Q. What's a senior research project?                       9    fixations?
 10       A. Everybody who graduates from optometry school          10       A. In class.
 11    has to do a doctoral thesis and it's called a senior         11       Q. And what did you learn in class?
 12    research project. And so Steven and I decided to             12       A. There was a test called the Pierce Saccade Test
 13    corroborate on this test.                                    13    that we -- that was being taught at the school.
 14       Q. Is it -- is it something that you have to do           14       Q. What is a saccade?
 15    field research or is it writing a paper?                     15       A. I just told you. Saccade is going from one spot
 16       A. Both.                                                  16    to another.
 17       Q. And who decided to work with the other? Did you        17       Q. So is a saccades the same as a saccadic
 18    decide to work with Mr. Devick or did he approach you to     18    fixation?
 19    work with him on this research?                              19       A. Yes.
 20              MR. KLUFT: Object to the form. You can             20       Q. Before you started your research project, did
 21    answer.                                                      21    you research other eye movement exams?
 22       A. I have no idea. I don't really remember. It was        22       A. Do not recall.

                                                       Page 14                                                            Page 16

  1    42 years ago.                                                 1       Q. Did you review the literature in that area of
  2       Q. Was there a professor that advises you for your         2    research?
  3    senior research project?                                      3       A. Yes.
  4       A. Yes.                                                    4       Q. Do you recall what -- what books or papers that
  5       Q. Who was that professor?                                 5    you reviewed?
  6       A. Dr. Darrell Slangy.                                     6       A. I don't recall.
  7       Q. And was he your professor for any other classes?        7       Q. You mentioned the Pierce Saccade Test, what is
  8       A. Yes.                                                    8    the Pierce Saccade Test?
  9       Q. What classes?                                           9       A. It was a -- a paper produced by a professor of
 10       A. No recollection.                                       10    optometry and not sure where he was that he developed
 11       Q. Did everyone in your class do a senior research        11    the Pierce Saccade Test which he thought tested saccadic
 12    project in a pair?                                           12    functions.
 13       A. No.                                                    13       Q. And why do you say he thought?
 14       Q. Can you just tell me generally what your               14       A. Because he was wrong.
 15    research, the senior research paper was about?               15       Q. Why was he wrong?
 16       A. Detecting reading disabilities by testing              16       A. He didn't -- how do I go about this explaining
 17    saccadic functions of the eye.                               17    it. His test was designed so you just go from one point
 18       Q. What is a saccadic function?                           18    to another, it didn't really test the saccadic function.
 19       A. It's the eye movements that you use when you --        19    It actually tested pursuits more than it did that. So it
 20    when you go from -- when you're reading a line of paper,     20    didn't mimic the reading process.
 21    your eyes go in saccadic fixations, not continual            21       Q. So to mimic the reading process, would you need
 22    pursuits, but they go in saccadic, sporadic saccadic         22    to be looking at more than two items on a line?

                                                       Page 15                                                            Page 17

                                                                                                      Pages 14 to 17
www.DigitalEvidenceGroup.com                      Digital Evidence Group C'rt 2018                                     202-232-0646
10/19/2018                    King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                     Alan King

   1      A. Yes.                                                  1   with a vision test called the Gilbert Test?
   2      Q. Do you recall when you first learned about the        2      A. No.
   3   Pierce Saccade Test?                                        3      Q. Are you familiar with an optometrist named
   4      A. I don't remember.                                     4   Luther Gilbert?
   5      Q. Do you recall if you learned about it in class?       5      A. No.
   6              MR. KLUFT: Objection. Asked and                  6      Q. When you were working on your research, your
   7   answered. You can answer.                                   7   senior research project with Mr. Devick, were there any
   8      A. I believe it was in class, yes.                       8   other tests that involved reading numbers or letters
   9      Q. Do you recall who the professor was?                  9   that you studied?
  10      A. No.                                                  10      A. No.
  11      Q. Were there any similar saccadic tests that you       11      Q. So after you studied the Pierce Saccade Test,
  12   studied in class?                                          12   what did you do next for your research study?
  13      A. Not that I know of.                                  13             MR. KLUFT: Object to the form. I think it
  14      Q. Are you familiar with a test called the Vincett      14   mischaracterizes testimony, but you can answer.
  15   Test?                                                      15      A. I'm not sure what you're asking.
  16      A. No.                                                  16      Q. Sure. I'll rephrase the question. Well, describe
  17      Q. Dr. King, I'm handing you what's marked as           17   for me what the beginning steps were of your senior
  18   exhibit two. And this has on the bottom right, a bates     18   research project with Mr. Devick?
  19   number. This is just an identifier that shows, you know,   19      A. When we looked at the Pierce Saccade Test, we
  20   what number this document is. This is - this document      20   decided it didn't really test saccadic functions and it
  21   has bates number NYU00469222. So just take a look at       21   didn't mimic the reading process and our whole -- our
  22   this document and obviously it's -- it's got multiple      22   whole basis of research was to try to be able to

                                                    Page 18                                                            Page 20

   1   pages, but I can tell you which -- which pages we're        1   identify reading difficulties in children, so we decided
   2   going to be focusing on, but just take a look and let me    2   to design something that would more accurately test
   3   know if you've seen this before?                            3   reading ability in children rather than what was on the
   4      A. I do not recall seeing this before.                   4   Pierce Saccade Test because it didn't predict any -- it
   5      Q. So I'll represent that this is a photocopy of a       5   didn't mimic the reading process at all.
   6   publicly available book by William K. Vincett. If you       6      Q. And what's the -- what is the connection between
   7   can turn, please, to the page number at the bottom that     7   your reading ability and the saccadic function?
   8   ends with four six, nine, two, three, seven?                8      A. In order to be a good reader, if you're -- you
   9      A. Yeah.                                                 9   have to have accurate saccades, if you don't have
  10      Q. Take a look at the pages that are marked page 33     10   accurate saccades, a lot of times, just for an example,
  11   and 34 at the bottom. That's actually the page that you    11   when you're taking our test, you might overshoot a
  12   were on.                                                   12   number and then have to come back because you -- the
  13      A. Pardon me?                                           13   saccadic fixation wasn't accurate, so it takes somebody
  14              MR. KLUFT: And by 33 and 34, just for the       14   with poor saccadic functions longer to read our pages
  15   record, you don't mean the bates numbers, but the          15   than someone who has accurate saccadic functions.
  16   records of the articles.                                   16      Q. So somebody who has inaccurate saccadic function
  17      Q. Yeah, no. The number at the center in the            17   would take longer to read a page than somebody who did
  18   bottom, so the two pages that you have.                    18   have accurate saccadic function?
  19      A. These two?                                           19      A. Yes.
  20      Q. Yes. Have you seen these before?                     20      Q. Dr. King, I'm gonna hand you what's marked as
  21      A. No.                                                  21   exhibit three and this has the bates number KDT zero,
  22      Q. Okay. You can set that aside. Are you familiar       22   two, nine, eight, three, zero, four and the -- this is

                                                    Page 19                                                            Page 21

                                                                                                  Pages 18 to 21
www.DigitalEvidenceGroup.com                   Digital Evidence Group C'rt 2018                                     202-232-0646
10/19/2018                     King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                 Alan King

   1   the bates number that's on the bottom right. KDT means      1      Q. Okay. How long did it take to create the
   2   that it was produced by your counsel and I'll just          2   King-Devick test?
   3   represent to you that this was a document that your         3      A. I couldn't tell you.
   4   counsel produced on your behalf. So, obviously, again,      4      Q. When you were creating -- when you were
   5   this is a long document, but just please flip through it    5   developing this test, were there prior drafts or
   6   and let me know if you know what it is?                     6   different versions of it?
   7      A. This is our senior research project.                  7      A. Yes.
   8      Q. Who wrote this paper?                                 8      Q. Do you recall how many different versions there
   9      A. Steve and I.                                          9   were?
 10       Q. And so we'll get back to the paper, but I'll         10      A. I do not recall.
 11    have you flip to a specific page in this document. If      11      Q. Do you recall any of the changes that you made
 12    you can find the page that has the bates number ending     12   from the prior versions to this version that we're
 13    with two, nine, eight, three, three, nine. This is         13   looking at?
 14    appendix two?                                              14      A. I do not.
 15       A. Yes.                                                 15      Q. Do you recall whether there was always a
 16       Q. So looking at the next four pages which end in       16   demonstration card as the first?
 17    four, zero through four, two, you can just take a look     17      A. There was always a demonstration card.
 18    and let me know what this is?                              18      Q. Do you recall whether there were -- there was
 19       A. That's our actual test.                              19   always a test card one?
 20       Q. And when you say actual test, what test are you      20      A. There was always a test card one.
 21    referring to?                                              21      Q. And do you recall if the test card one always
 22       A. King-Devick Saccade Test.                            22   had straight lines going across it?

                                                     Page 22                                                        Page 24

   1      Q. Who developed the test?                               1      A. Yes.
   2      A. We did. Steve and I.                                  2      Q. Do you recall whether there was always a test
   3      Q. Were there parts of the test that you created         3   card two?
   4   and then parts that Mr. Devick created?                     4      A. There was.
   5      A. My recollection I created this document.              5      Q. Do you recall whether there were no lines
   6      Q. You created the appendix, these first four pages      6   between the numbers on test card two?
   7   of the text?                                                7             MR. KLUFT: Object to the form. You can
   8      A. Yes.                                                  8   answer.
   9      Q. When did you create it?                               9      A. There were never lines.
  10      A. I have no idea. When we started the project.         10      Q. And do you recall if there -- was there always
  11   1975.                                                      11   was a test card three in the King-Devick Test?
  12      Q. Do you recall when in 1975 you started the           12      A. Yes, there was.
  13   project?                                                   13      Q. And then test card three, did the numbers --
  14      A. No.                                                  14   were the numbers always closer together vertically than
  15      Q. When you say that you created the test, do you       15   they were on the prior cards?
  16   mean that you created these particular pages or you        16             MR. KLUFT: Object to the form. Lacks
  17   created these hard demonstration card test one, test two   17   Foundation. You can answer if you know.
  18   and test three?                                            18      A. Yes.
  19      A. Yeah, I created this.                                19      Q. So just going back to the demonstration card on
  20              MR. KLUFT: I'm sorry, the witness was           20   the page -- that ends in three, four, zero. On this
  21   pointing only at one page when he said that.               21   demonstration card was there always lines that went
  22      A. I created of all of the pages.                       22   across and then diagonally with arrows?

                                                     Page 23                                                        Page 25

                                                                                                   Pages 22 to 25
www.DigitalEvidenceGroup.com                   Digital Evidence Group C'rt 2018                                  202-232-0646
10/19/2018                     King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                    Alan King

  1       A. Yes.                                                  1          A. I have to think how to answer this correctly for
  2       Q. And whose idea was it to include those lines?         2    you. Similar to the demonstration card, it just aids the
  3       A. I believe it was mine.                                3    participant to follow the line straight across. It makes
  4       Q. When you were developing this test, did you have      4    it easier for them to start with because as you see, the
  5    input from anyone else?                                     5    test gets harder as you go on.
  6       A. No.                                                   6          Q. Why do you say the test gets harder as you go
  7       Q. Did you ever discuss with Mr. Devick how you          7    on?
  8    would set up the King-Devick Test?                          8          A. Because we lose the lines. It's easy to follow
  9       A. Yes.                                                  9    lines. So the next page there's no lines. It's harder to
 10       Q. What did you discuss?                                10    do.
 11       A. I don't know how to answer that question.            11          Q. And so when you say the next page, you're
 12       Q. Did you discuss how many numbers to use on each      12    talking about test card two on bates number three, four
 13    card?                                                      13    two?
 14       A. I'm sure we did. I don't recall.                     14          A. Yes.
 15       Q. Did you discuss whether to use the lines between     15          Q. What's the purpose of the King-Devick Test?
 16    numbers on the demonstration card?                         16          A. I guess you're going to have to give me -- I
 17       A. Again, I'm sure we did. I don't recall any of        17    don't quite understand what you want me to tell you.
 18    the conversations.                                         18          Q. Sure. I can clarify my question. What was --
 19       Q. Do the lines on this demonstration card have         19    what was -- what did you intend to be the purpose of the
 20    some purpose for this card?                                20    King-Devick Test when you developed it for your senior
 21              MR. KLUFT: Object to the form. Could you         21    research paper?
 22    -- I want to make sure we have the right bates number.     22          A. We wanted to be able to find it that -- we hoped

                                                     Page 26                                                           Page 28

  1    That's all.                                                 1   to develop a test that we could identify poor readers in
  2       Q. Sure I'm on the demonstration card bates number       2   a very simple way so that we could help those students
  3    ending in eight, three, four, zero.                         3   that had poor saccadic functions. Obviously poor readers
  4       A. Would you repeat your question?                       4   aren't always because of poor saccadic functions, but if
  5       Q. Sure. Is there a purpose for the lines that are       5   they have poor saccadic functions, they are not going to
  6    between the numbers on the demonstration card?              6   be a good reader. So what our purpose was to test
  7       A. Yes.                                                  7   children that showed poor saccadic ability so that we
  8       Q. What is that purpose?                                 8   could train them to become better readers.
  9       A. Purpose is to show a person taking the test so        9      Q. How could you tell that someone who took the
 10    you give them an idea of exactly what's going to happen    10   King-Devick Test had poor saccadic abilities?
 11    on the next three cards, so they follow the line and       11      A. Don't understand the question.
 12    move down to the next line and follow that line, move      12      Q. What would be the difference between someone who
 13    down to the next line so that they understand that's       13   did well on the King-Devick Test versus somebody who
 14    exactly what's going to happen.                            14   showed that they had poor saccadic abilities?
 15       Q. When you say follow the line, do you mean            15      Q. Most of the time, people who passed the test and
 16    reading across the line?                                   16   within the standards that we set up afterwards had
 17       A. Yes.                                                 17   accurate saccadic functions and could finish the test in
 18       Q. So looking at test card one, which is on bates       18   a lot better time than people who had poor saccadic
 19    number eight, three, four, one, do the lines on this       19   function.
 20    test one page have a function?                             20      Q. How do you grade the King-Devick Test?
 21       A. Yes.                                                 21      A. Pardon me?
 22       Q. What is that function?                               22      Q. How do you grade the King-Devick Test for a

                                                     Page 27                                                           Page 29

                                                                                                    Pages 26 to 29
www.DigitalEvidenceGroup.com                    Digital Evidence Group C'rt 2018                                     202-232-0646
10/19/2018                     King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                 Alan King

  1    subject who's taking it?                                    1   the way they're spaced?
  2       A. Well, you'd have to really go to Dr. Devick on        2      A. I did.
  3    that because that was his specialty in that he set up a     3      Q. And why did you space in this way?
  4    -- after we -- after we examined a great number of          4      A. Again, I'm not really sure what you're asking
  5    students, Dr. Devick put the numbers together and came      5   me. I spaced them randomly so that I could test the
  6    up with a standard per age with a standard deviation and    6   saccadic function rather than having equal spacing.
  7    when we tested them, we did a double blind study saying     7   Unequal spacing tests saccadic function.
  8    that if we went back and predicted which students were      8      Q. So if the numbers were equally spaced on each
  9    poor readers based on how they did on our test and we       9   row, that would not be able to test saccadic function?
 10    were 95 percent accurate.                                  10      A. Not accurately.
 11       Q. So I'll go back to the research and the testing      11      Q. Why do you say that?
 12    that you just mentioned, but just to clarify for my last   12      A. Because then you use a habituation and that's a
 13    question, when you're -- when you administer the           13   lot easier to develop a habit of going from one space to
 14    King-Devick Test, do you keep a score sheet as the         14   another where if they had unequal spaces, you can't
 15    person who's administering the test?                       15   develop a habit. You have to actually make the actual
 16       A. Yes.                                                 16   saccadic movement to read the test properly.
 17       Q. What does that score sheet look like?                17      Q. So if you had evenly spaced the numbers and use
 18       A. Should be in here.                                   18   that for -- to test saccadic function, it would not be
 19             MR. KLUFT: Well, she's not asking you to          19   an accurate --
 20    look at the document. So if you remember.                  20      A. It would not be accurate.
 21       A. Yes, there was this -- we had all the numbers        21      Q. Who decided to use the specific numbers on each
 22    there and we circled the numbers they missed or lines      22   row in the King-Devick Test?

                                                     Page 30                                                         Page 32

  1   they missed.                                                 1      A. That was me.
  2      Q. So when you say you circled the number, those          2      Q. Is there a particular reason why you chose these
  3   are the numbers reading across on each card?                 3   numbers?
  4      A. Right.                                                 4      A. Random.
  5      Q. And so what -- when someone misses a number or         5      Q. Could you have used consecutive numbers on each
  6   they read the wrong number --                                6   row? One, two, three?
  7      A. We circled it. So then we'd find out how many          7      A. No.
  8   errors they did per card and how long it took them to        8      Q. Why not?
  9   read the card.                                               9      A. Because that wouldn't test anything. That would
 10      Q. So you would time how long it takes someone to        10   just be rote memorization.
 11   read each card separately?                                  11      Q. So I'm turning to a different page on exhibit
 12             MR. KLUFT: Objection. You can answer.             12   three. If you can turn to the page ending in two, nine,
 13      A. Yes. And then time them and how many errors they      13   eight, three, one, six?
 14   made.                                                       14      A. Okay.
 15      Q. Who decided how many numbers to put on each row       15      Q. I'm sorry I misread the page number. If you can
 16   in the King-Devick Test?                                    16   please turn to the page ending in two, nine, eight,
 17      A. I believe I did.                                      17   three, three, zero. Take a look at that page and let me
 18      Q. Why are there -- so I'm looking at test card one      18   know if you recognize this.
 19   on bates number ending with eight, three, four, one. Why    19      A. I do recognize this.
 20   are there five numbers on each row going across?            20      Q. What is it? Does the Pierce Saccade Test on this
 21      A. I do not recall.                                      21   page have similar arrows to the demonstration card of
 22      Q. Do you recall who decided to space the numbers        22   the King-Devick Test?

                                                     Page 31                                                         Page 33

                                                                                                 Pages 30 to 33
www.DigitalEvidenceGroup.com                   Digital Evidence Group C'rt 2018                                   202-232-0646
10/19/2018                     King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                  Alan King

   1      A. Similar.                                            1       Q. What else is similar?
   2      Q. How is it similar?                                  2       A. The lines and then no lines.
   3      A. They have the arrows and lines.                     3       Q. When you say the lines, do you mean the lines on
   4      Q. And what are the arrows and lines for?              4    the demonstration card?
   5      A. Again, to show whoever is taking the test how to    5       A. Yes.
   6   follow.                                                   6       Q. And on the test one card?
   7      Q. And then flipping to the next page, ending in       7       A. Yes.
   8   bates number eight, three, three, one, what are the       8       Q. And when you say no lines, do you mean on test
   9   lines on this page for?                                   9    two and test three cards?
  10               MR. KLUFT: Objection. Lack of foundation,    10       A. Yes.
  11   you can answer.                                          11       Q. Is there anything else that's similar between
  12      A. The same way just to follow -- to go from one      12    the two tests?
  13   number to the next.                                      13       A. No.
  14      Q. Then flipping to the next page ending with         14       Q. What's different between the King-Devick Test
  15   eight, three, three, two. Are there any lines on this    15    and the Pierce Saccade Test?
  16   page?                                                    16              MR. KLUFT: Objection. You can answer.
  17      A. No.                                                17       A. Because of the fact that we used more numbers,
  18      Q. Do you know why not?                               18    more randomly spaced numbers, it actually tested
  19      A. No.                                                19    saccadic function. Whereas this did not because it just,
  20      Q. On this page would the reader read the numbers     20    it was just smooth pursuits and habituation. There were
  21   from left to right?                                      21    a lot of things wrong with this that didn't test
  22               MR. KLUFT: Objection. You can answer.        22    saccadic function.

                                                    Page 34                                                         Page 36

   1      A. Yes.                                                1       Q. Did you refer to the Pierce Saccade Test when
   2      Q. Flipping to the next page ending in two, nine,      2    you were developing the King-Devick Test?
   3   eight, three, three, three. Would the reader read the     3              MR. KLUFT: Objection. Vague.
   4   numbers from left to right on this page as well?          4       A. I think they gave it to us. I don't remember.
   5      A. Yes.                                                5       Q. Did you study the Pierce Saccade Test in your
   6      Q. Is the King-Devick Test a modification of the       6    classes before you began developing the King-Devick
   7   Pierce Saccade Test?                                      7    Test?
   8      A. No.                                                 8       A. Yes.
   9      Q. Why do you say that?                                9       Q. So flipping back to the page demonstration card
  10      A. Because the Pierce Saccade Test did not test       10    with the bates number ending in eight, three, three,
  11   saccades.                                                11    zero?
  12             MR. KLUFT: I'm sorry, I'm just gonna           12       A. Yes.
  13   object to the form of the question as vague, but you     13       Q. Do you see on the bottom left of the page where
  14   already answered.                                        14    it says Pierce Saccade Test Copyright 1972?
  15      Q. Does the King-Devick Test follow the same basic    15       A. I see that.
  16   format as the Pierce Saccade Test?                       16       Q. And you see at the bottom right of that page
  17               MR. KLUFT: Object to the form. You can       17    where it says Cook Inc, PO Box four, nine eight in
  18   answer.                                                  18    Indiana, four seven, four, zero, one?
  19      A. Basic format, possibly.                            19       A. Yes.
  20      Q. How does it follow the same basic format?          20       Q. Do you see -- do you see similar references to
  21      A. Well, we have a demonstration card and we have     21    the Pierce Saccade Test copyright and the Cook Inc
  22   three tests to test the candidate.                       22    address on the next three page ending in eight, three,

                                                    Page 35                                                         Page 37

                                                                                                Pages 34 to 37
www.DigitalEvidenceGroup.com                  Digital Evidence Group C'rt 2018                                   202-232-0646
10/19/2018                      King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                Alan King

   1   three, one, eight, three, three, two, and eight, three,    1       Q. Did you know Dr. Pierce personally?
   2   three, three?                                              2       A. No.
   3      A. Yes.                                                 3       Q. Did you ever meet Dr. Pierce?
   4      Q. Did you ever discuss with anyone whether you         4       A. Yes.
   5   would need to get permission to use the Pierce Saccade     5       Q. When did you meet him?
   6   Test in your research?                                     6       A. I met him right after I graduated, I believe.
   7      A. No.                                                  7    One time.
   8      Q. Why not?                                             8       Q. Where did you meet him?
   9      A. I have no idea. Because it wasn't the same test.     9       A. At a meeting in Minneapolis.
  10      Q. Did you ever try to contact Cook Inc. At this       10       Q. Do you recall what meeting that was?
  11   address on the Pierce Saccade Test?                       11       A. North Central Conference.
  12      A. Nope.                                               12       Q. What's the North Central Conference?
  13      Q. Did Mr. Devick try to contact Cook Inc., at that    13       A. It was just a conference -- a regional
  14   address?                                                  14    conference with several states education.
  15      A. I have no idea.                                     15       Q. And how did you meet him at that conference?
  16      Q. Did you ever consider getting a license to use      16       A. Just by chance meeting.
  17   the Pierce Saccade Test in your paper?                    17       Q. What did -- what did the two of discuss?
  18              MR. KLUFT: Objection. Lack of foundation.      18       A. Nothing. He asked me if I was the King from the
  19      A. Don't recall.                                       19    King-Devick. I said yes.
  20      Q. How did you get this copy of the Pierce Saccade     20       Q. Did you talk about the King-Devick Test with Mr.
  21   Test?                                                     21    Pierce?
  22      A. I don't remember. I don't remember.                 22       A. The only thing he said to me was, I wish I had

                                                     Page 38                                                          Page 40

  1       Q. Did you have this copy of -- or a copy of the        1    thought of that. And that was the end of the
  2    Pierce Saccade Test when you were developing the           2    conversation.
  3    King-Devick Test?                                          3       Q. Did you respond when he said he wished he had
  4       A. Yes.                                                 4    thought of that?
  5       Q. Did you refer to that copy of the Pierce Saccade     5       A. No.
  6    Test while you were developing the King-Devick Test?       6       Q. Did you know Mr. Pierce before you developed the
  7               MR. KLUFT: Objection. Asked and answered.       7    King-Devick Test?
  8    You can answer.                                            8       A. No.
  9       A. Not really. We developed our own.                    9       Q. Do you know Mr. Pierce came to know about the
 10       Q. You had mentioned earlier that there were           10    King-Devick Test?
 11    different drafts or versions of the King-Devick Test      11       A. I do not.
 12    while you were working on the senior research. Is that    12       Q. Did you ask him?
 13    right?                                                    13       A. No.
 14       A. Yes.                                                14       Q. So if you can please turn to page in the same
 15       Q. Were there any drafts that had fewer than five      15    exhibit ending in bates number two, nine, eight, three
 16    numbers on a row?                                         16    zero, six? So the very beginning?
 17       A. I do not remember.                                  17       A. Yes.
 18       Q. Do you know who created the Pierce Saccade Test?    18       Q. See in the second full paragraph where it says
 19       A. Dr. Jack Pierce.                                    19    with this in mind, we designed a test which was a
 20       Q. Who's Dr. Jack Pierce?                              20    modification of the Pierce and Vincett test, which we
 21       A. He's a professor of optometry that taught at        21    administered to 137 school aged children in the Chicago
 22    some of the schools. I'm not even sure where he was.      22    area. Do you see where it says that?

                                                     Page 39                                                          Page 41

                                                                                                  Pages 38 to 41
www.DigitalEvidenceGroup.com                   Digital Evidence Group C'rt 2018                                    202-232-0646
10/19/2018                      King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                   Alan King

  1        Q. Did you test any other tests other than the          1      A. Yes.
  2    King-Devick Test?                                           2      Q. How were the cards shown to the children at the
  3        A. I believe we also tested them with the Pierce        3   school, the King-Devick test cards?
  4    Saccade Test.                                               4      A. What do you mean?
  5        Q. Did you do that on the same day or, you know,        5      Q. Did you show them one by one or did you show
  6    around the same time you tested them with the               6   them the demonstration card first you mentioned? Did you
  7    King-Devick Test?                                           7   have them do the demonstration card first and then grade
  8        A. Around the same time.                                8   that and then move onto the next card?
  9        Q. Why did you do that?                                 9               MR. KLUFT: Objection. Asked and answered.
 10        A. We wanted to compare to see if we were more         10   You can answer if you understand the question.
 11    accurate at predicting poor readers than the Pierce        11      A. I think what you're asking is we always showed
 12    Saccade Test was.                                          12   them the demonstration card first and then card -- then
 13        Q. Was it more accurate?                               13   the next three cards in order with everybody.
 14        A. Definitely.                                         14      Q. And when you're showing them the cards, are you
 15        Q. Why do you say definitely?                          15   holding up the card or is it placed on the table?
 16        A. Because I -- as I told you earlier, we did a        16      A. They're holding it.
 17    double blind study and we went back and predicted who      17      Q. The children -- the child is holding the card?
 18    were poor readers using both tests and the Pierce          18      A. Mm-hmm.
 19    Saccade Test didn't come close to being as accurate as     19      Q. What size were the cards that were shown to the
 20    we were.                                                   20   children?
 21        Q. How did you know that one of the students was a     21      A. Same size as what's in here.
 22    poor reader? Was it something that was self-reported?      22      Q. So is the King-Devick Test that was shown in

                                                      Page 46                                                          Page 48

  1       A. I don't -- no, it was reported by the school          1   that senior paper we looked at, are those the cards that
  2    when we went back and like I said, it was a double blind    2   you actually showed the children in that school?
  3    study. So we went back and we said this child is a poor     3      A. Yes.
  4    reader and then they -- the school told us whether or       4      Q. And you had mentioned that there were several
  5    not we were correct.                                        5   people that were helping you test this and that you may
  6       Q. What does it mean when a study is a double blind      6   have made copies to have them help you; is that right?
  7    study?                                                      7      A. Correct.
  8       A. Well, we don't know the outcome or we don't know      8      Q. Do you recall roughly how many copies you had to
  9    anything about the subjects until we come up with our       9   make?
 10    diagnosis and then we'd go back to see if we were          10      A. I don't.
 11    correct. We have no prior knowledge whether they're a      11      Q. Do you recall whether you gave these -- these
 12    poor reader or not.                                        12   other students the copies or if you asked for them back?
 13       Q. Is it customary to test two tests together for a     13      A. No, we took them back.
 14    research project like this?                                14      Q. When did you take the back?
 15              MR. KLUFT: Objection. You can answer.            15      A. Right after we did the test -- after we finished
 16       A. I would imagine.                                     16   this -- the testing on the students, Steve and I
 17       Q. Why do you say that?                                 17   collected the tests and kept them for ourselves.
 18       A. Well, you want to test the accuracy of the two       18      Q. How did you -- so when you tested the students
 19    tests.                                                     19   with the Pierce Saccade Test was that also on paper?
 20       Q. When you say you want to look at the accuracy of     20      A. Yes.
 21    the two tests, do you mean that you would compare the      21      Q. And was that using the version of the Pierce
 22    results from the two tests?                                22   Saccade Test we saw on your senior paper?

                                                      Page 47                                                          Page 49

                                                                                                   Pages 46 to 49
www.DigitalEvidenceGroup.com                   Digital Evidence Group C'rt 2018                                    202-232-0646
10/19/2018                      King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                      Alan King

  1       A. Yes.                                                   1      A. No.
  2       Q. Did you also make copies of the Pierce Saccade         2      Q. Did you have a faculty advisor that helped with
  3    Test to have these other students help you test at the       3   the paper?
  4    school?                                                      4      A. We had a faculty advisor. He did not help with
  5       A. Yes.                                                   5   the paper.
  6       Q. Did you ask for those copies back after they           6      Q. Who is the faculty advisor?
  7    were finished testing?                                       7      A. Dr. Darrell Slangy.
  8       A. Yes.                                                   8      Q. What was his role as the faculty advisor?
  9       Q. Did you provide the other students that helped         9      A. That's a good question. I'm not real sure.
 10    you with the testing with instructions?                     10      Q. Did he review the paper before you submitted it?
 11       A. Yes.                                                  11      A. No.
 12       Q. Were they written instructions or oral                12      Q. Did you show him the King-Devick Test before you
 13    instructions?                                               13   wrote the paper?
 14       A. Both.                                                 14      A. I believe we did, not sure. I don't remember.
 15       Q. Do you still have the written instructions?           15      Q. If you did show him the King-Devick Test, do you
 16       A. No.                                                   16   have an idea of why you would have shown it to him?
 17       Q. Do you recall who wrote the instructions?             17             MR. KLUFT: Objection. You can answer if
 18       A. No.                                                   18   you know.
 19       Q. Would it have been either you or Mr. Devick?          19      A. I'm not sure. I don't remember if we needed the
 20       A. It would've been one of us, yes.                      20   permission to do the research project. I just don't
 21       Q. Did you make any changes to the King-Devick Test      21   remember. It's too long ago.
 22    while you were testing the students at the school?          22      Q. Generally, when you do research as a student at

                                                      Page 50                                                          Page 52

  1       A. No.                                                    1    the Illinois College of Optometry, do you know whether
  2       Q. Did you make any changes to the instructions           2    you would need to get permission to do research?
  3    while you were testing the students at the school?           3                MR. KLUFT: Objection. Vague and lacks
  4       A. No.                                                    4    foundation. You can answer if you understand.
  5       Q. Did you make any changes to the King-Devick Test       5       A. No idea.
  6    after you had finished the testing of the students at        6       Q. Did you write multiple drafts of the senior
  7    the school?                                                  7    paper before this final version that was exhibit three?
  8       A. No.                                                    8       A. Don't believe so.
  9       Q. So we've been going for about an hour. Would you       9       Q. So exhibit three is the only draft that you
 10    like to take a break?                                       10    worked on?
 11       A. I could use a restroom break.                         11       A. Yes.
 12       Q. Okay.                                                 12       Q. Did you and Mr. Devick edit the draft before you
 13              VIDEOGRAPHER: We are now going off the            13    printed it?
 14    record at 2:44 p.m.                                         14       A. No recollection.
 15                  (Recess taken.)                               15       Q. When -- when did you submit the final paper?
 16              VIDEOGRAPHER: We are going back on the            16       A. March of 1976.
 17    record at 2:54 p.m.                                         17       Q. Who did you submit the paper to?
 18       Q. Dr. King, who was involved in the writing             18       A. Dr. Darrell Slangy.
 19    process for that senior paper?                              19       Q. Did you submit to him the original copy?
 20       A. Steve Devick and me.                                  20       A. Yes.
 21       Q. Was there anybody else that helped edit the           21       Q. And is that the original copy that you produced
 22    paper?                                                      22    to your counsel?

                                                      Page 51                                                          Page 53

                                                                                                    Pages 50 to 53
www.DigitalEvidenceGroup.com                     Digital Evidence Group C'rt 2018                                   202-232-0646
10/19/2018                      King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                 Alan King

  1       A. Yes. This one.                                         1      A. Yes.
  2       Q. When you say this one, do you mean it was the          2      Q. What grade did you receive for the senior paper?
  3    same as exhibit three or was it the actual physical copy     3      A. A B.
  4    that you provided to your counsel?                           4      Q. Why do you think that is?
  5       A. I provided him the exact physical copy.                5               MR. KLUFT: Objection.
  6       Q. And that was the same copy that you gave to your       6      A. You don't even want to get me started on that
  7    faculty advisor?                                             7   one. I do not know why he gave us a B.
  8       A. Yes.                                                   8      Q. Did you ask your advisor why he gave you that
  9       Q. Was that the only copy you had to submit?              9   grade?
 10               MR. KLUFT: Objection. You can answer.            10      A. I did.
 11       A. That was the only copy I had. I think Steve had       11      Q. And what did he say?
 12    one.                                                        12      A. I don't remember. We didn't have a very pleasant
 13       Q. Do you know whether Mr. Devick had to submit his      13   conversation.
 14    copy as well?                                               14      Q. Why do you say it wasn't very pleasant?
 15       A. We submitted one copy.                                15      A. Because we deserved an A.
 16       Q. Did you make any copies of the final senior           16      Q. Did you tell him that you deserved an A?
 17    paper?                                                      17      A. Yes.
 18       A. I don't understand your question. They're right       18      Q. What was his response to that?
 19    there.                                                      19      A. I don't remember.
 20       Q. So before you submitted your one original copy        20      Q. Did he give you your grade in person?
 21    of the senior paper, did you make any photocopies to        21      A. I don't remember.
 22    keep for yourself?                                          22      Q. Did he give you any critiques on the senior

                                                     Page 54                                                         Page 56

  1                MR. KLUFT: Objection.                            1   paper?
  2          A. No.                                                 2      A. No.
  3          Q. Do you know whether Mr. Devick made any             3      Q. Do you know whether your faculty advisor made
  4    photocopies for himself?                                     4   any copies of the senior paper?
  5          A. No idea.                                            5      A. I don't know.
  6          Q. When did your faculty advisor give you that         6      Q. When you submitted the senior paper, did you
  7    original copy back?                                          7   expect him to show it to anyone else?
  8          A. I don't remember.                                   8            MR. KLUFT Objection. You can answer.
  9          Q. Was it --                                           9      A. No.
 10          A. Before I graduated.                                10      Q. Did you expect him to show it to any other
 11          Q. So that was before 1976.                           11   students at the school?
 12                MR. KLUFT: Objection.                           12      A. No.
 13          A. Before? I don't remember when he gave it back to   13      Q. Do you know whether he did show the senior paper
 14    us.                                                         14   to any other students?
 15                MR. KLUFT: I think the witness testified        15      A. I have no idea.
 16    that he handed it in in 1976. So it couldn't possibly be    16      Q. Do you know whether he showed any copies of the
 17    before 1976.                                                17   King-Devick Test to anyone else at the school?
 18          Q. Right. But -- so when did you graduate from the    18      A. I have no idea.
 19    Illinois College of Optometry?                              19      Q. Do you recall whether any of the faculty at the
 20          A. June of 1976 -- or May of 1976, I believe.         20   Illinois College of Optometry taught their students
 21          Q. So your faculty advisor gave you back that         21   about the King-Devick Test around the time you
 22    original senior paper between March and May of 1976?        22   graduated?

                                                     Page 55                                                         Page 57

                                                                                                  Pages 54 to 57
www.DigitalEvidenceGroup.com                   Digital Evidence Group C'rt 2018                                   202-232-0646
10/19/2018                     King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                   Alan King

  1       A. I have no idea.                                        1    paper, did you look at any other -- any prior senior
  2       Q. When you submitted your senior paper, did you          2    papers from other students?
  3    expect that your senior advisor would give it back to        3       A. No.
  4    you?                                                         4       Q. After you submitted your senior paper, did you
  5       A. Yes.                                                   5    have to present your research in class?
  6       Q. And he did give it back to you?                        6       A. I don't recall.
  7       A. Yes.                                                   7       Q. Do you recall whether there was any other work
  8       Q. Did you expect that the college's library would        8    product other than the paper itself that came out of
  9    receive a copy?                                              9    your research?
 10       A. No.                                                   10       A. I don't understand your question.
 11       Q. Do you know whether the library did receive a         11       Q. Were there any other physical materials, any
 12    copy?                                                       12    other presentations that you created based on your
 13       A. I believe they did. I'm not sure.                     13    senior research?
 14       Q. Do you know who provided that copy to the             14       A. No.
 15    library?                                                    15       Q. Did you give any presentations about the
 16               MR. KLUFT: Objection.                            16    King-Devick test to anyone, whether they were at the
 17       A. No. I don't.                                          17    college or not?
 18       Q. Do you know whether the library made any copies       18                MR. KLUFT: Objection. Vague as to time
 19    of the senior paper that it had?                            19    period.
 20       A. I do not know.                                        20       A. Exactly. I don't know when.
 21       Q. Do you know who had access to the copies to the       21       Q. Did you give any presentations about the
 22    senior paper at the Illinois College of Optometry           22    King-Devick Test to anyone in the 1970s?

                                                     Page 58                                                         Page 60

  1    library?                                                     1       A. No. Not that I remember.
  2               MR. KLUFT: Objection. There's almost no           2       Q. When did you start your optometry practice?
  3    foundation for any of these questions. So my continuing      3       A. 1976.
  4    objection, but you can answer if you know.                   4       Q. Did you use the test as part of your optometry
  5       A. No.                                                    5    practice?
  6       Q. Do you know how other researchers who were             6       A. Yes.
  7    interested in vision tests would be able to get a copy       7       Q. Do you recall when you started using the
  8    of the senior paper?                                         8    King-Devick Test?
  9               MR. KLUFT: Objection.                             9       A. Right away.
 10       A. I do not know how.                                    10       Q. Do you recall around what month that would have
 11       Q. Do you know whether any researchers learned           11    been?
 12    about the King-Devick Test in the 1970s?                    12       A. June.
 13               MR. KLUFT: Objection. Vague. You can             13       Q. June of 1976? How did you use the King-Devick
 14    answer.                                                     14    Test in your optometry practice?
 15       A. Nope.                                                 15       A. I made copies of the cards and I used them to
 16       Q. Are you aware of any research articles published      16    test students who I thought might be poor readers --
 17    in the 1970s that referenced the King-Devick Test?          17    patients that I thought might be poor readers.
 18       A. I do not.                                             18       Q. Do you recall how many copies you made of the
 19       Q. Do you know whether the Illinois College of           19    test when you first started your optometry practice?
 20    Optometry's library kept copies of senior papers?           20                MR. KLUFT: Objection. Vague as to time
 21       A. I don't know for sure.                                21    period, but go ahead.
 22       Q. When you were doing research for this senior          22       A. One.

                                                     Page 59                                                         Page 61

                                                                                                  Pages 58 to 61
www.DigitalEvidenceGroup.com                     Digital Evidence Group C'rt 2018                                  202-232-0646
10/19/2018                      King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                   Alan King

  1       Q. When you tested your patients with the                1       Q. Before 1980, did you work with any other
  2    King-Devick Test, did you test any other vision tests?      2    optometrists in your optometry practice?
  3       A. No.                                                   3       A. No.
  4       Q. Did you give out any copies of the King-Devick        4       Q. You were a solo practitioner?
  5    test to any of your patients?                               5       A. Correct.
  6                MR. KLUFT: Objection. Vague as to time          6       Q. Did you ever work with Mr. Devick in an
  7    period.                                                     7    optometry practice?
  8       A. Not really.                                           8       A. No.
  9       Q. Why do you say not really?                            9       Q. Before 1980 was your optometry practice based in
 10       A. I used a couple maybe over -- before Bernell, I      10    Dickinson, North Dakota?
 11    think I might've made a copy to give to a student, maybe   11       A. No, I was in Langdon, North Dakota.
 12    two or three times.                                        12       Q. And where is Langdon, North Dakota?
 13       Q. Do you recall whether that was before 1980?          13       A. Northeast corner of the state.
 14       A. It would have definitely been before 1980.           14       Q. When you gave that copy of the King-Devick Test
 15       Q. And who was the student that you made copies         15    to one of your patients, did you ask for it back?
 16    for.                                                       16       A. I believe I did.
 17       A. I have no idea.                                      17       Q. Do you recall whether this patient gave you the
 18       Q. Was this a student at the Illinois College of        18    test back?
 19    Optometry?                                                 19       A. I believe they did.
 20       A. No. These were patients when I was in practice.      20       Q. Do you recall around when you asked for the test
 21       Q. So you -- you made a copy of the King-Devick         21    back?
 22    Test for a patient at your practice?                       22       A. No.

                                                      Page 62                                                          Page 64

  1       A. Yes.                                                  1       Q. Do you know whether the patient made any copies
  2       Q. Do you recall -- do you recall why?                   2    of the King-Devick Test?
  3       A. I used that as remediation for a couple of my         3       A. No.
  4    patients.                                                   4       Q. You don't recall?
  5       Q. What do you mean by remediation?                      5       A. I don't know.
  6       A. I had them use the test over and over again and       6       Q. Do you -- do you know whether he showed anyone
  7    I felt that by using the test over and over again, it       7    his copy or her copy of the King-Devick Test?
  8    would improve their saccadic functions.                     8       A. I have no idea.
  9       Q. Did it improve their function?                        9       Q. Are you aware of any colleges or universities
 10       A. Yep.                                                 10    that taught the King-Devick Test prior to 1980?
 11                MR. KLUFT: I'm sorry. I just -- I just         11              MR. KLUFT: Objection. Vague. You can
 12    would impose an objection. I just want to caution that     12    answer.
 13    we don't want to get too far into medical histories of     13       A. I have no idea.
 14    individual -- individual patients. And if we do, I want    14       Q. Just going back to the patient who received a
 15    to take a break and think about the question. So if        15    copy of the King-Devick Test before 1980, do you recall
 16    you're going to stop it there, that's fine. But if we're   16    this person's name?
 17    going to get deep into somebody's medical history, I       17              MR. KLUFT: Objection. You can answer. I'm
 18    want to think about it and maybe have a discussion off     18    sorry. I withdraw the objection. I just -- instead, I
 19    the record.                                                19    just want to caution, again, I don't want to get into
 20       Q. Sure. Did you give any copies of the King-Devick     20    medical history. If we are going to get into it, I'd
 21    Test to any parents of your patients?                      21    like to maybe designate a portion of the transcript as
 22       A. No.                                                  22    highly confidential and --

                                                      Page 63                                                          Page 65

                                                                                                    Pages 62 to 65
www.DigitalEvidenceGroup.com                    Digital Evidence Group C'rt 2018                                     202-232-0646
10/19/2018                       King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                 Alan King

  1              MR. MCCALLION: That's fine. Don't think             1    student?
  2    we're really going to go much farther, but okay.              2               MR. KLUFT: Objection. Vague as to --
  3              MR. KLUFT: I don't want to be an                    3       A. Yeah, what did I discuss. I don't know.
  4    obstructionist. I also just -- I don't want to create a       4       Q. Did you discuss the use of the test with the
  5    transcript with somebody's medical information on it          5    student when you found out that or when you heard that
  6    because that'll create all kinds of problems.                 6    he or she had learned about the King-Devick Test in
  7       Q. Okay.                                                   7    class?
  8       A. Well, this is over 40 years ago. I couldn't name        8       A. I don't think so.
  9    one patient I had in 1976.                                    9       Q. Do you recall anything else from your
 10       Q. Okay. Do you know whether your faculty advisor,        10    conversation with this person?
 11    Professor Slangy taught any other students about the         11       A. I don't.
 12    King-Devick Test?                                            12       Q. Was there ever a time when you gave the Illinois
 13       A. I have no idea.                                        13    College of Optometry any restrictions on how they could
 14       Q. Do you recall that when we spoke on the phone on       14    use this senior paper?
 15    August 30th, you had mentioned that Professor Slangy had     15               MR. KLUFT: Objection. Foundation. You can
 16    started teaching the test to his students at the             16    answer.
 17    Illinois College of Optometry after you submitted the        17       A. Will you repeat the question, please?
 18    paper?                                                       18       Q. Sure Was there ever a time when you gave the
 19       A. I'd heard that. I don't know that firsthand.           19    Illinois College of Optometry any restrictions on how
 20       Q. Who did you hear that from?                            20    the college could use the senior paper?
 21       A. I don't remember.                                      21       A. Not directly, I didn't. When I heard that they
 22       Q. Do you recall whether it was a fellow classmate?       22    were using it, I called Steve and Steve talked to them.

                                                          Page 66                                                       Page 68

  1       A. I don't think so. I think it was a student that         1       Q. Around when was that?
  2    was behind me, graduated after me.                            2       A. Probably right after we graduated. Shortly after
  3       Q. Do you recall when you spoke to this student who        3    we graduated.
  4    graduated after you?                                          4       Q. And when you say that you had heard the college
  5       A. No.                                                     5    was using the paper, was that -- or the King-Devick
  6       Q. Do you recall whether it was more than three            6    Test, was that from that same student we just discussed?
  7    years after you graduated?                                    7       A. Yes.
  8       A. I believe it was less.                                  8       Q. Do you know what Mr. Devick did after you told
  9       Q. How did you find out that this student learned          9    him?
 10    about the King-Devick Test?                                  10       A. I really don't know. He said he took care of it.
 11       A. You know, I don't remember.                            11       Q. Other than to the one patient we have already
 12       Q. Was this person a friend of yours from school?         12    discussed. Did you give out any copies of the
 13       A. Yes, I think.                                          13    King-Devick Test to any other researchers or
 14       Q. Do you recall whether this student had received        14    optometrists?
 15    a copy of the King-Devick Test?                              15       A. No.
 16       A. I don't believe so.                                    16       Q. Have you heard of the King-Devick Test being
 17       Q. Do you recall what class the test was taught in?       17    referred to as the NYSOA K-D Test?
 18       A. No.                                                    18       A. Yes.
 19       Q. Do you recall whether the student knew about the       19       Q. Do you know what the NYSOA is?
 20    senior paper or just the King-Devick Test?                   20       A. No.
 21       A. I'm not sure either. Again, I'm not sure.              21       Q. What is the NYSOA K-D Test?
 22       Q. Did you discuss the King-Devick Test with the          22       A. It's what we had when -- we were under contract

                                                          Page 67                                                       Page 69

                                                                                                    Pages 66 to 69
www.DigitalEvidenceGroup.com                      Digital Evidence Group C'rt 2018                                  202-232-0646
10/19/2018                       King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                      Alan King

  1   with Bernell. They named it that, and I'm not sure why.          1   haven't looked at this in 42 years.
  2      Q. What is Bernell?                                           2       Q. Flipping to the page ending in bates number two
  3      A. Bernell is a corporation that manufactured the             3   nine, eight, three, nine, four. What is shown on this
  4   King-Devick Test and marketed it for us.                         4   page?
  5      Q. Do you recall when Bernell started marketing and           5       A. That's our score sheet.
  6   manufacturing the King-Devick Test?                              6       Q. Do you recall who wrote this score sheet?
  7      A. It was in the early eighties. I'm not exactly              7       A. We did.
  8   positive when exactly it was.                                    8       Q. And when you say we, you mean --
  9      Q. Dr. King, I'm handing you what's marked as                 9       A. Steve and I.
 10   exhibit four, and this is a document that I'll represent        10       Q. Do you recall when you wrote the score sheet?
 11   your counsel produced on your behalf, bearing bates             11       A. It's part of our research project. The end
 12   number KDT0298388. Take a look at the document and let me       12   result of our research project.
 13   know if you know what it is?                                    13       Q. And so you would have created this around 1975
 14      A. I do know what this is.                                   14   or 76?
 15      Q. What is it?                                               15       A. Yes.
 16      A. It's the King-Devick Test that Bernell                    16       Q. Do you recall whether you used the score sheet
 17   manufactured and marketed for us.                               17   when you tested the students at the Chicago Public
 18      Q. Just looking through this document, is this the           18   School?
 19   same King-Devick Test as the King-Devick Test shown in          19       A. We did not. This is a result of what we tested
 20   your senior paper?                                              20   with the students.
 21      A. Yes.                                                      21       Q. So you created this test after you completed the
 22      Q. And looking specifically at the page ending in            22   testing of those students?

                                                            Page 70                                                       Page 72

  1    bates number two, nine, eight, three, eight, nine where         1             MR. KLUFT: Object to the form. Vague. You
  2    it says instructions. You see that?                             2   can answer.
  3       A. Yes.                                                      3      A. This isn't a test. This is a score sheet and we
  4       Q. Who wrote these instructions?                             4   established norms and standard deviations as you can see
  5       A. I don't recall. Either Steve or me.                       5   by the age. So if they take this test, we can find out
  6       Q. Do you recall when these instructions would have          6   where they are as far as what age they are at and how
  7    been written?                                                   7   many seconds it takes to do the tests and how many
  8       A. We wrote these instructions when we wrote the             8   mistakes they made and it gives them a pass or fail on
  9    test.                                                           9   this.
 10       Q. So these instructions would have been written            10      Q. When would you use this score sheet?
 11    around 1975 or 1976?                                           11      A. Every time you take the test.
 12       A. Yes.                                                     12      Q. Did you use this score sheet when you used the
 13       Q. Do you recall whether these were the                     13   KD Test in your optometry practice in the 1970s?
 14    instructions that you had provided to the other students       14      A. I still do.
 15    that helped you test the King-Devick Test in that              15      Q. You still use the King-Devick Test as part of
 16    Chicago Public School?                                         16   your optometry practice?
 17       A. I don't recall.                                          17      A. I do.
 18       Q. Are these instructions part of your senior               18      Q. Do you still use this score sheet that's shown
 19    paper?                                                         19   on two, nine, eight, three, nine, four?
 20                MR. KLUFT: Objection. Vague. But you can           20      A. I do.
 21    answer if you know.                                            21      Q. How do you use it?
 22       A. I'm not sure if we have it in here or not. I             22      A. I don't understand your question.

                                                            Page 71                                                       Page 73

                                                                                                      Pages 70 to 73
www.DigitalEvidenceGroup.com                       Digital Evidence Group C'rt 2018                                    202-232-0646
10/19/2018                     King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                     Alan King

  1       Q. Do you use it to diagnose poor reading?              1       Q. Do you recall when you first started getting
  2       A. Yes.                                                 2   those checks from Bernell?
  3       Q. When you gave your patient a copy of the             3       A. About a year after we signed the contract.
  4    King-Devick Test sometime prior to 1980, did you also      4       Q. And do you still receive royalties from Bernell?
  5    give your patient a copy of the score sheet?               5       A. No.
  6       A. No.                                                  6       Q. Do you recall around when you stopped receiving
  7       Q. You can put this document aside. How did             7   royalties from Bernell?
  8    Bernell come to market and manufacturer the King-Devick    8       A. When we ended our relationship with them.
  9    Test?                                                      9       Q. Do you recall the approximate year?
 10       A. You'd have to ask Dr. Devick because I wasn't       10       A. I don't.
 11    involved in that.                                         11       Q. Do you recall how the contract ended?
 12       Q. Do you recall whether there was a contract?         12       A. I do not.
 13       A. Yes.                                                13       Q. Were you involved still with the business when
 14       Q. Do you recall whether you signed that contract?     14   the contract ended?
 15       A. I did sign the contract.                            15              MR. KLUFT: Objection. Lack of foundation.
 16       Q. Do you recall what the terms where for that         16   But you can answer.
 17    contract?                                                 17       A. No.
 18       A. What do you mean by what terms?                     18       Q. Dr. King, handing you what's marked as exhibit
 19       Q. Do you recall what Bernell had agreed to do for     19   five. And this is a document bearing bates number KDT
 20    the King-Devick Test?                                     20   three, zero, four, eight, one, eight. Please take a look
 21       A. Vaguely.                                            21   and let me know if you know what this is? And looking at
 22       Q. What is your recollection?                          22   the page with the bates number ending three, zero, four,

                                                      Page 74                                                         Page 76

   1      A. We were -- we got royalties for the number of        1    eight, two, zero. Is that your signature on the bottom
   2   tests that they sold. We got the royalty. I believe        2    right?
   3   five dollars per unit, I believe.                          3       A. Yes.
   4      Q. Do you recall how long the term was for that         4       Q. Do you recall whether there were any amendments
   5   Contract? How many years?                                  5    to this contract?
   6      A. I don't remember how long we did it. I don't.        6       A. I do not recall.
   7      Q. Do you recall whether it was less than five          7       Q. Do you recall whether there was a renewal of
   8   years or more?                                             8    this contract?
   9               MR. KLUFT: Object. Asked and answered.         9       A. I do not recall.
  10   You can answer.                                           10       Q. You can set this document aside. I'm handing you
  11      A. I don't remember. It might've been -- I don't       11    a document marked as exhibit six and this is a document
  12   really remember.                                          12    bearing bates numbers KDT zero, zero three, two, three,
  13      Q. So you mentioned that you received royalties for    13    three, five. Please take a look at the document and let
  14   sales of the King-Devick Test; is that right?             14    me know if you recognize it?
  15      A. Sort of.                                            15              MR. KLUFT: Can I ask a question? There's
  16      Q. Why do you say sort of?                             16    a front page that actually says exhibit six. Is that
  17      A. Well, we didn't get much money.                     17    part of the exhibit or is that sort of superfluous?
  18      Q. When you received the royalties, who did the        18       Q. That is part of the document as it was produced
  19   money come from?                                          19    by KDT.
  20      A. From Bernell.                                       20              MR. KLUFT: Okay.
  21      Q. Would you receive a check from Bernell?             21       Q. Just is a coincidence that it's also exhibit
  22      A. Yes.                                                22    six.

                                                      Page 75                                                         Page 77

                                                                                                 Pages 74 to 77
www.DigitalEvidenceGroup.com                   Digital Evidence Group C'rt 2018                                    202-232-0646
10/19/2018                     King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                                  Alan King

  1       A. And what was your question?                           1    NYSOA KD Test?
  2       Q. Do you recognize what this document is?               2       A. Yes.
  3       A. Nope.                                                 3       Q. Do you recognize any of those names?
  4       Q. So I'll represent that this is a copy of an           4       A. I do not.
  5    article that was published in the Journal of the            5       Q. You don't know any of these three authors?
  6    American Optometric Association in July in 1983. If you     6       A. No.
  7    can please turn to page ending in bates number three,       7       Q. Do you know how the authors of this paper would
  8    two, three, four, zero. And just looking at the two         8    have received a copy of -- how they would have received
  9    cards that are shown in figure one and figure two, what     9    a copy of the KD test in 1979?
 10    are those figures showing just without looking at any      10              MR. KLUFT: Objection. Foundation. You can
 11    documents?                                                 11    answer if you know.
 12       A. Well, it looks like it's the demonstration card      12       A. I do not know.
 13    in the first card of our -- the King-Devick Test.          13       Q. Do you know how the authors of this paper may
 14       Q. And looking at the next page at the bates            14    have seen a copy of your senior paper in 1979?
 15    number, ending three, two, three, four, one and looking    15              MR. KLUFT: Objection. Foundation. You can
 16    at figure three, do you recognize what that is?            16    answer.
 17       A. It looks like our second sheet of our test.          17       A. I don't.
 18       Q. And then looking down at figure four?                18       Q. You can set the document aside. Are you aware
 19       A. Looks like the third one.                            19    that there's a copyright registration for the
 20       Q. And then looking down at figure five, do you         20    King-Devick Test?
 21    recognize what that is?                                    21       A. Yes.
 22       A. Well, it looks like it's part of our scoring         22       Q. And how do you know that?

                                                      Page 78                                                           Page 80

   1   sheet with.                                                 1       A. Dr. Devick.
   2      Q. And is this part of the scoring sheet that you        2       Q. Were you involved in applying for that copyright
   3   wrote when you were writing the senior paper?               3    registration?
   4             MR. KLUFT: Objection. You can answer if           4       A. Don't remember.
   5   you know.                                                   5       Q. Do you recall discussing the copyright
   6      A. It looks like it. I can't tell you for sure.          6    application with Mr. Devick?
   7      Q. So if you turn to the page that's ending on --        7       A. Yes.
   8   so the same page three, two, three, four, one. You see      8       Q. Do you recall around when that was?
   9   at the the last full paragraph on the right-hand side of    9       A. I do not.
  10   the document, it says in 1979 the NYSOA conducted a        10       Q. Do you recall whether that was after you
  11   pre-pilot study on a school screening battery. Do you      11    graduated from the Illinois College of Optometry?
  12   see that sentence?                                         12       A. I really don't recall any of it.
  13      A. Yes.                                                 13       Q. Do you recall when Mr. Devick told you that
  14      Q. Do you recall a pre-pilot study that used the        14    there was a registration for the King-Devick Test?
  15   King-Devick Test?                                          15              MR. KLUFT: Objection. Foundation. You can
  16             MR. KLUFT: Objection. You can answer if          16    answer.
  17   you know.                                                  17       A. Don't recall.
  18      A. I don't recall.                                      18       Q. Do you still own any rights to the King-Devick
  19      Q. And then turning to the page of this document        19    Test today?
  20   ending in bates number three, two, three, three, nine.     20       A. I'm a stockholder, yes.
  21      A. Yes.                                                 21       Q. You're a stockholder of what company?
  22      Q. Do you see the three authors names underneath        22       A. King-Devick Test -- I don't even know what

                                                      Page 79                                                           Page 81

                                                                                                   Pages 78 to 81
www.DigitalEvidenceGroup.com                    Digital Evidence Group C'rt 2018                                    202-232-0646
10/19/2018                        King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                               Alan King

   1      A. No.                                                   1             MR. KLUFT: Objection. Asked and answered.
   2      Q. Do you see that there are numbers that goes           2      A. I would.
   3   straight vertically on the far left side of digit card      3      Q. I think that's all I have.
   4   three in exhibit eight?                                     4             MR. KLUFT: I have a couple questions and
   5      A. Yes.                                                  5   it'll be a minute.
   6      Q. Do you see in exhibit three that there are            6      BY MR. KLUFT                    CROSS EXAMINATION
   7   numbers in a straight line vertically on the far left on    7      Q. Dr. King, again, my name is Dave Kluft. I
   8   test card three?                                            8   represented you in this deposition. I also represent
   9      A. Yes.                                                  9   King-Devick. I just had a couple of questions. The town
 10       Q. Is that a similarity between the two test cards?     10   that you first moved to after graduating, what was the
 11              MR. KLUFT: Objection, argumentative. You         11   name of it?
 12    can answer.                                                12      A. Langdon.
 13       A. I guess it would be.                                 13      Q. And how do you spell that?
 14       Q. Now, looking at these two test cards, are there      14      A. L-a-n-g-d-o-n?
 15    any other similarities that you see?                       15      Q. And you said that's in the northeast corner of
 16              MR. KLUFT: Objection. Asked and answered.        16   Montana -- North Dakota?
 17       A. Again, no. The spacing is different. Everything      17      A. North Dakota.
 18    is different.                                              18      Q. Abutting Canada?
 19       Q. Now, looking just at exhibit eight on the digit      19      A. It's 12 miles from Canada and 20 miles from
 20    card three, if you were to read the numbers from left to   20   Minnesota.
 21    right on this card, would that test saccadic function?     21      Q. And what was the population approximately of
 22              MR. KLUFT: Objection. You can answer.            22   Langdon when you moved there?

                                                       Page 94                                                       Page 96

   1      A. Again, i have not done any research on this           1       A. About 2,000.
   2   card. I have no idea.                                       2       Q. Did they have a copy shop?
   3      Q. Without doing research, would you be able to          3       A. I don't think so.
   4   tell whether it tests saccades or not?                      4       Q. That's all I have. We're done. Great.
   5      A. No.                                                   5             VIDEOGRAPHER: This concludes the
   6      Q. So turning back to the digit card one on the          6    deposition. We are going off the record at 4:05 p.m.
   7   page prior, you'd mentioned that you would think that       7        (This deposition concluded at 4:05 p.m.)
   8   this digit card one would not be able to test saccadic      8
   9   function. Is that right?                                    9
  10             MR. KLUFT: Objection. Mischaracterizes           10
  11   his testimony. You can answer.                             11
  12      A. Again, I haven't done any research on this. I        12
  13   have no idea.                                              13
  14      Q. Well, you had previously said definitely not?        14
  15      A. Well, that's because of the equal spacing in the     15
  16   first two lines. It doesn't test saccades.                 16
  17      Q. So you're not able to look at digit card three       17
  18   on the next page and the spacing and see whether or not    18
  19   it tests saccades?                                         19
  20      A. No.                                                  20
  21      Q. You would need to do research on these cards to      21
  22   be able to tell that?                                      22


                                                       Page 95                                                       Page 97

                                                                                                  Pages 94 to 97
www.DigitalEvidenceGroup.com                    Digital Evidence Group C'rt 2018                                  202-232-0646
EXHIBIT 2
10/30/2018            King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                            Confidential


                                                                                          Page 1
        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
        ---------------------------------------x
        KING-DEVICK TEST, INC.,
                       Plaintiff,
                   v.
        NYU LANGONE HOSPITALS,
        NEW YORK UNIVERSITY,
        STEVEN L. GALETTA and
        LAURA J. BALCER,

                                Defendants.

        ---------------------------------------x
        Civil Action No. 17-CV-09307-JPO
        ---------------------------------------x
                       *** CONFIDENTIAL ***
                                             October 30, 2018
                                             9:00 a.m.
                    CONFIDENTIAL video deposition of
          STEVEN D. DEVICK, VOLUME I, taken by Defendants,
          pursuant to Notice, dated October, 30, 2018, at
          the offices of Fish and Richardson P.C., 601
          Lexington Avenue, 52nd Floor, New York, New
          York, before Brandon Rainoff, a Federal
          Certified Realtime Reporter and Notary Public of
          the State of New York.
          ____________________________________________________
                       DIGITAL EVIDENCE GROUP
                    1730 M Street, NW, Suite 812
                       Washington, D.C. 20036
                           (202) 232-0646


www.DigitalEvidenceGroup.com     Digital Evidence Group C'rt 2018                       202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1            Now, again, with the Neurology®             1    part of his money or not.
   2    publication, I know that with all the papers,       2       Q. How much of the company does his wife
   3    they -- as long as it's the abstract you are        3    own?
   4    quoting, you can use their abstract. And            4       A. A miniscule amount.
   5    that's -- that's what we were told.                 5       Q. When did you first meet Alan King?
   6       Q. Okay. You went to the Illinois                6       A. 1972.
   7    College of Optometry.                               7       Q. At school?
   8            Is that right?                              8       A. Yes.
   9       A. Yes.                                          9       Q. How did that come about?
  10       Q. Did you graduate?                            10           How did you meet him?
  11       A. Yes.                                         11       A. He was in my class.
  12       Q. When?                                        12       Q. Were you guys roommates?
  13       A. 1976.                                        13       A. No, I -- this wasn't a school that you
  14       Q. What degree did you get?                     14    stayed at, you know. He had an apartment. I
  15       A. An O.D.                                      15    had an apartment out in the suburbs.
  16       Q. Are you still involved in that               16       Q. So what was the first class had you
  17    Illinois College of Optometry?                     17    together?
  18       A. No.                                          18       A. I have no idea.
  19       Q. You are not on the board of directors?       19       Q. Did you have all your classes
  20       A. No.                                          20    together?
  21       Q. When was the last time you were              21       A. Yes.
  22    involved with the Illinois College of Optometry?   22       Q. Is it the situation where the entire

                                           Page 102                                                Page 104

   1       A. I think it's been -- I'm going to             1     class all took the same classes?
   2    guess, 10 years ago I was on the board.             2         A. Yes.
   3       Q. Okay. Has your involvement since your         3         Q. I see.
   4    graduated with the Illinois College of Optometry    4            How many classes per semester?
   5    been anything other than board membership?          5         A. I don't know.
   6       A. I think I've spoken there a few times         6         Q. Because you don't remember?
   7    at their request.                                   7         A. I don't remember.
   8       Q. To their students?                            8         Q. Okay. That's a fair answer. You
   9           Or professors?                               9     understand I have to ask these questions.
  10           Or what?                                    10         A. This was 1976.
  11       A. Both.                                        11         Q. And did you do any research with Mr.
  12       Q. Okay.                                        12     King other than what's in your senior paper?
  13           Anything else?                              13         A. Not that I recall.
  14       A. I can't specifically -- I'm not -- I         14         Q. Okay. I'm going to show you the paper
  15    guess I'm not thinking of anything other than I    15     in a minute, but just some -- was it for a
  16    know Len Messner, who is the director of eye       16     particular class?
  17    clinic, and I talk to him very often.              17         A. No. It was for -- you had to do an
  18       Q. He's an investor in your company?            18     original research a paper to graduate, to get
  19       A. Yes -- actually, his wife is.                19     your O.D. degree.
  20       Q. He's not personally?                         20         Q. There is a professor on the front of
  21       A. No -- well, the shares were bought in        21     it -- Schlange?
  22    his wife's name. So I don't know if that was       22         A. Yeah.

                                           Page 103                                                Page 105

                                                                                Pages 102 to 105
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                          202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1        Q. Is that how you say it?                      1    versus the writing, and who would do things?
   2        A. Schlange -- that's what I say.               2       A. I don't recall how it was broken up.
   3        Q. Schlange?                                    3    We were both involved.
   4            And who was he?                             4       Q. What is a saccade?
   5        A. He was just a teacher down there -- a        5       A. It's a micro eye movement, rapid eye
   6     professor down there.                              6    movement.
   7        Q. Did you have classes with him?               7       Q. What is saccadic fixation?
   8        A. I'm sure we did.                             8       A. I think it really probably refers to a
   9        Q. But he was also sort of a supervisor         9    saccade landing on a fixation. That would be --
  10     for the research?                                 10    then going on to the next one.
  11        A. He didn't play an active role very          11       Q. Did you do research on any other eye
  12     much, I don't think, but, yes. That's -- he was   12    movement test before you conducted your --
  13     assigned to us.                                   13    before doing your paper?
  14        Q. Do you recall any of the classes that       14       A. We didn't do research on any other eye
  15     you took with Professor Schlange?                 15    movement test, no.
  16        A. No.                                         16       Q. But you refer, of course, to the
  17            (Pause)                                    17    Pierce and the Vincett tests in your paper?
  18        Q. Do you recall the name of any of the        18       A. Yes.
  19     courses that you took while you were at the       19       Q. So you didn't do research on those
  20     Illinois College of Optometry?                    20    beforehand?
  21        A. Specifically, the name, like, you           21       A. We thought we recognized some obvious
  22     know, geometrical optics?                         22    flaws with the products, and that's how the

                                           Page 106                                                Page 108

   1            Or physiological optics?                    1     King-Devick test came to be.
   2            Or --                                       2        Q. Doctor Schlange -- you first met him
   3       Q. Right.                                        3     at school, I presume?
   4       A. -- neurology?                                 4        A. Yes.
   5            Or -- I mean, is that what you are          5        Q. You don't remember the first class you
   6    looking for?                                        6     had with him?
   7       Q. Right.                                        7        A. I don't.
   8       A. Well, there is three.                         8        Q. Did you talk to him after you
   9       Q. Any others?                                   9     graduated?
  10       A. I'd be -- I'm sure that if I thought a       10        A. I'm not sure that -- maybe I've said
  11    lot -- I mean, probably ethology, ocular           11     hello to him. I've never had any in-depth
  12    pathology -- you know, all kind of things like     12     conversation with him about anything.
  13    that -- whatever you think an optometrist would    13        Q. What is the last time you spoke with
  14    take, we took it.                                  14     him?
  15       Q. In what class did you first -- were          15        A. Could be 30 years.
  16    you first exposed to the Pierce test?              16        Q. I may have asked you this: How did
  17       A. I don't recall.                              17     you first learn about the Pierce saccade test?
  18       Q. Whose idea was it between you and Mr.        18        A. I'm sure in a class.
  19    King to do the research together?                  19        Q. Do you remember which one?
  20       A. It was our mutual idea.                      20        A. I don't.
  21       Q. Do you recall how it came about, in          21        Q. Do you remember if it was in a
  22    terms of whose idea it was to do the test,         22     textbook?

                                           Page 107                                                Page 109

                                                                                Pages 106 to 109
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                           202-232-0646
10/30/2018               King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                               Confidential

   1       A. I don't.                                    1            I can't remember who else was in the
   2       Q. Or a professor?                             2     car or anything about it.
   3       A. I don't.                                    3        Q. Were you presenting at this
   4       Q. Did you ever personally meet Dr.            4     conference?
   5    Pierce?                                           5        A. No, I was a student.
   6       A. Yeah, I saw him speak and I thought he      6        Q. This is --
   7    was a good speaker.                               7        A. Oh, the first time I met him -- I saw
   8       Q. When did you see him speak?                 8     him -- was a student.
   9       A. Sometime in 1975 and at, I believe, a       9            Then afterwards, we weren't
  10    conference in Minnesota -- central conference.   10     presenting. We were just there. You have to
  11       Q. So I think Dr. King mentioned that at      11     get continuing education.
  12    his deposition as well.                          12        Q. I see.
  13          You were there for that, right?            13            So the first time you met Dr. Pierce
  14       A. I was there at least once with him,        14     was as a student?
  15    and he talked about twice.                       15        A. Yeah, I saw him talk. He wouldn't
  16          I can't remember if I was there the        16     remember me, but I see saw him talk.
  17    second time.                                     17        Q. Where was that?
  18       Q. I'm sorry. That was a bad question.        18        A. I think it was in the Minnesota. I
  19          You were at Dr. King's deposition,         19     think it was the same thing.
  20    correct?                                         20        Q. Because I had understood Dr. King to
  21       A. I was.                                     21     be saying that was after graduation.
  22       Q. Do you remember him mentioning that he     22            But you think it's before?

                                         Page 110                                                Page 112

   1    met Dr. Pierce after graduation -- right after    1        A. There was before and after.
   2    graduation?                                       2        Q. So you were at both?
   3           Do you remember that?                      3             Or just the before?
   4       A. I do.                                       4        A. I was at the second one, but I
   5       Q. Is that -- you think you were there         5     didn't -- I wasn't everything the conversation
   6    for that one?                                     6     with Al that he had.
   7       A. I was at the conference. I wasn't           7        Q. Okay. Fine.
   8    standing right next to him, no.                   8             So let's just back up. So I just want
   9       Q. So this was a conference that was in,       9     to make sure I've got it.
  10    I think, Minneapolis is that correct?            10             So the first time you met Dr. Pierce
  11       A. That's what Al said.                       11     was before you graduated.
  12           I'd be guessing as well.                  12             Is that right?
  13       Q. So tell me why you were at that            13        A. I heard him speak. It's not like we
  14    conference?                                      14     sat down and had lunch.
  15       A. Go to continuing education kind of         15        Q. I understand.
  16    things. And if it was drive-able from Chicago,   16             Did you have any interaction with him
  17    that would be a reason that we would go to one   17     at all at that first meeting?
  18    of those, rather than fly somewhere.             18             Do you remember?
  19       Q. Who "we" were you referring to in your     19        A. I don't.
  20    answer?                                          20        Q. Where did you hear him speak?
  21       A. Well, you know, in the case of Al King     21        A. Like I said, I think it was the
  22    for one.                                         22     conference in Minnesota.

                                         Page 111                                                Page 113

                                                                              Pages 110 to 113
www.DigitalEvidenceGroup.com          Digital Evidence Group C'rt 2018                          202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1       Q. As a student, you went?                       1   him, actually coincidental with turning it in.
   2       A. Yes.                                          2          We -- we made some improvements -- we
   3       Q. Why were you going to that conference?        3   thought vast improvements -- on a saccadic
   4       A. Because they encouraged students to go        4   function test. And he was kind of a guy that we
   5    to all those things, you know, basically just --    5   wanted onboard with us.
   6    it was continuing education.                        6          But he got the package and I verified
   7       Q. So you weren't presenting at that             7   that he got the package -- this was in March of
   8    conference?                                         8   '76 -- but he never returned our call.
   9       A. No.                                           9          And then Al saw him after that.
  10       Q. Were any students presenting?                10      Q. Gotcha.
  11       A. I don't know.                                11          You sent the test to some other folks
  12       Q. Then the second time you met Dr.             12   around that time as well, right?
  13    Pierce was when?                                   13      A. Yeah. We -- actually, it was a
  14       A. Like I said, I wasn't involved in the        14   product that people -- not a whole lot of
  15    conversation that Al had with Pierce the second    15   people -- after we -- after we turned it in,
  16    time he -- as he described in his deposition.      16   would -- made it a product that people could buy
  17       Q. Okay. That was also in Minnesota,            17   that I manufactured myself and -- by making
  18    right?                                             18   copies and laminating it. And wasn't a lot of
  19       A. I think so --                                19   people, but some did.
  20       Q. Okay. But you --                             20      Q. Okay. And I saw some reference to
  21       A. -- that's the one we commonly went to,       21   that in some of the documents, so I'll show you
  22    because it was driving distance and it was a big   22   that in a little bit.

                                           Page 114                                                Page 116

   1     conference.                                        1           Tell me about -- did you form a
   2            But I can't verify for sure that's          2   company at the time?
   3     where it was.                                      3           Or you were just doing it as yourself?
   4        Q. No, I understand.                            4      A. We did it as -- like, when we had
   5            So do you recall talking with Dr. King      5   money, we split up the expenses and split up the
   6     about his interaction with Dr. Pierce?             6   revenue. But it was never more than a few
   7        A. I do.                                        7   hundred dollars -- $500, maybe, each -- until
   8        Q. What do you recall about that?               8   1993.
   9        A. He said that it was -- that Dr. Pierce       9           And when we -- the major paper -- the
  10     was cordial, and said that -- something along     10   American Optometry -- American Optometric
  11     the lines of: He wished he had thought of that,   11   Association Journal published it -- we provided.
  12     because his was certainly a very different kind   12           (Pause)
  13     of product.                                       13      Q. You say "we."
  14        Q. I mean that's sort of a neat statement      14           That was you and Dr. King, I guess?
  15     to hear from Dr. Pierce at the time, right?       15      A. Well, I was doing all of it, as he
  16            You are pretty young.                      16   testified at his deposition. I was close to
  17        A. Yeah -- I mean, I didn't -- yeah, that      17   Chicago. He was out in North Dakota, deep in
  18     was -- I thought it was great.                    18   North Dakota.
  19        Q. How did Dr. Pierce know about the           19           MR. GOETZ: Let me just mark the
  20     test?                                             20   senior paper at this point. Mark as Devick
  21            Do you know?                               21   Exhibit 8 document bearing production numbers
  22        A. Well, because when we -- I sent it to       22   KDT000001 through 84.

                                           Page 115                                                Page 117

                                                                               Pages 114 to 117
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                           202-232-0646
10/30/2018               King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                               Confidential

   1            (Exhibit Devick 8, Document Bates        1        A. I don't know. I was involved in it,
   2    stamped KDT0000001 through 84, multipage         2    without a doubt.
   3    document entitled: The Proposed King-Devick      3        Q. So if I go through each section and
   4    Saccade Test and its Relation to the Pierce      4    ask you who specifically wrote the words, are
   5    Saccade Test and Reading Levels, dated March,    5    you going to give me basically the same answer
   6    1976, marked for identification)                 6    each time?
   7   BY MR. GOETZ:                                     7        A. Yes.
   8       Q. Ask you what that is?                      8        Q. And that answer is what?
   9       A. This is the senior research project        9        A. I'm not sure which one of us did. We
  10    that we turned in in March of 1976.             10    were both equally involved in this -- you know,
  11       Q. Okay. And so this is the project --       11    this project.
  12    this is the paper that you and Dr. King         12        Q. It was either one of you, or the
  13    submitted.                                      13    other?
  14            Is that right?                          14            It was no one else?
  15       A. Yes.                                      15        A. Right.
  16       Q. Who wrote the words of the actual         16        Q. Okay. Do you recall who did the
  17    report?                                         17    little graphs in the paper?
  18       A. We were both involved in the aspects      18        A. We both did.
  19    of it. I think he said that he was more         19        Q. Same answer, basically?
  20    involved in the test.                           20        A. Same answer.
  21            I don't remember it that way. I think   21        Q. Okay. Fine.
  22    we were both equally involved in the whole      22            You agree that the words in this

                                         Page 118                                                Page 120

   1     thing.                                          1    report are true and accurate when you submitted
   2        Q. Fair enough.                              2    it, right?
   3            Turn to Exhibit -- this is Exhibit       3        A. I assumed that they were true and
   4     8 -- Exhibit 8, page 3 the abstract.            4    accurate as we submitted it. I don't remember
   5            Did you write the abstract?              5    in any way falsifying anything.
   6            Or did he?                               6        Q. There is nothing -- you haven't over
   7            Do you remember?                         7    the years gone back and said, "Oh, gosh, I would
   8        A. I don't.                                  8    like to change something I said in this report,"
   9        Q. But it was one of you, right?             9    have you?
  10        A. It was by both of us.                    10        A. Yeah -- I haven't seen this in a long
  11        Q. Okay. Fair enough.                       11    time.
  12            Who decided to name it King-Devick      12        Q. When is the last time you saw this
  13     test?                                          13    document?
  14        A. Well, we flipped a coin. There was Al    14        A. I saw it at Al King's deposition.
  15     King and Steve Devick, so we flipped a coin.   15        Q. When was the last time you saw it
  16        Q. King won?                                16    before that?
  17        A. King won.                                17        A. I have a dusty copy somewhere in my
  18        Q. The coin flip would be to see who was    18    office, and the library at the optometry school
  19     the first-named guy?                           19    sent me a copy.
  20        A. Yes.                                     20            They said -- I didn't know they had
  21        Q. What about the table of contents?        21    four copies, but they sent me one and -- they
  22            Did you write the table of content?     22    sent me several, actually. But --

                                         Page 119                                                Page 121

                                                                             Pages 118 to 121
www.DigitalEvidenceGroup.com         Digital Evidence Group C'rt 2018                           202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1       Q. Okay. Fair enough.                            1          We wanted to have five numbers on a
   2            You don't peruse it every once in a         2   line, unlike Pierce, who had two.
   3    while, just reminisce about it?                     3          He also had -- there were such
   4       A. I think that the one thing that the           4   separation in his test that it wasn't really a
   5    point of this, as compared to Pierce, was that      5   reading-related saccade in our mind, because you
   6    we thought that Pierce -- you know, we wanted to    6   never move eight, 12 inches in a reading
   7    eliminate the habituation and the anticipation      7   saccade.
   8    of a saccade test; in other words, make it a        8          And we also said that we wanted to
   9    true eye movement test, rather than something       9   have a test that we could do potentially in
  10    you get -- anticipate or habituate.                10   around a minute and it had progressively harder
  11            And his was not like that at all.          11   cards; key thing being that it was randomly
  12       Q. Fair enough.                                 12   spaced but not too wide a space that wouldn't be
  13            Do you agree with Dr. King's testimony     13   the act of reading.
  14    about who contributed to what in terms of the      14          And we liked starting and stopping at
  15    test itself?                                       15   the same point, more or less. He did that, but
  16       A. No.                                          16   he had no numbers on the line. So, again, it
  17       Q. Tell me why you disagree.                    17   was --
  18       A. Because we both worked on all of it.         18      Q. Who "he"?
  19       Q. So Dr. King seemed to be saying that         19      A. Dr. Pierce's test.
  20    he thought of a lot of it.                         20      Q. Okay. Fine.
  21       A. He did.                                      21      A. And so, you know, we -- we think
  22       Q. You agree with that -- that that was         22   that -- we were excited to tell him how we'd

                                           Page 122                                                Page 124

   1    the sense of his testimony?                         1    fixed a lot of things about his initial
   2        A. He testified to the point that he said       2    thoughts, we thought, with a test of saccades
   3    that he thought he put together the test numbers    3    because we didn't even think his test really
   4    in the sequence.                                    4    measured reading-related saccades.
   5           And I don't remember it that way, but        5       Q. If I asked, "What did you contribute
   6    it's possible.                                      6    do the actual test itself?" what would you say?
   7           We talked about every aspect of this         7       A. I would say what I have said the last
   8    all the time.                                       8    three or four questions -- that we equally
   9        Q. How do you remember it?                      9    contributed.
  10        A. I remember working together with him        10       Q. What did Dr. King contribute to the
  11    on the whole thing.                                11    test itself?
  12        Q. So in your -- what's your testimony         12       A. Again, as I said before, just
  13    about who thought about the spacing?               13    answered.
  14           Whose idea was that?                        14       Q. Okay. How long did it take you to
  15        A. We both did.                                15    develop the King-Devick test itself?
  16        Q. What's your testimony about who             16       A. I don't recall.
  17    thought about the numbers to use?                  17       Q. Let me be clear.
  18        A. Well, I mean, again, we -- I can't          18            So Appendix 2's is the test itself,
  19    remember who picked out what number in what        19    right?
  20    order.                                             20            (Pause)
  21           But we knew that we wanted to have          21       Q. Actually, I take that back.
  22    three things.                                      22            Appendix 2 is the test itself, and

                                           Page 123                                                Page 125

                                                                                Pages 122 to 125
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                           202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1    matched by his age.                                 1       Q. Did you make any changes when
   2        Q. How long did it take you to develop          2    developing the test itself?
   3    with Dr. King the King-Devick test itself?          3       A. I'm not sure what that means.
   4        A. It took a while. We -- you know,             4       Q. Did you have an initial draft of the
   5    it's -- I think that we did good work on it.        5    test that had different spacing, for example, or
   6    And it wasn't overnight. And we did a sampling      6    different numbers?
   7    of a -- you know, we did a good research project    7       A. I don't think that we did.
   8    and double-blind study.                             8            We toyed around with the idea of
   9             And, you know, again, it became pretty     9    having a circular motion of a test, which was a
  10    known very early.                                  10    smooth pursuit -- different kind of eye
  11        Q. I want to talk about that in a second.      11    movement.
  12             But do you think it took, like, weeks     12            But we ended up sticking with
  13    to put together?                                   13    saccades.
  14             Or months?                                14       Q. Other than that, do you recall making
  15        A. I think it took months.                     15    any changes to the test itself during the
  16        Q. Months. Okay.                               16    development?
  17             Is it fair to say that the test itself    17       A. During the development? I really
  18    is an attempt to improve on the Pierce test?       18    don't recall. This was -- that would be 1975.
  19        A. Well, it's nothing like the Pierce          19       Q. I understand.
  20    test. So --                                        20            Did you have any input from anyone
  21        Q. But you think it's better though,           21    other than Dr. King when developing the test
  22    right?                                             22    itself?

                                           Page 130                                                 Page 132

   1       A. Well, if you mean -- well, I think            1      A. No.
   2    whether I think it's better than the Pierce test    2      Q. Do you know approximately just looking
   3    is whether I thought it would improve.              3   at the date of the document and your memory,
   4           I mean, there is nothing like -- he          4   when did you arrive at the test in the form
   5    doesn't have numbers outside of the edges of a      5   shown in Appendix 2 -- approximately what date?
   6    piece of typing paper. I mean, you know,            6      A. It was the fall of 1975, because we
   7    he's -- there is no -- I would call what he         7   did the research at a school in the fall of
   8    does -- did -- and, you know we wanted -- he, I     8   1975.
   9    think, he agreed with us is his test wasn't for     9      Q. Do you agree it doesn't matter what
  10    reading-related saccades.                          10   numbers you use for the King-Devick test?
  11       Q. But your test was an attempt to              11      A. As long as there is single digits and
  12    improve on what he had done.                       12   that we -- all our validation studies related to
  13           Is that fair?                               13   this kind of spacing.
  14       A. Our test was to make a test for              14      Q. And they can't be consecutively
  15    reading-related saccades.                          15   numbered.
  16           His were not reading-related saccades       16          Is that right?
  17    because they were too far apart.                   17      A. Absolutely not.
  18           I mean, you don't read from here to         18      Q. Tell me why you react in that way?
  19    here. That's all he tested -- here to here.        19      A. Because here is my King-Devick test
  20           And he also had habituation and             20   consecutive number: One, two, three, four,
  21    anticipation, because you went to the same spot    21   five, six, seven, eight, nine, ten.
  22    every time you moved your eyes.                    22          How did I do?

                                           Page 131                                                 Page 133

                                                                                Pages 130 to 133
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                            202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1       Q. Why is that?                                  1     better than the Pierce test; and really, in
   2           Why does that defeat the purpose of          2     reality, we were a lot better than the Pierce
   3    the test?                                           3     test.
   4       A. Because you don't even need to look at        4            But we sent it to him. And we wanted
   5    the numbers.                                        5     to be -- honestly, I think -- I would have liked
   6       Q. Did the King-Devick test -- does the          6     to collaborate with him. But he never got back
   7    King-Devick test have anything to do with ocular    7     to us.
   8    motor efficiency?                                   8            And we verified he got the product and
   9       A. I think it does.                              9     the paper. But he never accounted to us on it
  10       Q. What is -- for the record here, so we        10     until Al saw him a year or later.
  11    have it, what is ocular motor efficiency?          11        Q. I want to talk more about that.
  12       A. I think it's a term related --               12            But I want to go to page 3 of Exhibit
  13    typically described as it relates to reading --    13     8 here where you say, "We designed the test,
  14    but it can be just in general -- where you are     14     which was a modification of the Pierce and
  15    efficient at going from one -- in the case of      15     Vincett tests" right in the middle there.
  16    this test -- one fixation target to the next as    16            Do you see those words?
  17    fast and as accurately as you can without making   17        A. Yeah -- it was probably a poor choice
  18    mistakes.                                          18     of words.
  19       Q. When did you first come across the           19            But we looked at the Vincett test --
  20    notion of ocular motor efficiency?                 20     which was equally-spaced letters.
  21       A. I think that was the basis of this           21            Now, in Al King's deposition, you saw
  22    test from the start, as it related to reading.     22     that he had equally-spaced numbers -- I never

                                           Page 134                                                  Page 136

   1       Q. Okay. And is that -- this notion of           1    saw that -- and as Pierce, you know had wide
   2    ocular motor efficiency -- something you learned    2    non-reading-related saccades.
   3    in school, I take it?                               3           So perhaps we shouldn't have put
   4       A. We learned the word "ocular motor" in         4    "modified" because it was a completely different
   5    school.                                             5    test in the way it tested your eye movements.
   6           I'm not sure where the efficiency part       6           But, in fact, that's what it did say.
   7    came.                                               7        Q. So we agree it says that your test was
   8           But -- and again, I'm not -- you know,       8    a modification of the Pierce and Vincett test,
   9    that's ocular motor efficiency is like -- this      9    right?
  10    is what it is. "Ocular motor" is the movements     10        A. Well, it says that it says.
  11    of your eyes. "Efficiency" would mean that you     11        Q. Right.
  12    can land on a target that you were aiming for in   12           But you disagree with that now.
  13    a fairly accurate way.                             13           Is that fair?
  14       Q. Do you agree your test was a modified        14        A. Well, it's really -- again, we were --
  15    version of the Pierce test?                        15    it's somewhat, I think, patronizing to Jeff
  16       A. I don't know that I do. I mean, we --        16    Pierce, because we wanted him to like our test.
  17    our -- it really isn't.                            17    And he was -- and maybe use him -- you know,
  18           I know it says that in the -- we were       18    with us, or modify his to do it.
  19    hoping that Dr. Pierce would like this and         19           So the bottom line is is that that's
  20    perhaps incorporate it into his products.          20    what it says.
  21           And he was -- we were kinder to him in      21        Q. Sitting here today, do you think that
  22    this paper, relative to saying we were a little    22    the King-Devick test is a modification of the

                                           Page 135                                                  Page 137

                                                                                 Pages 134 to 137
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                            202-232-0646
10/30/2018               King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                               Confidential

   1    Pierce test?                                       1          MR. SULLIVAN: Sorry. I'm having
   2        A. I guess that it's a -- it doesn't test      2   trouble following --
   3    any of the same things that Pierce tests,          3          THE WITNESS: It is right down here.
   4    knowing what I know now.                           4          MR. GOETZ: Page 13.
   5           The demonstration -- there is no            5          MR. SULLIVAN: What's the Bates No.?
   6    numbers in the -- I mean, I guess it's -- I'm      6          MR. GOETZ: Thirteen.
   7    not sure that I would ever say that if I was       7          MR. SULLIVAN: Oh, that's the problem.
   8    specifically saying, "We want to modify            8   There are numbers on top that say 13.
   9    something to perform the same function that the    9          MR. GOETZ: KDT00000 --
  10    prior thing -- prior test functioned."            10          MR. SULLIVAN: I was looking at the
  11           It says that I said that back then. I      11   top numbers. Go ahead.
  12    don't necessarily agree with that now, but        12          MR. GOETZ: No problem.
  13    that's what it says in my 1976 paper.             13      A. So the part of the Pierce test that it
  14        Q. Fair enough.                               14   -- there was no part of it that -- the most
  15           So sounds like you don't agree with        15   important part of our test is the fact that
  16    that today.                                       16   there is randomly-spaced numbers between the
  17           Fair?                                      17   outside edges.
  18        A. Well, I don't -- yeah -- I wouldn't        18          Pierce only had the outside edges.
  19    say that it wasn't something that we factored     19          We also made it such that there was
  20    in, for sure.                                     20   no -- we had the same amount of numbers on a
  21           It was -- it was -- when you look at       21   line -- five -- so there was -- we tried to make
  22    it from the demo card and the fact that the       22   the distances varying degrees of separate, but

                                          Page 138                                                 Page 140

   1     arrows, it looks like -- so I don't know what     1    not too separate to be called a reading saccade.
   2     I'd say about it.                                 2            Pierce did none of that.
   3            I always gave -- we always gave as         3            So I don't know how quite how to
   4     much credit as we could to Pierce. And I          4    answer that.
   5     think -- I think he liked our stuff.              5        Q. Let's just go back because it was a
   6            (Pause)                                    6    little -- just so it's clear.
   7         Q. If you turn to page 13 of Exhibit 8,       7            You see the words: Our test follows
   8     it says -- I'm reading from the last --           8    the same basic format as the Pierce saccade
   9     second-to-last sentence in the second full        9    test.
  10     paragraph.                                       10            Right?
  11            It says: Our test follows the same        11        A. That's what it says.
  12     basic format as the Pierce saccade test.         12        Q. Do you disagree with that today?
  13            Do you see those words?                   13        A. Except for the things I just
  14         A. How far down is it?                       14    mentioned.
  15        Q. It's the second-to-last sentence in        15            I just clarified that they -- the
  16     the second full paragraph on page 13.            16    format being three or four cards -- that has --
  17         A. I see that.                               17    if that's the format, ours is now obviously not
  18         Q. You see those words?                      18    on flip charts. It's an iPad.
  19         A. I do.                                     19            But it did at one point have the same
  20         Q. Do you agree with that?                   20    number of cards that Pierce had.
  21         A. As I did a poor job of answering          21        Q. So to that extent, you agree with that
  22     before --                                        22    statement still.

                                          Page 139                                                 Page 141

                                                                               Pages 138 to 141
www.DigitalEvidenceGroup.com          Digital Evidence Group C'rt 2018                            202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1           Fair?                                        1   test saccades related to reading.
   2       A. Yes.                                          2      Q. You say Dr. Pierce sort of wished he
   3           (Pause)                                      3   thought of that --
   4       Q. You didn't get a license from Cook to         4      A. That's what Al King said he said to
   5    use the Pierce test in your study.                  5   him.
   6           Is that right?                               6      Q. Do you remember Al King saying that to
   7       A. No, we actually had -- Al testified           7   you at the time?
   8    that we had copies of the Pierce test. We had       8      A. I do.
   9    checked out actual Pierce tests from the            9      Q. Tell me exactly what you remember
  10    Illinois Eye Institute, where we were -- provide   10   about that conversation between you and Al.
  11    us the equipment.                                  11      A. I just thought it was great that Al
  12       Q. So you didn't need a license to --           12   had said that he had -- ran into Pierce and said
  13       A. We didn't need a license.                    13   he knew who he was, and something along the
  14           We had original version of the Pierce       14   lines of "I wish I would have -- that -- you
  15    test to do our test, and we had two original       15   know, that was good improvements," or whatever.
  16    versions.                                          16          I wasn't there, but that's what Al
  17       Q. I think you've mentioned this in             17   said.
  18    response to other questions.                       18      Q. Now, you said you were measuring
  19           But let me just ask you: How is the         19   fixation targets in a book.
  20    King-Devick test different than the Pierce         20          Tell me what you meant by that.
  21    saccade test?                                      21      A. Well, before we designed the test, we
  22       A. Pierce saccade -- first of all, it's         22   tried to predict, you know, groups of words and

                                           Page 142                                                Page 144

   1    not a reading-related saccade test, as we know      1   books and come up with the varying distances
   2    it, because the spacing between the two fixation    2   that we came up with.
   3    targets in the Pierce are not anything like         3          And we found that the key would be
   4    you'd see in normal reading. They are eight or      4   that they would be different, not random,
   5    10 inches apart.                                    5   equally-spaced numbers; key being that they
   6           And so I wouldn't call it a saccade          6   would have to be different: Some shorter, some
   7    test relative to reading.                           7   longer --
   8           So otherwise, ours has five                  8      Q. The fixation targets, you mean?
   9    randomly-spaced numbers between the two --          9      A. That's right.
  10    between the two end point targets. They aren't     10          And in Pierce's, they were all --
  11    too far apart, such that it wouldn't be like the   11   there weren't any central fixation targets. It
  12    act of reading.                                    12   was just one side or the other.
  13           We looked -- and actually looked -- Al      13      Q. So what is the purpose of the spacing
  14    and I, while we decided the distance, were         14   in the King-Devick test of the numbers?
  15    actually measuring things, fixation targets in a   15      A. To simulate the physical act of
  16    book, as far as how apart they would be.           16   reading.
  17           It's wider than ours.                       17      Q. In a way that's different than the
  18           Again, in retrospect, this probably         18   Pierce test?
  19    has nothing to do with reading -- these wide       19      A. We don't think the Pierce test at all
  20    saccades.                                          20   simulates the physical act of reading.
  21           And I think ultimately he agreed that       21      Q. Because the numbers are too far apart?
  22    our test was much better test, in fact -- did      22      A. That's right. It has habituation and

                                           Page 143                                                Page 145

                                                                               Pages 142 to 145
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                           202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1     anticipation, things that we tried to avoid.        1      Q. Did he pay you any money for the test?
   2             (Pause)                                     2      A. Did he?
   3         Q. Now, you gave a copy of the test to          3      Q. Yeah.
   4     Pierce.                                             4      A. No.
   5             And so, what was the -- Appendix 2.         5      Q. Was it just sort of a donation?
   6             You just made copies of this.               6      A. Just sent him the paper. We just sent
   7             And did you put them on cards?              7    him this paper.
   8         A. No, we just sent him a copy of the           8      Q. Okay.
   9     paper.                                              9           Did you send the paper itself out to
  10         Q. You sent him a copy of the paper?           10    anyone else like that?
  11         A. This paper.                                 11      A. Not that I recall.
  12         Q. When did you send that to Pierce?           12           (Pause)
  13         A. Pretty much coincidentally as to when       13   BY MR. GOETZ:
  14     we turned it in.                                   14      Q. Just try that one again.
  15         Q. You said earlier that you are sure he       15           Did you send your paper -- right after
  16     got it.                                            16    you submitted you it to the school -- to anyone
  17             How are you so sure?                       17    other than Dr. Pierce?
  18         A. Because he didn't get back to us. And       18      A. Not that I recall.
  19     I called his office and they said the he had got   19      Q. You mentioned earlier that you -- you
  20     it.                                                20    had said: We started to commercialize a product
  21         Q. At the time?                                21    sort of right away.
  22         A. At the time.                                22           Is that correct?

                                            Page 146                                                Page 148

   1       Q. So you sent it to his office, wherever         1      A. In that case, I was the one that was
   2    he was working at the time?                          2    putting together the copies, putting on our
   3       A. That's right.                                  3    copyright language, and sending them out.
   4       Q. Was that in Alabama?                           4           We actually sold a few for $20 plus
   5       A. I think so.                                    5    shipping, which was 25.
   6       Q. You talked to someone there?                   6      Q. The "we" there is you and Dr. King?
   7       A. It is not -- I didn't to talk to him.          7      A. Well, he was -- at this point he was
   8    I talked to --                                       8    pretty much out the door in North Dakota. So I
   9       Q. Secretary --                                   9    was in charge.
  10       A. -- somebody in his office: Did you            10           And he had testified to that.
  11    get the package?                                    11           And all of the, you know,
  12           She said: Yes.                               12    manufacturing, putting together the products,
  13       Q. Did you send him anything other than,         13    anything like that -- that was me. Always has
  14    you know, the paper, which is Exhibit 8?            14    been.
  15       A. Well, we sent him a note saying that,         15      Q. And when did that start? --
  16    you know: Check this out, and whatever.             16      A. In March of -- the first one we sent
  17           I can't remember specifically what it        17    was in March of 1976.
  18    schedules, but it was a very nice note and meant    18      Q. And so that was basically co-incident
  19    to be cordial and -- in hopes that he respond.      19    with when you submitted it?
  20       Q. Did you -- do you still have that             20      A. That's right.
  21    note?                                               21      Q. Who did you send it to?
  22       A. No.                                           22      A. I think that the first one was Floyd

                                            Page 147                                                Page 149

                                                                                 Pages 146 to 149
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                            202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1    Mizener. And he's a 96-year-old. He's still         1   this litigation that we are sitting in today?
   2    around today. And he was my, kind of, mentor        2      A. I did.
   3    and my own optometrist when I was a kid. So he      3      Q. You couldn't find them?
   4    was the first one, I believe.                       4      A. There is nothing.
   5        Q. Who else did you send it to initially?       5      Q. Where did you look?
   6        A. We -- we -- what would happen is that        6      A. I looked in where I keep all my tax
   7    people -- the library -- the head master -- the     7   stuff.
   8    librarian at the library was Peter Weil.            8      Q. No tax records or anything?
   9           He would say people wanted to copy it,       9      A. Nothing.
  10    because they kept a copy in the library.           10      Q. Where were you -- did you have a
  11           Actually, Al King told me to check on       11   manufacturing facility?
  12    that once.                                         12           Or what were you doing?
  13           And he said: You just send them to          13      A. No. I had the -- I went to the
  14    me.                                                14   Chicago Public Library; used their copy machine;
  15           So whenever somebody wanted a copy of       15   put laminates in between; put it in a folder.
  16    it, we would sell him one and it had the           16           As you all saw who were at the Al King
  17    copyright language on it. So that's how it         17   deposition -- saw the way it looked. And --
  18    worked.                                            18      Q. So what are you referring to -- "saw
  19           Also Dr. Mizener was proud of the           19   the way it looked"?
  20    paper. And he was a good friend. And he            20      A. It was in a -- it was in a -- not
  21    referred it to a lot of others as well. It         21   this, because it wasn't quite hardcover, but one
  22    became a fairly well-known test right away.        22   of those things.

                                           Page 150                                                Page 152

   1       Q. So this -- let me start with this.            1          I mean, they had the four pages, and
   2           Do you remember anyone specifically by       2   the score card of King-Devick.
   3    name, other than Floyd Mizener, that you sent       3          The one that he had was the paper
   4    the test to? -- initially?                          4   itself. We didn't include the paper. It was
   5       A. That's been a long time ago.                  5   just the test and scorecards.
   6       Q. I understand.                                 6      Q. So I want to get that exhibit and
   7       A. And I would get names from the                7   we'll take a look at it.
   8    librarian mostly, and from Floyd, and send them     8      A. All he had was the paper itself in the
   9    out.                                                9   binder that we -- all I'm talking about with the
  10           I don't right, as we sit here,              10   binder was the same -- what kind of looking
  11    specifically remember another individual's name.   11   thing.
  12       Q. Fine.                                        12          He had the actual paper he turned in.
  13           Do you have any documents that reflect      13      Q. Oh, like this, just like --
  14    those sales -- those early sales -- today?         14      A. Yeah, right.
  15       A. No. I don't.                                 15      Q. -- I see.
  16           As a matter of fact, we didn't file a       16      A. What I made was four sheets,
  17    separate tax return for them. We filed as          17   laminated, copied, with a title page, and a
  18    income on our individual returns, and it wasn't    18   score sheet -- and which later became the NYSOA
  19    much. It was less than -- I'm sure it was less     19   package.
  20    than $600 per -- each of us.                       20      Q. I want to talk about that in a minute.
  21       Q. Did you look for documents reflecting        21          So I want to understand what exactly
  22    these very initial sales and -- for purposes of    22   what you did in March of 1976.

                                           Page 151                                                Page 153

                                                                               Pages 150 to 153
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                           202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1           So you went to the New York -- I'm           1    that's what brought us to do it -- on his and
   2    sorry -- the Chicago Public Library and you put     2    the same with the Vincett -- all had copyright
   3    on the Xerox machine Appendix 2 --                  3    language. We did the same.
   4       A. Well --                                       4           And we ran those off at the Chicago
   5       Q. -- demonstration card?                        5    Public Library -- I ran them off at the Chicago
   6       A. Well, after we had done it and we             6    Public Library; put them in the laminated thing;
   7    added a our copyright language to it. And as --     7    put them in a flip chart notebook with the name
   8       Q. So what copyright language did you            8    on it and with some score sheets.
   9    add?                                                9       Q. Okay.
  10       A. We added: Copyright© -- with a © --          10           And where did you put the copyright
  11    1976 by Steve Devick and Al King/King-Devick       11    notice?
  12    Test All Rights Reserved.                          12       A. We put it on the front, and then on
  13           And later that same copyright language      13    the bottom. At that point, we put it on every
  14    is what we insisted that Bernell put into our      14    page, because those guys can that. And --
  15    deal with them, although we added "O.D." to our    15       Q. What guys did what?
  16    name, which I hadn't done before.                  16       A. Well, Pierce it put on it every page.
  17       Q. When is the last time you saw one of         17           I'm not sure in retrospect that was
  18    those very, very first, you know, tests that you   18    necessary, but I don't know.
  19    sent out?                                          19       Q. Okay.
  20       A. I haven't seen them for years.               20       A. Anyway, we put '76.
  21       Q. So you don't have an old set around --       21           I got -- my uncles' friend was an IP
  22       A. Well, when we did our deal with              22    lawyer. He told us what to say, and that's what

                                           Page 154                                                 Page 156

   1    Bernell, they made them in a high-gloss vinyl,      1    we did.
   2    and it was a much better product.                   2       Q. When was the last time you saw one of
   3           And no, I don't have any of the old          3    those early laminated, sort of, packets with the
   4    ones.                                               4    binder?
   5       Q. How did you laminate them?                    5       A. Here is the way my -- it's been -- I
   6           Just with --                                 6    just said that it's been a long, long time.
   7       A. Stuck them in those laminated sheets          7       Q. Listen to my question.
   8    that you can buy. We didn't do it in a machine.     8           When is the last time you saw one?
   9    It was --                                           9       A. I can't say, but it's been before the
  10       Q. So not heat sealed?                          10    Pierce. When we came out with Bernell, we
  11       A. Not heat sealed.                             11    never -- with no longer did homemade tests to
  12       Q. I understand.                                12    pass out.
  13           So I want to get as much detail as I        13       Q. We'll talk about that in a minute.
  14    can to understand exactly how you made this --     14           But approximately when was that?
  15    the laminated sheet.                               15       A. The deal -- not Pierce.
  16           So did you photocopy Appendix 2?            16           When we did our deal with Bernell, it
  17       A. No. Because --                               17    was 1983.
  18       Q. So, what did you do?                         18       Q. Okay. So until that time you were
  19       A. Well, we made a new Appendix 2, which        19    doing the laminated sheets, making the copies,
  20    wasn't a photocopy, because that's a photocopy     20    and putting them together, and sending them out
  21    of something else; and of the copyright            21    that way.
  22    language -- as did Pierce -- if you noticed, and   22           Is that fair?

                                           Page 155                                                 Page 157

                                                                                Pages 154 to 157
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                           202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1       A. Yes. And not a whole huge volume of           1           Not sure?
   2    them, but, yes.                                     2       A. Absolutely could have been '77.
   3       Q. Fair enough.                                  3       Q. Okay. But there is no doubt in your
   4           But you did actually sell some of            4    mind that, in 1976, you made sales of the test.
   5    those in 1976.                                      5           Fair?
   6           Is that correct?                             6       A. That's right, and they had the
   7       A. Yes, and the sales were either from --        7    copyright language on them.
   8    typically from either Dr. Mizener referred them     8       Q. In 1977?
   9    or Peter Weil, who is the head librarian            9       A. All those years.
  10    referred them.                                     10       Q. So in 1978?
  11       Q. Do you recall anything about any of          11       A. Yes.
  12    those sales in 1976?                               12       Q. Do you have any sense for how many
  13           Anything?                                   13    sales in terms of dollar value you did in 1976?
  14           Who they were to?                           14       A. Well, not many.
  15           How much you made?                          15           I mean it was a $25 -- and I don't
  16           Anything?                                   16    think -- for sure, we didn't have -- I don't
  17       A. We made more than -- more than -- our        17    think we made -- maybe $500 each, Al and I.
  18    costs were very low.                               18       Q. Between you and Al?
  19           So I don't have any records of the          19       A. Hm-hmm.
  20    exact names of those people.                       20       Q. In 1976?
  21           As a matter of fact, when the New York      21       A. I'm guessing. It may not have been
  22    did the testing, I don't know if they had gotten   22    even that much. And it was all very low.

                                           Page 158                                                Page 160

   1    a hold of one from -- by copying something out      1           So when the Bernell deal came along,
   2    of the library or whatever, when they did their     2    we thought it was great.
   3    follow-up study; or whether somebody from New       3       Q. I understand.
   4    York had bought them.                               4           1976 -- I'm sorry -- 1977 -- was it
   5           There was a guy from New York that had       5    more than the first year?
   6    bought them. And his name was Len Press -- Dr.      6       A. I don't recall. Wasn't much.
   7    Len Press. And he might have been the second        7       Q. 1978, was it more?
   8    person.                                             8           Do you recall?
   9           And he -- these are both -- he was           9       A. I don't.
  10    young then, but Dr. Mizener was a very, very       10           But they all had copyright language on
  11    established and well-known O.D. And he was         11    them.
  12    proud of the test. He talked about it a lot.       12       Q. Now, the paper itself was also
  13       Q. Dr. Mizener was?                             13    available in your library -- right? -- the ICO
  14       A. Yes.                                         14    library?
  15       Q. And Len Press -- you think you might         15       A. It was available to look at. They
  16    have sold him some of the tests in 1976?           16    didn't let you make copies out of it. And
  17       A. It's possible.                               17    again -- copies of it.
  18       Q. You just don't remember?                     18           And again, I remember the librarian's
  19       A. I know he was an early user.                 19    name, because he was kind of a guy that was --
  20       Q. Okay. Fine.                                  20    didn't want people to copy that and use the
  21           Do you think it could have been, you        21    test. He referred them to me.
  22    know, '77?                                         22       Q. Did you remember that actually

                                           Page 159                                                Page 161

                                                                                Pages 158 to 161
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                           202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1    happening?                                          1    school, you knew it was going to the library,
   2       A. Absolutely.                                   2    right?
   3       Q. Tell me about -- tell me about a              3       A. I didn't.
   4    specific recollection that you have about that.     4       Q. You didn't?
   5       A. Peter Weil was the guy's name. And he         5       A. No, I didn't know that was part of it.
   6    would call me when anybody ever wanted one.         6           They told us later that "we keep a
   7    But --                                              7    copy of all the papers in the library," which
   8       Q. What happened in the specific instance        8    made sense to me.
   9    you are thinking of?                                9       Q. Did you object to that?
  10           When was it?                                10       A. Why would I object?
  11       A. Well, right away, after the -- whoever       11       Q. I don't know.
  12    wanted to try to copy the paper, he would say:     12           Did you?
  13    You could talk to Dr. Devick and he will, you      13       A. No.
  14    know, get one to you.                              14       Q. Okay.
  15           There may have been others that copied      15           Did your professor or your faculty
  16    it without him catching them.                      16    advisor use your test in his classes after you
  17           But as far as -- I mean, the school         17    graduated?
  18    didn't own a copyright to those -- that product.   18       A. Not with our permission.
  19       Q. How many times did that happen?              19       Q. So let's start with just the basic
  20       A. I'm going to say maybe 10 times a            20    question: Did he do it -- yes or no?
  21    year.                                              21       A. I don't know.
  22       Q. Starting in 1976?                            22       Q. Okay.

                                           Page 162                                               Page 164

   1       A. Yes.                                          1           You had heard that he did it? --
   2       Q. So how often when that happened would         2       A. I had not.
   3    the person ultimately buy it from you?              3       Q. So why did you just say in response to
   4       A. I just -- every time.                         4    my question: Not with our permission?
   5       Q. I see.                                        5       A. What I was saying is Al King testified
   6           Do you have any specific recollection        6    that he had heard that he had.
   7    of any person where that happened, sitting here     7       Q. You never heard that?
   8    today?                                              8       A. I never heard that.
   9       A. I'm not sure how I met Len Press,             9       Q. Al said that you took care of it.
  10    but -- Dr. Press might have been one. It became    10       A. He heard that they were copying it out
  11    a word of mouth, well-known test and that's what   11    of the library.
  12    happened. We didn't expect it, but it did.         12       Q. Oh, he heard that?
  13       Q. So I understand that.                        13       A. And I talked to Peter Weil and did
  14           My question is just: Do you have,           14    take care of it.
  15    sitting here today, a specific recollection of     15       Q. So that was the "take care of it"
  16    any name of a person that went to the library,     16    thing?
  17    tried to get a copy, and was referred to you,      17       A. That's what I -- that's -- that's
  18    and bought it?                                     18    exactly why I went to see Peter Weil.
  19           That's the question pending right now.      19           And he may remember, if he's still
  20       A. I don't.                                     20    alive, this.
  21       Q. Okay. Fine.                                  21           But the point being is is that how it
  22           When you submitted the paper to the         22    happened -- that's how it happened.

                                           Page 163                                               Page 165

                                                                               Pages 162 to 165
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                          202-232-0646
10/30/2018               King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                               Confidential

   1       Q. Do you know if he's still alive?            1    he might have had a better relationship with
   2       A. I don't. I rather doubt it, honestly.       2    Schlange, or any of the others down there.
   3       Q. He was -- he would be older?                3           I kind of graduated and that was it.
   4       A. Well, it was -- I mean, I'm old and,        4       Q. So you don't really know how he heard?
   5    you know, I was 24 back then.                     5       A. I'm not sure.
   6           MR. SULLIVAN: Take a breath. You are       6       Q. So he called and said: Hey, I heard
   7    all just -- poor Brad, okay?                      7    people are copying it out of the library.
   8           MR. GOETZ: Doing the best he can.          8           And what did you say?
   9           MR. SULLIVAN: Doing the best he can.       9       A. Said: I'll go talk to them.
  10   BY MR. GOETZ:                                     10       Q. Did you say you'll take care of that?
  11       Q. So I see, so the "you'll take care of      11       A. I said "I'll talk to them" because I
  12    it" exchange at the King deposition was about    12    knew they couldn't do that.
  13    the librarian, Peter Weil.                       13           And they were more than gracious about
  14           Is that correct?                          14    not letting it happen.
  15       A. That's my recollection.                    15       Q. So you did talk to them?
  16           It wasn't specifically about Peter        16       A. And I don't even know if it actually
  17    Weil.                                            17    ever happened.
  18           It was about people that wanted to        18           I know that people had wanted to copy
  19    copy it out of the library.                      19    it out of the library, but I'm going to guess
  20       Q. Al had heard about that?                   20    that might have been happened.
  21       A. Yes.                                       21       Q. Who did you talk -- you said -- but
  22       Q. How did he hear about that?                22    you did talk to the library?

                                         Page 166                                               Page 168

   1       A. I have -- he testified along those          1        A. Talked to the librarian -- the head
   2    lines.                                            2     librarian.
   3           I don't recall how he heard about it.      3        Q. Peter Weil?
   4           But I did talk to the librarian and he     4        A. Right.
   5    was more than happy to say: I'll refer him to     5            I think so. I think that's his name --
   6    you.                                              6        Q. And what did you tell him?
   7       Q. So forget the deposition.                   7        A. -- that's either his name, or
   8           Take me back to at the time.               8     something close to that.
   9           What do you remember between you and       9        Q. And what did you tell him?
  10    Al on this topic?                                10        A. I said: You can't copy those.
  11           Did you have a conversation?              11            He said: I know.
  12           Did he call you up and say: Hey,          12            He said: So, should I just have them
  13    people are copying it?                           13     call you?
  14           How did it come about?                    14            I said: Yeah.
  15       A. I think that he called me and said         15        Q. You gave him a phone number?
  16    that he'd heard somebody was trying to copy it   16        A. Yes.
  17    out of the library.                              17        Q. No, it was e-mail back then, right?
  18       Q. Did he tell you how he had heard that?     18        A. No, it wasn't. There wasn't even
  19       A. He may have been more well connected       19     internet.
  20    the with the school than I was.                  20        Q. Right. Okay.
  21       Q. Well, then, why do you say that?           21            Now, other libraries had a copy of
  22       A. Well he was -- he -- you know, he --       22     your paper.

                                         Page 167                                               Page 169

                                                                             Pages 166 to 169
www.DigitalEvidenceGroup.com          Digital Evidence Group C'rt 2018                         202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1    original paper, right?                              1    this document?
   2       A. It looks like they were, although I           2       A. Last week.
   3    never sent these to any dictionary.                 3       Q. How certain are you that you didn't
   4       Q. So what's your understanding of how           4    see this during your time at the Illinois
   5    the dictionary got copies of your cards?            5    College of Optometry?
   6       A. I have no idea.                               6       A. I am certain.
   7           (Pause)                                      7       Q. How certain?
   8       Q. The dictionaries never asked you for          8       A. Well, I just don't remember seeing it.
   9    permission to reference your test, right?           9           We talked about the Vincett and the
  10       A. No.                                          10    Pierce. If I had seen that, we might have
  11       Q. Or publish your cards, right?                11    talked about this, but I don't think so.
  12       A. Never heard anything from them.              12       Q. Is that surprising to you -- seeing
  13       Q. Okay. The first time you remember            13    that today -- that you never saw this before?
  14    seeing the test in a medical dictionary yourself   14       A. There was no internet in 1976.
  15    with your own two eyes was in the '80s?            15       Q. I know, but there was a library.
  16       A. I believe so.                                16       A. I never saw it before.
  17       Q. Have you or -- have you asked any of         17       Q. I mean, did you read it last week?
  18    your -- anyone to look in the medical              18       A. I looked at the cards and I heard what
  19    dictionaries in 1976 to see what exactly is        19    your associate was asking Al King about it.
  20    disclosed with respect to the King-Devick Test?    20       Q. Do you understand that this article
  21       A. I haven't.                                   21    uses the term "ocular motor efficiency"?
  22       Q. You have not. Okay. Fine.                    22       A. I don't think that they invented the

                                           Page 194                                                 Page 196

   1           (Pause)                                      1    term, any more than we did.
   2        Q. Do you know who Luther C. Gilbert is?        2       Q. You don't think you invented that
   3        A. I saw his product at Al King's               3    term, do you?
   4    deposition. I didn't know anything about it         4       A. No.
   5    before then.                                        5       Q. Do you think that you first heard that
   6           MR. GOETZ: I'm going to mark it here,        6    term from this reference?
   7    which I think is the same, which is a nightmare     7       A. Absolutely not.
   8    for my paralegal, but I'm going to do it anyway.    8       Q. Why are you so certain of that?
   9    The Exhibit marked Devick 10 is a document          9       A. Because it's a commonly-used term in
  10    bearing production Nos. NYU00471095 through        10    optometry school.
  11    1136.                                              11       Q. Do you remember where you first heard
  12           (Exhibit Devick 10, Document Bates          12    "ocular motor efficiency"?
  13    stamped NYU00471095 through 471136, multipage      13       A. I would guess the first day I went to
  14    document entitled: Functional Motor Efficiency     14    optometry school, but I'm not sure if it was the
  15    of the Eyes and its Relation to Reading, dated     15    first day.
  16    1953, marked for identification)                   16       Q. You agree that Digit Card 3 on page
  17           MR. GOETZ: I think this is the same         17    104 of Exhibit 10 is very similar to your
  18    thing that you saw last week. I have been told     18    King-Devick Test, right?
  19    it is.                                             19       A. Well, I don't.
  20           So let me just ask the question.            20           Because again, we had five specific --
  21   BY MR. GOETZ:                                       21    I thought you were going to ask about the first
  22        Q. When was the first time you ever saw        22    two cards, because one, two, three, four, five,

                                           Page 195                                                 Page 197

                                                                                Pages 194 to 197
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                            202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1    do it accurately.                                   1    it's better or not?
   2           That's your point, right?                    2            THE WITNESS: As you pointed out, I
   3       A. Well, my point is that there is a lot         3    haven't done any tests.
   4    of other reasons as well.                           4            MR. GOETZ: But it's different.
   5       Q. But isn't the point you just made that        5            That's your point?
   6    you may not even be able to do it because the       6            THE WITNESS: Yes.
   7    scale might be off?                                 7            MR. GOETZ: Okay.
   8           Wasn't that the point you just made?         8   BY MR. GOETZ:
   9       A. Said that.                                    9        Q. So Devick 11 is a document bearing
  10           My point was that it wouldn't matter,       10    production numbers NYU0046922 through 251.
  11    because there are so many other things.            11            This is -- you recognize this, right?
  12       Q. How long did it take you to decide           12        A. Just from Dr. King's deposition.
  13    that the King-Devick test is better than the       13        Q. So you hadn't seen this before the
  14    Gilbert test?                                      14    deposition last week?
  15           It sounds like, basically,                  15        A. No.
  16    instantaneously, but I would like to hear what     16        Q. So how did you see the Vincett test?
  17    your answer is.                                    17            I don't know if I'm saying that right.
  18       A. Instantaneously.                             18        A. No, I think that is right.
  19       Q. Okay. Fair enough.                           19            Actually, I had seen it in class. And
  20           MR. GOETZ: Okay, I'm going to mark a        20    it was -- the version that I -- the only version
  21    document as Devick 11, which is a document in      21    I saw was letters were equally spaced on lines,
  22    this case.                                         22    and that's in here.

                                           Page 210                                                 Page 212

   1           (Exhibit Devick 11, Document Bates           1       Q. You see that here on, like, what? --
   2    stamped NYU00469222 through 469251, multipage       2       A. And I described it in the paper as a
   3    document entitled: Optometric Perceptual Testing    3    test of equidistant letters, not numbers.
   4    and Training Manual, dated 1975, marked for         4       Q. You see that there is numbers too,
   5    identification)                                     5    though, now?
   6           THE WITNESS: Would you mind me               6       A. I didn't have any idea.
   7    correcting one thing? --                            7           But it wouldn't matter anyway because,
   8           MR. GOETZ: Of course. Go ahead.              8    again, relative to the habituation and
   9           THE WITNESS: -- different than the           9    participation, they are all equally spaced.
  10    King-Devick Test.                                  10       Q. You see there is numbers in here now,
  11           I don't know what the studies show in       11    though, right?
  12    the Gilbert. It's certainly not like the           12       A. I saw that when I -- when I had the --
  13    King-Devick Test. I didn't want to -- just         13    was at the Al King deposition.
  14    clarify that.                                      14           The only version I had ever seen was
  15           MR. GOETZ: I don't understand what          15    the one with letters. And I guess that's
  16    your point is. Help me understand. Your point      16    missing from this one now, but it's not in the
  17    is --                                              17    copy I got from Al King.
  18           MR. SULLIVAN: You said: Better.             18       Q. No, there is letters. Take a look at
  19           THE WITNESS: You said: Better.              19    page 247.
  20           MR. GOETZ: Okay. Different?                 20       A. Oh, well, they were together in front
  21           THE WITNESS: Right.                         21    in the last one, I think -- but, whatever.
  22           MR. GOETZ: You don't know whether           22           Yeah -- the only one that I had ever

                                           Page 211                                                 Page 213

                                                                                Pages 210 to 213
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                            202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1     seen was the letters and equidistant.              1    which is all I ever saw -- would be one thing.
   2            But it wouldn't matter anyway because,      2           The other is that they are equally
   3     again, these are equally-spaced numbers.           3    spaced. And, in my opinion, it is way too busy.
   4         Q. So let me just make sure I have it          4           But at any rate, we mentioned it in
   5     right.                                             5    the paper, and that's what it is.
   6            So you saw the Vincett test when you        6           (Pause)
   7     were in school before you did your paper.          7       Q. When you did your paper, why did you
   8            Fair?                                       8    actually decide to do a test on the King-Devick
   9         A. I did.                                      9    Test and the Pierce test?
  10         Q. And you saw it in a class, you think?      10       A. Well, because we knew about the Pierce
  11         A. I don't recall.                            11    test. I actually liked listening to Jeff
  12         Q. But you didn't see this particular         12    Pierce. And we were hoping that he'd look at
  13     paper -- Exhibit 11.                              13    our results, if ours came out better. We
  14            You don't remember seeing that, right?     14    thought that our concept was much better -- and,
  15         A. No, and it's possible I never saw the      15    in fact, it was.
  16     Vincett test.                                     16       Q. I mean, didn't you choose Pierce over
  17            It's just that I heard it was              17    Vincett because you were closer to Pierce than
  18     equally-spaced letters, which is how I describe   18    Vincett?
  19     it in our paper.                                  19       A. No. I didn't. I didn't have a
  20         Q. Okay.                                      20    relationship with any of them.
  21         A. It not -- it's possible that I never       21           I thought the Vincett test was not a
  22     even saw it and just heard that -- because that   22    test that we -- we dismissed it out of the box,

                                           Page 214                                                  Page 216

   1    is so profoundly not what we were doing, that       1     if nothing more for it than the fact that when
   2    we'd eliminate that as a possible alternative to    2     you give a first grader letters to read, they
   3    our test.                                           3     don't know them.
   4       Q. Okay. So you just don't remember one          4        Q. So the Pierce test is better than
   5    way or another how you first came about the         5     Vincett?
   6    Vincett test.                                       6        A. I don't know that it's better because
   7           Is that fair?                                7     it doesn't have any -- it's only got a 10-inch
   8       A. I am sure that I heard about it in            8     saccade distance. I don't know if it's better.
   9    optometry school.                                   9            But again, this one, we couldn't even
  10           But I don't know that I ever                10     administer to first graders.
  11    physically held one, or looked at it, other than   11        Q. Is it customary to test two tests
  12    in a book.                                         12     together? -- in this field?
  13           (Pause)                                     13        A. I think that when we have done
  14       Q. What are the differences between the         14     concussion testing, a lot of time they compared
  15    Vincett and a King-Devick Test?                    15     one test to the other -- not necessarily testing
  16       A. Well, the main difference is back to         16     the same thing, but -- and I think that's what
  17    what we always talk about: The habituation and     17     we did in this case, because I don't think
  18    the anticipation; not to mention the fact that     18     Pierce tested reading-related saccades, because
  19    letters are learned later and not as -- there is   19     of -- just too far apart.
  20    not as much automaticity in letters, especially    20        Q. Did you personally conduct the tests
  21    for younger kids.                                  21     on the students for your paper?
  22           So again, using letters at the time --      22        A. Yes.

                                           Page 215                                                  Page 217

                                                                                 Pages 214 to 217
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                            202-232-0646
10/30/2018               King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                               Confidential

   1     '77, '78, right?                                  1     cards.
   2        A. This was updated with the NYSOA             2        Q. Are you saying that they used Exhibit
   3     results.                                          3     13?
   4        Q. So what data was it originally when         4        A. Exhibit 13.
   5     you were sending it out in 1977 -- '76, '77,      5            You mean the Bernell one?
   6     '78?                                              6            No, that didn't exist yet.
   7        A. As described in this published paper,       7        Q. Okay, so which ones did they use?
   8     similar -- but that's listed in our paper.        8        A. They used the ones that I used to mail
   9        Q. So just different data?                     9     out.
  10        A. Very similar, but, yes, different.         10        Q. Okay, so you sold them the test?
  11        Q. Okay.                                      11        A. I'm not sure that I did.
  12            (Pause)                                   12        Q. You may have donated them?
  13        Q. So that data is from this paper that       13        A. I don't know that I -- I honestly
  14     was by Lieberman, Cohen, and Rubin.              14     never confirmed with them where they got it.
  15            Is that right?                            15            Most likely, they got it from me
  16        A. Yes.                                       16     selling it to them.
  17        Q. Do you know those gentlemen?               17            But again, I guess it's possible they
  18        A. I have met at least two of them.           18     could have made a copy somewhere, but I don't
  19        Q. When?                                      19     know.
  20        A. In the last 10 years.                      20        Q. You just don't know sitting here
  21        Q. In what context?                           21     today?
  22        A. They are still professors at SUNY --       22        A. I don't know.

                                          Page 250                                                Page 252

   1    one of them was. Cohen was still professor at      1        Q. Okay.
   2    SUNY.                                              2            You never talked with Lieberman or
   3           MR. GOETZ: I'm going to hand to you a       3     Cohen or Rubin about their recollection of how
   4    document that I marked as Exhibit 14, bearing      4     they got the test?
   5    production Nos. KDT0032335 through 345.            5        A. I never did.
   6           (Exhibit Devick 14, Document Bates          6        Q. I guess it's not really surprising to
   7    stamped KDT0032355 through 32345, multipage        7     you that they got the test.
   8    document bearing heading on first page: Exhibit    8            It was pretty widespread, you know, in
   9    6, marked for identification)                      9     terms of the community by this time -- in
  10   BY MR. GOETZ:                                      10     1978 -- right?
  11       Q. That's the paper, right?                    11        A. Yes, people were interested in it, for
  12       A. Did you ask me a question?                  12     sure, from the very first.
  13       Q. Yeah.                                       13        Q. Have you ever read this paper?
  14           That's the paper that generated -- or      14        A. Yes, I've read it.
  15    that reported the data that's reflected in the    15            This paper?
  16    last page of Exhibit 13.                          16        Q. Yeah.
  17           Is that correct?                           17        A. Sure.
  18       A. I believe so.                               18        Q. When is the last time you read this
  19       Q. What King-Devick cards were used in         19     paper?
  20    this test?                                        20        A. It's been a while.
  21       A. The ones that we've always used. We         21        Q. How long?
  22    only had one set back then of the physical test   22            Did you read it yesterday?

                                          Page 251                                                Page 253

                                                                               Pages 250 to 253
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                           202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1       A. No.                                           1      Q. What's the most number of tests that
   2       Q. Okay.                                         2   you shipped out in '77, '78, '79 -- '76, '77,
   3           You see how they say that: The               3   '78?
   4    King-Devick Test is a modification of the Pierce    4      A. I don't recall sending more than one
   5    Saccade Test?                                       5   to one party.
   6           Page 340 in the upper left-hand              6      Q. One per unit.
   7    corner?                                             7         You don't recall boxing up a bunch and
   8           (Pause)                                      8   sending a whole box out?
   9       A. Yes.                                          9      A. I don't recall that.
  10       Q. You disagree with that?                      10      Q. So the use of your test, as I think
  11       A. As we discussed before, there are            11   you testified, by 1979 is pretty widespread.
  12    certain aspects of it that are modified -- but     12         Is that fair?
  13    overall, it's a different test.                    13      A. I don't know if it was widespread, but
  14       Q. Then they also say this test -- the          14   it was well known.
  15    King-Devick Test is -- quote: "Very similar --     15      Q. Okay.
  16    I'm sorry.                                         16          MR. GOETZ: I have the book here,
  17           Withdrawn. Strike that. Try it              17   which I can mark as an exhibit.
  18    again.                                             18          But do you want to mark it?
  19           In the middle column at the bottom          19          MR. SULLIVAN: Do you want to mark the
  20    here, they say -- describing the test, they say:   20   whole book?
  21    Which is very similar to the K-D Test was first    21          MR. GOETZ: I don't care. I just want
  22    described by Gilbert.                              22   to ask some questions about it.

                                           Page 254                                                Page 256

   1            Do you see those words?                     1            MR. SULLIVAN: Mark it. We can make
   2        A. I do.                                        2    it an excerpt after the fact.
   3        Q. You said you disagree with the               3            MR. GOETZ: That's fine.
   4     similarity -- comparison between K-D test and      4            So Devick Exhibit 15 is a book here.
   5     Gilbert.                                           5            (Exhibit Devick 15, Book entitled:
   6            Is that right?                              6    Binocular Anomalies Procedure for Vision
   7        A. The first time I ever saw Gilbert was        7    Therapy, by John R. Griffin, O.D., Second
   8     at Al Kings deposition. So -- and I've             8    Edition (no Bates Nos.), marked for
   9     described how I don't agree that it's anything     9    identification)
  10     like King-Devick.                                 10   BY MR. GOETZ:
  11        Q. When you first saw this paper, you          11        Q. Do you recognize that book?
  12     didn't read that and go look at Gilbert?          12        A. No.
  13        A. I didn't.                                   13        Q. You don't recall ever seeing that
  14        Q. Okay. I mean, how many tests do you         14    book?
  15     think it took them to collect data on 1,200       15        A. I don't.
  16     students?                                         16        Q. That's okay.
  17            Do you have any sense for that?            17            So I've put some tabs on -- there is a
  18        A. Well, I'm guessing they weren't all in      18    little description of the King-Devick test in
  19     the same location, so they probably went from     19    there, and jus flip to the tab -- the purple
  20     school to school t school with a few tests.       20    tab.
  21        Q. So, like, five or ten?                      21            Let's me know if you recognize that
  22        A. I don't even know how to guess.             22    reference to your test.

                                           Page 255                                                Page 257

                                                                                Pages 254 to 257
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                           202-232-0646
10/30/2018               King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                               Confidential

   1       Q. Oh, I see. Those numbers look like          1           Fair?
   2    they came out of your paper. I mean, we could     2       A. I don't know whether I shipped them to
   3    check.                                            3    them, or they got them to -- somehow illegally,
   4       A. You got to check.                           4    but that would be the two options.
   5       Q. Okay. Do you know either of the             5       Q. During the course of your work on your
   6    authors on this paper?                            6    senior paper, did you actually look at previous
   7       A. No.                                         7    senior papers at your library?
   8       Q. Do you know the authors on Exhibit 18,      8       A. I don't think so.
   9    which is the paper that cited to this Bond        9       Q. You just don't remember?
  10    paper?                                           10       A. I don't think I did.
  11       A. Eighteen. Oh, I don't know them, but       11       Q. But you are uncertain.
  12    I've seen the article before.                    12           Why?
  13       Q. But you never met them in person?          13       A. I am uncertain because it was 44 years
  14       A. I never met them, not that I'm aware       14    ago.
  15    of.                                              15       Q. Because you don't remember.
  16           (Pause)                                   16           Is that right?
  17       Q. So it's fair to say that we've seen        17       A. It doesn't sound like something I'd
  18    references, you know, here that there is a lot   18    do -- but, no.
  19    of people that had access to your senior paper   19       Q. How many original copies of your paper
  20    after you finished it.                           20    were there?
  21           Is that fair?                             21           Just one?
  22       A. I don't know that there is a lot.          22       A. Well, I have one, and Al had one, and

                                         Page 294                                                  Page 296

   1            We've seen or three or four.              1     we left one with -- I don't know if Dr. Schlange
   2        Q. They are all referencing, you know,        2     kept one or not. So we -- there was two, at
   3    your senior paper. One of them even says it's     3     least two.
   4    available at the library.                         4        Q. At least two?
   5            You don't know how any of them got it,    5        A. Well, we don't know whether he copied
   6    though.                                           6     it or not. I'm guessing he did because it ended
   7            Fair?                                     7     up in the library, and we didn't know that was
   8        A. Well, perhaps they meant it was            8     going to happen.
   9    available to read at the library -- and, in       9        Q. And the products you were shipping in
  10    fact, it was.                                    10     '76, and '77, and '78 -- did those products
  11        Q. Yeah, but you don't know how they got     11     reference your senior paper at all?
  12    it, or what they did, or --                      12            Or no?
  13        A. Well --                                   13        A. No.
  14        Q. -- is that --                             14        Q. Just the test?
  15        A. -- well, unless I made it and shipped     15        A. Just the test.
  16    it to them. That would be the likely way they    16        Q. In 1976, was the public allowed to go
  17    would get it.                                    17     into the library and view senior papers?
  18        Q. Okay. Understand.                         18            Or do you know?
  19            But you are just not -- you just don't   19        A. I think so, but you probably have to
  20    know one way or the other whether you did that   20     have some kind of credentials to get into that
  21    with respect to any of these papers that are     21     library.
  22    referencing your test right now.                 22        Q. I see.

                                         Page 295                                                  Page 297

                                                                               Pages 294 to 297
www.DigitalEvidenceGroup.com          Digital Evidence Group C'rt 2018                            202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1           But your view is that they weren't           1       Q. So let's talk about that.
   2    allowed -- people weren't allowed to make           2            MR. GOETZ: So Devick Exhibit 20 is a
   3    copies.                                             3    document bearing production No. NYU00469252.
   4           Is that right?                               4            (Exhibit Devick 20, Document Bates
   5       A. That's right.                                 5    stamped NYU00469252, single-page document
   6       Q. And the librarian told you that at the        6    bearing heading: Details for The proposed
   7    time.                                               7    King-Devick saccade test and its relation to the
   8           Is that right?                               8    Pierce saccade test and reading levels, marked
   9       A. I told him that if somebody wanted a          9    for identification)
  10    copy, that he'd refer them to me, which he did     10   BY MR. GOETZ:
  11    quite often.                                       11       Q. Do you recognize that document, sir?
  12           (Pause)                                     12       A. Let me take a look.
  13       Q. So there are originally, you said, at        13            (Pause)
  14    least two copies of your senior paper.             14       A. Yeah -- it's nothing I've ever seen
  15           But there might have been three?            15    before.
  16       A. Well, we each got a copy. Al King and        16       Q. Okay. You see how it's entitled --
  17    I each got a copy. And evidently, Dr. Schlange     17    that's the title of your senior paper, right?
  18    kept a copy, too.                                  18       A. Yes.
  19       Q. Was any photocopy made originally?           19       Q. And it says -- it's a -- Material Type
  20           In other words, did you have one            20    is a Senior Project.
  21    master, then you made a copy and gave it to        21            You see that? -- in the column of the
  22    King, and then you made another copy and gave it   22    chart at the bottom of the document?

                                           Page 298                                                 Page 300

   1    to the professor?                                   1        A. Oh, yeah.
   2           Or you don't remember?                       2        Q. You see that?
   3       A. Well, I'm sure we didn't re-type it           3        A. Yes.
   4    twice. So when it was done, we more than likely     4        Q. Different bar codes for each one.
   5    made a copy of it for each of us.                   5     There is four copies.
   6           (Pause)                                      6            Do you see that?
   7       Q. But you don't remember whether it was         7        A. I do, but it doesn't say when these
   8    two or three?                                       8     copies were made.
   9       A. I know it was at least two.                   9        Q. That was my next question.
  10       Q. So you don't remember whether it was         10            What do you know about when those
  11    more than two, I guess.                            11     copies were made?
  12           Is that right?                              12            Sounds like nothing?
  13       A. Any more than two weren't authorized         13        A. I've never seen this before.
  14    by us.                                             14        Q. There were four copies in the library
  15       Q. Okay. But come to find out that at           15     just a few months ago, correct?
  16    least four were made, right?                       16        A. They sent me four copies, so, yes.
  17       A. Unless I shipped them to them.               17        Q. What do you know about when those
  18       Q. Well, I mean, the library has four --        18     copies were made, if anything?
  19    or at least they had four a few months ago,        19        A. Nothing.
  20    right?                                             20            (Pause)
  21       A. Those were copies of the whole               21        Q. You see where it says: Publication
  22    research paper.                                    22     Date: 1976?

                                           Page 299                                                 Page 301

                                                                                 Pages 298 to 301
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                            202-232-0646
10/30/2018                     King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                     Confidential

   1           Do you see that?                                1     e-mail chain, top e-mail From: Valarie Conrad,
   2       A. Yes.                                             2     To: Christine Weber and others, Subject: RE:
   3       Q. I mean, that's consistent with your              3     Agenda Item King Devick books, Sent: April 24,
   4    testimony today of you selling the product in          4     2018, marked for identification)
   5    1976, right?                                           5    BY MR. GOETZ:
   6       A. Well, up until a while ago --                    6        Q. Have you seen that before, sir?
   7    recently -- I didn't know that publication date        7        A. I haven't.
   8    was a legal term. So we started selling those          8        Q. It's an e-mail string about your --
   9    in 1976.                                               9     about your papers.
  10       Q. That was a publication, right?                  10           Second page in the middle, there is an
  11       A. Well, I wasn't aware of that, not               11     e-mail from Stephanie Messner.
  12    being a lawyer as we've discussed. So I thought       12           Do you recognize her as being Len
  13    we were making up copies of our copywritten           13     Messner's wife?
  14    product and selling them.                             14        A. Well, his wife is named Stephanie, so,
  15           I thought the publication date, when           15     yeah.
  16    asked, to me, was the date when the                   16        Q. Why would she be involved in a
  17    peer-reviewed paper was published --                  17     discussion about your papers at the library?
  18       Q. I see.                                          18           Do you have any idea?
  19       A. -- which was 1983.                              19        A. She's the dean.
  20           But that's just I was ignorant of              20        Q. Dean of what?
  21    legal terminology for "published date."               21        A. The school.
  22       Q. When you say the peer-reviewed paper            22        Q. I see.

                                                Page 302                                               Page 304

   1    was published, what are you talking about?             1            Did you ever talk with Ms. Messner
   2      A. This one, the first paper.                        2     about your papers?
   3      Q. Oh, the NYSOA paper?                              3        A. No, not that I recall. I mean, she
   4      A. Right.                                            4     knew the origin of the test, but --
   5      Q. Gotcha.                                           5            (Pause)
   6          Do you know Stephanie Messner?                   6        A. It says it was their policy not to
   7      A. Yes.                                              7     ever lend them out or photocopy them.
   8      Q. Is that Len Messner's daughter?                   8        Q. On page 2 at the bottom, there is a
   9      A. It's his wife.                                    9     sentence that says -- well, from Weber,
  10      Q. Is she -- she is -- she has a stake in           10     Christine.
  11    your company?                                         11            Do you know who that is?
  12      A. She's the dean. And between the two              12        A. No -- actually, she might be a
  13    of them, they have a very small amount of stock.      13     librarian now.
  14      Q. Do you know what "a very small amount"           14        Q. Did you ever talk with her?
  15    is in this context?                                   15        A. Someone -- and it might have been
  16      A. I don't know specifically, but not a             16     her -- called me to say they are going to send
  17    large dollar amount.                                  17     my tests back to me.
  18          MR. GOETZ: I'm going to hand to you a           18        Q. She says at the bottom here: In the
  19    document, Devick 21, which is a document bearing      19     meantime, Dr. Devick called me and asked me not
  20    production Nos. ICO KDTest 000009 through 11.         20     to lend them.
  21          (Exhibit Devick 21, Document Bates              21            Do you see that?
  22    stamped ICO KDTest 000009 through 11, three-page      22        A. I -- yes, I do.

                                                Page 303                                               Page 305

                                                                                    Pages 302 to 305
www.DigitalEvidenceGroup.com                Digital Evidence Group C'rt 2018                          202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1            And it says -- and they -- the policy       1       A. I'm not sure.
   2     in the prior sentence is they never lend them      2       Q. What was your -- well, who decided to
   3     out or photocopy them.                             3    file the copyright application?
   4        Q. Did you call her and tell her not to         4       A. When Bernell and King-Devick were
   5     lend them?                                         5    negotiating, about to be distributed, that's
   6        A. No, what I did was I called someone at       6    when someone on our end suggested we file the
   7     the library -- and I can't identify for sure --    7    registration, and not just have the copyright
   8     and I said: Why don't you just send the copies     8    language on.
   9     back?                                              9       Q. Do you remember who?
  10        Q. Did you tell the person not to lend         10       A. I don't.
  11     them?                                             11       Q. Who was your lawyer that you used to
  12        A. Their policy was not to lend them.          12    file the copyright application?
  13        Q. Did you tell the person not to lend         13       A. We used a local guy named Herbert
  14     them?                                             14    Bell, I believe.
  15        A. Not that I recall.                          15       Q. Was this the same intellectual
  16        Q. Does Dr. Schlange have his own              16    property attorney that you mentioned earlier
  17     personal copy?                                    17    today?
  18            Do you know?                               18       A. No.
  19        A. I don't.                                    19       Q. Who was that?
  20        Q. Did he keep two copies?                     20       A. This was a friend of my uncle's
  21            Do you know?                               21    back -- early days -- in -- I don't remember his
  22        A. I don't know.                               22    name.

                                           Page 306                                                 Page 308

   1            But it says on the next paragraph he        1          But Herbert bell was a local lawyer.
   2     has his own personal copy.                         2      Q. How did you get introduced to him?
   3        Q. You don't have any reason to doubt           3      A. It was just local. He wasn't an
   4     that, do you?                                      4    expert perhaps, but he was a nice guy.
   5        A. I haven't talked to him for year --          5      Q. "Wasn't an expert perhaps" -- what do
   6     decades.                                           6    you mean by that?
   7            (Pause)                                     7      A. Well, he didn't specifically practice
   8        Q. So as of right now, though, you don't        8    copyright law. He was a general lawyer.
   9     care whether they are in the library or not.       9          And I guess I shouldn't have said
  10            Was that what your testimony was           10    "expert."
  11     earlier?                                          11          He wasn't a specialist is what I
  12        A. Well, if they are being copied as           12    should have said. I don't think he was.
  13     certainly -- even if illegally -- I certainly     13      Q. It sounds like you are worried he did
  14     don't want them in the library.                   14    something wrong.
  15            (Pause)                                    15          Do you think he did something wrong?
  16        Q. Okay. There finally came a time when        16      A. I don't think he did anything wrong,
  17     you decided to file for a copyright application   17    no.
  18     on your paper, right?                             18      Q. How did you come to meet Mr. Bell?
  19        A. The copyright registration was filed        19      A. I don't recall. He was -- he lived in
  20     in 1983.                                          20    Downers Grove. My practice has been in Downers
  21        Q. Why did you file on the whole paper         21    Grove.
  22     and not just the test?                            22      Q. You just said a word that the court

                                           Page 307                                                 Page 309

                                                                                Pages 306 to 309
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                           202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1    reporter didn't get.                                1
   2            Was that a town?                            2
   3       A. Oh, yeah -- my practice was in Downers        3
   4    Grove, Illinois. And that's where Mr. Bell          4          (Exhibit Devick 22, Document Bates
   5    or -- I think Bell -- had his practice.             5    stamped KDT0031757 through 31802, multipage
   6       Q. Did you ever use Mr. Bell for anything        6    document entitled: King-Devick Saccade Test in
   7    else?                                               7    the Copyright Office of the United States,
   8       A. Not that I remember.                          8    marked for identification)
   9       Q. Okay. So tell me what you can                 9   BY MR. GOETZ:
  10    remember about the application process in 1983.    10       Q. You recognize Exhibit 22?
  11            What did you do?                           11       A. It looks like the original paper
  12       A. We had him use the language that we --       12    without the Pierce test in it.
  13    we requested the language that we had used that    13       Q. Right. There is some other missing
  14    Bernell put in part of his -- he handled the       14    things, too.
  15    contract for us, too -- which is one of these      15          Let me just ask this: How did the
  16    exhibits.                                          16    lawyer Bell get a copy of your paper?
  17            And that's all I remember, other than      17          Did you give him a full copy of the
  18    the copyright was registered then, too.            18    paper?
  19       Q. So Bell worked on the contract as            19       A. I gave him my copy.
  20    well?                                              20       Q. You just gave him your copy of the
  21       A. Yes.                                         21    senior paper?
  22       Q. Then he filed the 1983 registration.         22       A. I gave him my copy, yes.

                                           Page 310                                                Page 312

   1            Is that correct?                            1       Q. Was it bound -- that copy of your
   2       A. Yes.                                          2    senior paper?
   3       Q. Did he do any other work for you that         3       A. The one that -- yeah, this is similar
   4    can recall sitting here today?                      4    to what Al King had. That was the original
   5       A. I can't recall any other work today.          5    paper. That's how we got all this stuff.
   6       Q. Why didn't you file your copyright            6           And it might have come from Al, too,
   7    registration before the Bernell agreement?          7    because he was in on this, but I think it was
   8       A. I was told -- I understood that it            8    mine.
   9    wasn't necessary; so long as we had the language    9       Q. Okay. How was it bound? -- just so
  10    on it, that we were fine without registering it.   10    the record is clear.
  11       Q. Did Bell tell you that?                      11       A. With a -- what was used for notebook
  12            Or that you heard from your uncle's        12    covers back then. It wasn't --
  13    friend?                                            13       Q. Okay. Then do you agree that Exhibit
  14       A. From the original lawyer.                    14    22 looks like a photocopy of some of the pages,
  15       Q. Who is that?                                 15    given how some of the pages are sort of askew?
  16            Your uncle's friend?                       16       A. Could be.
  17       A. Yeah.                                        17       Q. What's your understanding of what Mr.
  18       Q. You don't remember his name?                 18    Bell did with the paper?
  19       A. I don't.                                     19       A. I think he filed -- registered a
  20            MR. GOETZ: Mark as Exhibit 22 a            20    copyright for it and the test along with it.
  21    document bearing production Nos. KDT0031757        21       Q. What's your understanding of how he
  22    through 802.                                       22    created Exhibit 22?

                                           Page 311                                                Page 313

                                                                                Pages 310 to 313
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                           202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1        A. I don't have -- I don't know.                1            THE WITNESS: Can I take a break at
   2        Q. You have no idea, okay.                      2    some point pretty soon? --
   3        A. Well, he somehow put together the            3            MR. GOETZ: We can take a break right
   4    product -- the paper and test that I gave him.      4    now.
   5        Q. I mean, it looks like he decided to          5            (Pause)
   6    take some information out, or not copy some         6            THE VIDEOGRAPHER: We're going off the
   7    information, right?                                 7    record at 2:37 p.m.
   8        A. I haven't examined it closely enough         8            (Recess from 2:37 p.m. to 2:52 p.m.)
   9    to see what we may or may not have taken out.       9            THE VIDEOGRAPHER: We are back on the
  10           It doesn't have the abstract or the         10    record at 2:52 p.m.
  11    title page, perhaps. Doesn't have the -- yeah,     11   BY MR. GOETZ:
  12    it doesn't have the Pierce paper in there. So,     12       Q. I want to go back to the Bernell
  13    there were some decisions made as to leave those   13    agreement for one second?
  14    out, evidently.                                    14            MR. GOETZ: And I'm going to hand to
  15        Q. Who made those decisions?                   15    you a document marked as Devick 23, bearing
  16        A. Al King and I and this lawyer were          16    production Nos. KDT0154890 and 891.
  17    involved in giving him the information to file,    17            (Exhibit Devick 23, Document Bates
  18    so a combination of one of the three of us.        18    stamped KDT0154890 through 154891, two-page
  19        Q. Do you recall sitting here today whose      19    letter from Richard W. Paulen to Jeffrey S.
  20    idea it was to not submit the Pierce test to the   20    Beardsley, dated March 2, 1983, marked for
  21    Copyright Office?                                  21    identification)
  22        A. I don't.                                    22   BY MR. GOETZ:

                                           Page 314                                               Page 316

   1           But I think that it's a copyrighted          1       Q. That is a modification of the Bernell
   2    test. So it probably -- you know, maybe that        2    agreement.
   3    had something standards with it.                    3            Is that correct, sir?
   4           I really don't know.                         4       A. Yes, this is the actually the
   5       Q. You are not a lawyer, I thought.              5    paragraph I was referencing before. I knew I
   6       A. I'm not a lawyer.                             6    had seen it somewhere.
   7       Q. Okay. So sitting here --                      7       Q. When was this signed?
   8       A. I wish I was, though.                         8       A. Looks like around the same time, March
   9       Q. No, you don't.                                9    of -- no, 30th of June, 1983.
  10           Sitting here today, you don't recall        10            (Pause)
  11    who made the decision not to include the Pierce    11       Q. Where do you see that?
  12    test in your deposit.                              12       A. Right before the -- oh, no, no.
  13           Is that correct?                            13    That's breaching an agreement with SUNY. I'm
  14       A. Well, ultimately the lawyer -- we            14    sorry. That's the last sentence above where we
  15    didn't override any legal advice that he gave      15    signed, sorry.
  16    us. So I would guess it was mostly, ultimately,    16            It should be March 2nd, 1983.
  17    him.                                               17       Q. Looks like there is one date under the
  18       Q. But you don't remember for sure?             18    first signature the last page: March 16, 1983?
  19       A. Well, I would say that's for listening       19       A. That's right. Same date as this.
  20    to a lawyer. And so I am sure that he made the     20       Q. But this is an amendment to the
  21    ultimate decision for that.                        21    agreement, I guess that everyone agreed to.
  22       Q. I see.                                       22            Is that your understanding?

                                           Page 315                                               Page 317

                                                                                Pages 314 to 317
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                           202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1       A. I have forgotten -- I think it                1   earlier, I'm not sure that's accurate -- but
   2    extended an opportunity, if they didn't reach an    2   whatever. That's what we put in the original
   3    agreement with SUNY, that I could -- that I         3   paper.
   4    could deal with SUNY myself.                        4      Q. Okay.
   5           I think is what it says. That's what         5          Do you have any -- any information
   6    I remember about this.                              6   about whether the Copyright Office would want to
   7       Q. Okay. You can put that back.                  7   know about the Pierce test and the fact that the
   8           (Pause)                                      8   authors of the paper said that their test was a
   9       Q. Where we left off on the copyright            9   modification of the Pierce test?
  10    deposit -- you don't know who decided to remove    10          Do you have any --
  11    the abstract, the index, the bibliography, and     11      A. I'm not a lawyer.
  12    the Pierce test, right?                            12      Q. So you don't know whether the
  13       A. It had to be our lawyer, because we          13   Copyright Office cares about that or not.
  14    wouldn't have expressed any authority over on      14          Is that right?
  15    what to put into a filing on a copyright           15      A. I don't know. I'm not a lawyer, so --
  16    registration.                                      16      Q. You don't know whether the Copyright
  17       Q. Well, your lawyer, I guess, could have       17   Office's ability to judge whether your test was
  18    said that's okay, but it could have been your      18   worthy of a copyright was diminished by the
  19    idea.                                              19   removal of the piece test in the abstract,
  20       A. That -- I don't remember that.               20   right?
  21       Q. Do you remember one way or another           21          You just don't know one way or the
  22    whose idea it was?                                 22   other?

                                           Page 318                                                 Page 320

   1       A. I would suggest it's almost certain it        1       A. I haven't looked at this closely
   2    was the lawyer's idea.                              2    enough to see if the Pierce -- I saw some Pierce
   3       Q. Why do you think the lawyer wanted to         3    tables in the back. So those are still in
   4    remove the Pierce test?                             4    there. And I'm going to guess that the whole
   5       A. Well, it was already copywritten. It          5    results of Pierce are in there as well, and the
   6    had a registered copyright on it.                   6    comparison.
   7       Q. I mean, don't you think that the              7           But I haven't looked at it enough.
   8    Copyright Office would want to know that, you       8       Q. My question is not -- it's different.
   9    know, the Pierce test was out there?                9           My question is: Do you know whether
  10       A. The results of the Pierce test were          10    the Copyright Office cares about the fact that
  11    filed with this paper. They had tables             11    the abstract was removed where the author said
  12    including the Pierce test, and they just have      12    that the test was a modification of the Pierce
  13    the test itself.                                   13    test?
  14       Q. I mean, you say in your paper that,          14           You just don't know whether the
  15    you know, that your test is a modification of      15    Copyright Office may care about that?
  16    the Pierce test.                                   16       A. I'm not a copyright lawyer, so I don't
  17           You know you say that, right?               17    know.
  18       A. That's what it said --                       18       Q. And you don't know whether the
  19       Q. In the abstract.                             19    Copyright Office would care about the fact that
  20       A. Which is not in this now.                    20    the Pierce test itself in the appendix was
  21       Q. Right.                                       21    removed either. You just don't know.
  22       A. Well, because -- as we discussed             22           Fair?

                                           Page 319                                                 Page 321

                                                                                Pages 318 to 321
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                            202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1       A. I'm not a lawyer.                            1    sales in '76, '77, '78?
   2       Q. So you don't know as a result, right?        2        A. I told him that we had been selling
   3       A. I -- lots of things I don't know today       3    it, yes, with a copyright. He duplicated the
   4    because I'm not a lawyer.                          4    copyright language on his contract. That's what
   5       Q. Right.                                       5    was on there: Copyright care of Steven D. --
   6           But is this one of them, sir?               6    except without the O.D. That's what we
   7       A. Yes. We followed a lawyer's advice.          7    discussed earlier.
   8    And we certainly didn't try to talk him into or    8        Q. You are talking about on the agreement
   9    out of anything.                                   9    with Bernell?
  10       Q. Okay.                                       10        A. Yes, that -- it was part of that as
  11           MR. GOETZ: I'll mark as Exhibit 24 a       11    well.
  12    document bearing production number KDT0031754     12        Q. You see in box 6 on the second page,
  13    through 56.                                       13    it says: Preexisting Material: None, Material
  14           (Exhibit Devick 24, Document Bates         14    Added to this Work: None?
  15    stamped KDT0031754 through 31756, three-page      15           Do you see that?
  16    document entitled: Additional Certificate of      16        A. The material was --
  17    Registration of a Claim to Copyright , marked     17        Q. The question is: Do you see it?
  18    for identification)                               18        A. Yes, I see it.
  19   BY MR. GOETZ:                                      19        Q. Okay. It sounds like what you are
  20       Q. Do recognize this?                          20    saying is that it was the attorney that removed
  21       A. It's a certification of registration        21    from the deposit the Pierce test and put "none:
  22    for a claim of copyright.                         22    here.

                                          Page 322                                                Page 324

   1       Q. And your lawyer signed it, right? --         1            Is that right?
   2    Herbert Bell?                                      2        A. He removed the Pierce test, but as he
   3       A. Yes.                                         3     put "none" in the -- that -- this article this
   4       Q. Do you recognize the signature?              4     paper that he registered for had never been
   5       A. No.                                          5     copywritten before. Only the test itself had
   6       Q. How do you know that's his signature?        6     been sold.
   7       A. I guess I don't, but he apparently           7        Q. And the agreement with Bernell was
   8    signed it.                                         8     before this, right?
   9       Q. Okay. Were you involved in preparing         9        A. It says it was a month -- it's --
  10    this form?                                        10     according to this, it was a month before it --
  11       A. No.                                         11     or two -- August instead of June or July, we
  12       Q. Did the lawyer ask you about any            12     just read.
  13    questions that relates to the information on      13        Q. Who was this guy Beardsley on Exhibit
  14    this form?                                        14     23?
  15       A. We told him what's happening with this      15        A. This was the Bernell outside counsel,
  16    copyright application.                            16     I think. Maybe it was inside counsel.
  17           And, as I said, as far as no               17        Q. Not your lawyer though?
  18    publication in line 3 there, we didn't know the   18        A. Not our lawyer.
  19    publication -- I thought the publication was      19        Q. Who is Chester and Paulen?
  20    that 1983 when the American Optometric            20        A. Again, their lawyers.
  21    Association wrote the publication about it.       21        Q. So you think this is a letter from
  22       Q. Did you tell your lawyer about all the      22     Bernell Corporation's lawyers to each other?

                                          Page 323                                                Page 325

                                                                               Pages 322 to 325
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                           202-232-0646
10/30/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Steven D. Devick, Vol. I
                                                Confidential

   1       A. Outside counsel to inside counsel, I'm        1       A. No.
   2    going to guess.                                     2       Q. So are you sure you didn't fill out
   3            In case -- I'm not even positive just       3    this form?
   4    Beardsley was a lawyer. He might have been an       4       A. The copyright form?
   5    officer of the company.                             5       Q. Yeah.
   6            But they both reside in either South        6       A. Absolutely.
   7    Bend or Elkhart, Indiana, which is where Bernell    7       Q. Why are you so certain of that?
   8    is -- so, yes.                                      8       A. Because I wouldn't fill out a
   9            (Pause)                                     9    copyright form.
  10       Q. In any event, Chester and Paulen is          10       Q. Why not?
  11    not your lawyer.                                   11       A. Because, as we've testified, I'm not a
  12            Is that what you are saying?               12    lawyer.
  13       A. That's right.                                13       Q. I know. But you want to be.
  14       Q. So how come Bell is not copied on            14       A. I really do, yes.
  15    here, if he was your lawyer?                       15           MR. SULLIVAN: All right.
  16       A. I don't know.                                16           The smiles don't get caught from both
  17       Q. Do you think he saw this -- this             17    sides with only one video.
  18    draft, Exhibit 23, this document?                  18           THE WITNESS: Okay.
  19       A. I think so, but I'm not sure. I would        19           Let me just restate that: I don't
  20    guess he did.                                      20    want to be.
  21       Q. Do you have any understanding as to          21           MR. GOETZ: Okay.
  22    why given that -- your testimony that Bell was     22   BY MR. GOETZ:

                                           Page 326                                               Page 328

   1    involved in the Bernell agreements, he put          1      Q. Do you have any recollection sitting
   2    "Manufacturers and Locations: None" in item 7?      2   here today of a specific conversation with your
   3      A. Well, he was involved with it.                 3   lawyer about this registration form -- yes or
   4           I don't know why he put that.                4   no?
   5      Q. That doesn't seem right, does it?              5      A. No.
   6      A. I don't know.                                  6      Q. When did you find out that the
   7           Let me see. I didn't know what               7   copyright registration was granted?
   8    "published" meant. So let's see what                8      A. I don't know.
   9    manufacturing -- maybe he was referring to the      9      Q. Did you have any communications of any
  10    fact I was making these.                           10   kind -- written or phone -- with the Copyright
  11      Q. You think he was?                             11   Office or its staff during this registration
  12      A. I don't know. He may have been.               12   process?
  13       Q. Where do you see that?                       13      A. I don't believe so.
  14           I just don't see that.                      14      Q. Why did you register the whole paper
  15       A. It says -- says: Manufacturing               15   and not just the test?
  16    Locations.                                         16      A. I'm not sure. It was the advice of
  17           Well, I was manufacturing -- I was          17   our lawyer, I'm sure.
  18    putting them together ourselves. Probably what     18          (Pause)
  19    he meant.                                          19      Q. So back to item box 3 on this page 755
  20       Q. I see.                                       20   of Exhibit 24.
  21           But you haven't talked to Mr. Bell in       21         It says: No Publication.
  22    the past five years, have you?                     22         But of course, the NYSOA paper had

                                           Page 327                                               Page 329

                                                                               Pages 326 to 329
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                          202-232-0646
EXHIBIT 3
11/28/2018            King-Devick Test, Inc., v. NYU Langone Hospitals, et al.   Darrell G. Schlange


                                                                                       Page 1
                         UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


        KING-DEVICK TEST INC.,                       )
                                                     )
                               Plaintiff,            )
                                                     )
        v.                                           ) No. 1:17-cv-09307(JPO)
                                                     )
        NYU LANGONE HOSPITALS,                       )
        NEW YORK UNIVERSITY,                         )
        STEVEN L. GALETTA, and                       )
        LAURA J. BALCER,                             )
                                                     )
                               Defendants.           )
        ___________________________)



                Video-recorded deposition of DARRELL G.
                SCHLANGE, O.D., taken at Illinois College of
                Optometry, 3241 South Michigan Avenue,
                Chicago, Illinois, before Donna M. Kazaitis,
                IL-CSR, RPR, and CRR, commencing at the hour
                of 1:54 p.m. on Wednesday, November 28, 2018.


             ____________________________________________________
                                DIGITAL EVIDENCE GROUP
                           1730 M Street, NW, Suite 812
                                Washington, D.C. 20036
                                       (202) 232-0646


www.DigitalEvidenceGroup.com     Digital Evidence Group C'rt 2018                     202-232-0646
11/28/2018                    King-Devick Test, Inc., v. NYU Langone Hospitals, et al.              Darrell G. Schlange

   1          THE VIDEOGRAPHER: This is Tape Number              1        A. Yes, Darrell Schlange.
   2   1 to the videotaped deposition of Darrell Schlange        2        Q. Have you been deposed before?
   3   being taken by Fish & Richardson PC in the matter         3        A. Yes.
   4   of King-Devick Test, Incorporated vs. New York            4        Q. When was that?
   5   Langone Hospitals, et al., in the U.S. District           5        A. Several years ago as an expert
   6   Court for the Southern District of New York, Case         6    witness.
   7   Number 17-CV-09307.                                       7        Q. Okay. What were you an expert on?
   8            This deposition is being held at                 8        A. It was an ocular health condition that
   9   3241 South Michigan Avenue in Chicago, Illinois,          9    somebody -- I think I represented the defendant,
  10   on November 28, 2018. The time on the video              10    or was testifying in support of the defendant.
  11   monitor is 1:54 p.m.                                     11        Q. Do you remember what year it was?
  12            My name is Marvin Oltman. I'm the               12        A. Probably 15 years ago.
  13   legal videographer. The court reporter is Donna          13        Q. Okay. So you've been deposed before.
  14   Kazaitis. We are both in association with Digital        14    You probably know a lot of the ground rules.
  15   Evidence Group.                                          15        A. Uh-huh.
  16            Will counsel please introduce                   16        Q. But I'm going to ask you a question,
  17   themselves for the video record beginning with the       17    to which you will reply. The court reporter has
  18   party noticing the proceeding.                           18    to write everything down.
  19          MS. McCALLION: Hello. My name is                  19        A. Sure.
  20   Kristen McCallion from the law firm of Fish &            20        Q. So verbal responses are required.
  21   Richardson. We represent the defendants in this          21    Shaking of the head, body language won't be picked
  22   case. And with me is my associate, Vivian Cheng,         22    up. If you don't understand something, please ask

                                                     Page 6                                                   Page 8

   1   also from Fish & Richardson.                              1    me to clarify it. I'm happy to do so. If you
   2            MR. KLUFT: Good afternoon again,                 2    don't ask me to clarify, I'm just going to assume
   3   Dr. Schlange. My name is David Kluft. I'm from            3    that you've understood what I've asked.
   4   the law firm of Foley Hoag in Boston, and I               4               Is there any reason why you can't
   5   represent King-Devick Test. And with me is Steven         5    give full and accurate testimony this afternoon?
   6   Devick.                                                   6         A. No.
   7            MR. PERKINS: For the record, Floyd               7         Q. Okay. So how long -- you are a
   8   Perkins from Nixon Peabody representing the               8    professor currently at ICO; right?
   9   Illinois College of Optometry and the deponent.           9         A. Yes.
  10            THE VIDEOGRAPHER: Will the court                10         Q. When did you start here?
  11   reporter please swear in the witness.                    11         A. I graduated in 1964. I did a one-year
  12   (Witness sworn.)                                         12    residency which involved some association being
  13             DARRELL SCHLANGE, O.D.,                        13    with the faculty but it wasn't in the official
  14   having been first duly sworn, was examined and           14    faculty position but it was sort of a residency
  15   testified as follows:                                    15    program. That was from '64 to '65. In '65 I
  16                 EXAMINATION                                16    became full time to the faculty and I've been that
  17   BY MS. McCALLION:                                        17    way 53 years.
  18        Q. Good afternoon, Professor. So as I               18         Q. So your first year of teaching here,
  19   said, my name is Kristen McCallion, and I'm going        19    that was in 1965?
  20   to be asking you a few questions this afternoon.         20         A. Officially that's what the college
  21              Would you mind stating your name              21    refers to, even though when I had the residency I
  22   for the record, please.                                  22    was in charge of a vision clinic. At that time it

                                                     Page 7                                                   Page 9

                                                                                               Pages 6 to 9
www.DigitalEvidenceGroup.com                  Digital Evidence Group C'rt 2018                            202-232-0646
11/28/2018                   King-Devick Test, Inc., v. NYU Langone Hospitals, et al.              Darrell G. Schlange

   1   have good, what we call saccades and fixation            1    different.
   2   ability. And here everything compresses closer           2               So the thought was, hey, let's try
   3   together. So it makes it even more difficult in          3    something different. So would mock up something
   4   Card 3.                                                  4    like this and then try it on a patient. The kid
   5             So in our discussion we had, you               5    seemed to do better. You know, we don't have any
   6   know, those children would often do very poorly on       6    norms, no set instructions, but it was that
   7   this. So the question was, you know, they made a         7    process of enlightenment from the student side as
   8   tremendous number of mistakes in going from here         8    well as hey, you know, maybe this will work.
   9   to there. And with eye movement and recordings we        9               So Alan King and Devick, or King
  10   know today that that's a real tough task for a          10    and Devick, kind of wanted to take this on as a
  11   beginning reader with an immature visual system to      11    project.
  12   make that large movement from eight inches or so.       12         Q. Right.
  13             So a lot of the kids have issues              13         A. Okay. We saw the problems with what
  14   with that, and that's why when they're reading a        14    we had. We saw the patients that had these
  15   regular book they kind of go to the end of one          15    problems that were hard to diagnose or to identify
  16   line and get lost or skip lines or words and so         16    as to what's wrong. And we found that, you
  17   on.                                                     17    know -- because on these second and third cards
  18             So in our discussion it became, you           18    they just couldn't do it as well.
  19   know, maybe we need to do something a little            19               So we found that there seemed to be
  20   differently where it's more like not eight inches       20    some benefit in making these numbers on the
  21   saccade eye movement, but something that resembles      21    King-Devick here more random-like but not just
  22   a little bit more reading, the actual reading,          22    left-right, left-right, but make it more like a

                                                    Page 50                                                Page 52

   1   which we know involves these little eye movements        1    reading situation.
   2   that go across the page and so began to play             2              So here we had these eight
   3   around with that idea.                                   3    different lines and five on each. So here you had
   4             Again, this was a very, from an                4    40 different numbers that they had to read. So it
   5   instructor, this is a very positive kind of an           5    kind of clicked with them and here you had 30, you
   6   interaction. I'm sure you had it in law school           6    know, 15 and 15.
   7   where you had certain professors that things             7              So you had more stimuli that the
   8   clicked, or if you taught, that you had certain          8    patient had to read more numbers. So you had a
   9   students where you get the sense that, yeah, they        9    larger sampling of their reading ability. And
  10   get it. You know, you can see the mind going            10    they started to kind of play around with the
  11   into, yeah, this is the problem and these are           11    format of this and try it on their patients.
  12   options, and you can just see the whole discerning      12              So at this point it was just, you
  13   process underway.                                       13    know, hey, this is an idea I have and the back and
  14             So with the different students in             14    forth of discussion, it was very rich.
  15   that office area in the back of the lab, we             15         Q. So did you work with King and/or
  16   explored a lot of different things. There were          16    Devick to create the King-Devick Test?
  17   obviously with five or six students other points        17         A. I would say that, you know, in this
  18   of discussion, but these were very refreshing to        18    case in the format of students interacting on
  19   me. And it was like, you know, you just observe         19    cases they've seen, the discussion really started
  20   this and you kind of help them along but you see        20    with them, you know.
  21   that they're starting to come up with something         21         Q. With them.
  22   creative and something new and something                22         A. With them and their patients. So they

                                                    Page 51                                                Page 53

                                                                                          Pages 50 to 53
www.DigitalEvidenceGroup.com                 Digital Evidence Group C'rt 2018                            202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al.             Darrell G. Schlange

   1   came up with some of these ideas and looking at       1   complete that as well as a separate set of data,
   2   what are the options available at that time. This     2   the errors.
   3   was pretty much it or just doing, you know, taking    3              So it was generated by patients
   4   a pencil and seeing how the patient does that         4   that we had, a lot of discussion we had, ideas
   5   movement.                                             5   that floated around, and looking at some of the
   6              So a lot of the creativity really          6   problems with the Pierce in its construction and
   7   was generated at their level. We would have some      7   in its evaluation of the data and how do you
   8   discussions and maybe modify it and so on. But a      8   relate that to patient care.
   9   lot of the basic concepts, the creativity, you        9              That was a huge problem. The
  10   know, we bounced these ideas around among each       10   concept of, you know, let's have something that we
  11   other and I would say as a mentoring on my part it   11   can get a number on, a score on, not just look at
  12   was more to keep them focused on it and to, you      12   the eyes, but something we can get a score on, but
  13   know, work out a plan as to how we could really      13   it fell short in those two major areas.
  14   test this out.                                       14              So the development of the
  15        Q. So is it fair to say that the                15   King-Devick worked around those and tried to
  16   King-Devick Test is based on the Pierce test?        16   accommodate those errors by changing the pattern
  17        A. In terms of a major -- that was one of       17   of the saccades and the number of, what constitute
  18   the major problems that the Pierce test had is       18   a failing and a passing score, determining
  19   that it had these large saccades.                    19   standard deviations on those different scores for
  20              A second problem was that the score       20   kids at different age levels.
  21   that you got at the end had just a mean, an          21              In their study they also went back
  22   average score, and there were no standard            22   to do that for Pierce using Pierce's data to come

                                             Page 54                                                   Page 56

   1   deviations for that data.                             1   up with standard deviations which gave that test a
   2              A standard deviation in many of            2   great improvement. But the Pierce, when this
   3   these tests, even today, gives you a criteria for     3   started going, the Pierce test pretty much, you
   4   success or failure. So if on a test like this you     4   know, didn't last very long.
   5   have a mean and you have a standard deviation, and    5        Q. Do you think the King-Devick Test is
   6   the performance goes outside of that standard         6   an improvement upon the Pierce test?
   7   deviation, that is a common criteria that we use      7        A. Huge. But, again, looking at 50
   8   in many tests, perceptual tests as well as a          8   years, I have worked with a lot of students and a
   9   failing score.                                        9   lot of different projects, it's just what, you
  10              So if you have that data and you          10   know, it's what a teacher would like, the students
  11   have this standard deviation and if the score the    11   are connecting and going that extra mile and
  12   child gets is below that, they fail that score.      12   they're letting their creativity just sort of go
  13   Pierce did not have that.                            13   off, and sometimes you have to kind of reign them
  14              So it was kind of like, you know,         14   in a little bit. But it was a good experience,
  15   we got numbers here. But, you know, and Pierce       15   which is why it's still very vivid in my memory.
  16   also just looked at -- came up with one score. He    16        Q. Okay. Just looking at the King-Devick
  17   would factor in the time it took to complete this    17   Test. I know you have your own copy. We can use
  18   test and do a formula to take into consideration     18   the copy of the King-Devick Test that's in that
  19   errors, mistakes that they made, but it would be     19   paper that I gave to you.
  20   one score that was the result of the test.           20        A. Sure. This one?
  21              With the King-Devick, and still           21        Q. Right, you have that Exhibit 4. And
  22   today, there was looking at the time it takes to     22   you got to flip to the end a little bit. There's

                                             Page 55                                                   Page 57

                                                                                      Pages 54 to 57
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                             202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al.             Darrell G. Schlange

   1   numbers on the bottom right. Do you see those?        1   also teaching something called the Vinset Test?
   2   The number I'm looking at is 298340.                  2        A. No. I mean it was there. It used
   3            MR. PERKINS: These little numbers            3   letters, I think, instead of numbers. The
   4   right here, 340.                                      4   clinical situation we were dealing with is those
   5            THE WITNESS: Yes, okay.                      5   that often were referred in for academic issues,
   6   BY MS. McCALLION:                                     6   and these might be first grader, second. And it
   7        Q. So I'm just looking at the spacing of         7   was a real issue because they didn't want to read,
   8   the numbers on this test card.                        8   you know, you get the whole, the whole global
   9        A. Uh-huh.                                       9   thing of, you know, a child begins to have
  10        Q. Right? You have this in front of you,        10   behavioral issues if they can't function in a
  11   the 298340?                                          11   classroom.
  12        A. Yeah.                                        12               So many of those kids had poor
  13        Q. Did you work with Mr. Devick and             13   recognition skills. So letters, even though it
  14   Mr. King --                                          14   seems simple, were difficult. And there's a thing
  15        A. Uh-huh.                                      15   called visual verbal processing and it's a
  16        Q. -- on designing this particular card?        16   perceptual motor kind of a thing. When the child
  17        A. Yeah, there were several different           17   looks at it, they have to interpret and then they
  18   editions to that, as I recall. Eventually the key    18   have to verbalize it, and that whole process,
  19   thing was to be random but the numbers close         19   visual-verbal, is delayed in children that have
  20   enough to where it would simulate typical reading    20   these learning related problems.
  21   ability, reading eye movements.                      21               So that was more difficult for them
  22              So we had different editions that         22   when there were letters instead of numbers.

                                             Page 58                                                   Page 60

   1   they would come up with and maybe try it on a         1   Numbers were easier for them to understand.
   2   patient, just kind of like testing it out in a        2             So that's why that test was
   3   preliminary way to see, you know, how does this       3   available, but we didn't really focus much on it.
   4   work.                                                 4        Q. Do you remember teaching anything
   5        Q. Okay.                                         5   called the Gilbert Test?
   6        A. Yeah, that was kind of try something,         6        A. I was not familiar with the Gilbert
   7   what's our impression, let's modify it, and it was    7   Test until a couple of the papers that came out
   8   that kind of a process.                               8   after the New York study was done that made
   9        Q. So the spacing there serves an                9   reference to the Gilbert Test. But we did not
  10   important function; right?                           10   discuss the Gilbert at that time.
  11        A. Yes.                                         11        Q. Do you remember the year of the
  12        Q. And it's because it better measures          12   New York study you just referred to?
  13   how people read?                                     13        A. I think it was, the paper was '83
  14        A. The eye movements involved are closer        14   possibly, something like that. Somewhere in my
  15   to what reading eye movements are. More so than      15   piles here I have the date of that. I was at that
  16   the example of where it's eight inches,              16   point, the Gilbert was not in any academic
  17   left-right, left-right.                              17   importance to us.
  18              So in that respect it was                 18        Q. Okay.
  19   constructed to be more similar to reading eye        19        A. Just on that point. Since going back
  20   movements as we would measure.                       20   to the Gilbert Test, after hearing about it and
  21        Q. And do you recall around the same time       21   knowing that it is mentioned in the subpoena --
  22   when you were working with Mr. King and Devick       22   did I teach it? It's quite dramatic what was

                                             Page 59                                                   Page 61

                                                                                      Pages 58 to 61
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                             202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al.            Darrell G. Schlange

   1   and Mr. Devick handed you the final senior paper.     1              One was thoroughness of research;
   2        A. Uh-huh.                                       2   efficiency and ability to meet deadlines; 3,
   3        Q. And that's what we have in front of           3   ability to work independently; 4, quality and
   4   us, I believe.                                        4   organization of writing; 5, grammar, spelling,
   5        A. Sure.                                         5   punctuation, follow the syllabus guidelines; and
   6        Q. Do you remember your impression of it         6   6, completeness of referencing.
   7   at the time?                                          7              Just looking at, you know, not to
   8        A. The whole idea of the project was very        8   make any judgments at this point, but there were
   9   excellent and positive and, you know, brought         9   more references that we did look at at that time
  10   something new to the profession that we didn't       10   than what are listed here in the final document.
  11   have before.                                         11        Q. Do you recall what those references
  12        Q. Do you remember what grade you gave          12   were?
  13   them?                                                13        A. Well, some of the work of like Helen
  14        A. I don't. I hear that it was a B.             14   Robinson, people like that.
  15   I've heard that for years.                           15        Q. So Helen Robinson --
  16        Q. You don't remember.                          16        A. You know, other people, even Pierce.
  17        A. I know it was a recognized paper. You        17   So I don't want -- I'm not certain that it was a
  18   know, having taught for many years and having this   18   B. I have always viewed this as an excellent
  19   experience where, you know, maybe the student        19   paper. We don't just look at the outcome of the
  20   doesn't feel they got the grade they deserved or     20   study and what all the work is involved, these
  21   whatever, and, you know, years later we'll see       21   other parameters involved. But the word is that I
  22   them at a meeting and we'll laugh about it and       22   gave them a B. I do not recall that.

                                             Page 74                                                  Page 76

   1   maybe go have a drink and it's history.               1        Q. Okay. Well, we'll --
   2             This, you know, I never imagined --         2        A. It wasn't just based on one factor.
   3   I know that this has been mentioned numerous times    3   It was based on other things because, again, we
   4   that it was a B. And, again, I have no record         4   wanted them a learning experience in the whole
   5   that it was a B, but it has been an issue and I       5   field of doing research and putting it together
   6   never imagined that I would have to discuss this      6   for a publication.
   7   in a subpoena in federal court.                       7        Q. You said a little bit earlier that
   8        Q. I can imagine.                                8   this paper, their senior paper, was a recognized
   9        A. I do want to mention that it isn't            9   paper. What do you mean by that?
  10   just one criteria. A basic purpose of this course    10        A. What I mean by that is that even
  11   is to help the student understand the scientific     11   though at that time it was kind of at meetings
  12   method so they're better able to discern what's a    12   would be spread by kind of word of mouth and, you
  13   good study, what's bad, for the benefit of their     13   know, at some meetings it might be focused on
  14   patients. Not that they're going to do research      14   child care, reading and vision, you know. It used
  15   in their practice, their clinical practice, but      15   to start to come forth that hey, you know, those
  16   that they know what to look for, what's good         16   guys had an interesting idea.
  17   publication, what's good research, what isn't.       17              So at that point it was basically
  18             At that time I know we had the same        18   at meetings, check this out, you know, and people
  19   criteria. Today we have criteria, because today      19   would check it out and like it.
  20   our students still do this, today we use six         20        Q. Were these meetings before they handed
  21   points. I think there might have been five at        21   in the final paper to you?
  22   that point.                                          22        A. No.

                                             Page 75                                                  Page 77

                                                                                      Pages 74 to 77
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                            202-232-0646
11/28/2018                     King-Devick Test, Inc., v. NYU Langone Hospitals, et al.             Darrell G. Schlange

   1          Q. Okay. It was meetings after they had             1   the original King-Devick was like and just kind of
   2   handed in the final paper.                                 2   tweak it around a little bit.
   3          A. Yeah.                                            3             So it was like for an internal
   4          Q. Do you know how people learned of it?            4   thing that students, maybe some faculty would go
   5          A. A lot that, and when it was done,                5   in and sort that out. But the way it spread
   6   included in the battery of tests that New York             6   outside of the institution was more by at a
   7   did.                                                       7   meeting and just, you know, word of mouth.
   8          Q. When was that?                                   8        Q. Okay. So do you recall having a copy
   9          A. I think that was in the early '80s.              9   of their senior paper and physically giving it to
  10          Q. Okay. So just going back to when                10   the library?
  11   Mr. King and Mr. Devick handed you this paper, was        11        A. I don't know how that happened. I
  12   there a policy at the time at the school to give          12   just know that the library somehow ended up
  13   senior papers to the library?                             13   getting copies of all the papers.
  14             MR. KLUFT: Objection, foundation.               14        Q. Do you know when the library first got
  15   BY MS. McCALLION:                                         15   the copy of the King-Devick paper?
  16          Q. You can answer.                                 16        A. I don't. I assume shortly after it
  17          A. We would do that with all of them.              17   was done.
  18          Q. You did that with all of them.                  18        Q. In 1976.
  19          A. They were put in a special place,               19        A. Yeah.
  20   special cabinet. I tried to keep copies of any of         20        Q. Did you retain a copy of their final
  21   those that I was involved with. But they were             21   paper?
  22   kept in the library. Most of them just collected          22        A. I did.

                                                       Page 78                                              Page 80

   1    dust. And when the college went through                   1        Q. Did you start to use that final paper
   2    remodeling, they had to eliminate those.                  2   in your teachings in the lab here or in the clinic
   3          Q. Right, we heard about that.                      3   or in your classes?
   4          A. So many of them were returned to the             4        A. No.
   5    original author, the student author.                      5        Q. What did you do with it?
   6          Q. So was it a policy at the time to give           6        A. Well, we didn't -- at that time we
   7    the student papers to the library?                        7   didn't start on a regular basis of using that in
   8             MR. KLUFT: Objection, foundation.                8   the clinic. That came about a little later. As
   9             THE WITNESS: No, I don't think it was            9   it became more formalized, you know, with the test
  10    a formal policy. I think, you know, at that time         10   plates and the like.
  11    when maybe -- you know, today that might                 11             So to make those kinds of changes
  12    immediately thereafter lead to a publication. At         12   in the curriculum and incorporate in the clinic,
  13    that time the students, they graduated, they left.       13   you need something like this, you need something,
  14    But some of the work was really good, including          14   some sort of norms that you can quickly look at.
  15    this.                                                    15   And that came but we didn't have that at first.
  16              So we wanted this to be somewhere              16             We had all the numbers and
  17    that if another student, like the one that I             17   everything, but to have this in the form in which
  18    mentioned, Blashill, the one where we did the            18   a clinician could say in short time, yeah, this
  19    modification --                                          19   child failed, this child didn't, that was a
  20    BY MS. McCALLION:                                        20   process of transitioning it into the profession.
  21          Q. Yes.                                            21        Q. I see.
  22          A. -- you know, he could go and see what           22           MR. KLUFT: Can I just state for the

                                                       Page 79                                              Page 81

                                                                                           Pages 78 to 81
www.DigitalEvidenceGroup.com                  Digital Evidence Group C'rt 2018                            202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al.            Darrell G. Schlange

   1   for bringing that.                                    1   BY MS. McCALLION:
   2             (Deposition Exhibit 7 was marked            2        Q. I thought you said that. I think you
   3              for identification.)                       3   made a reference to New York. Maybe that's what
   4           MS. McCALLION: And let's just mark as         4   it was.
   5   Exhibit 8.                                            5             Are you familiar with the NYSOA?
   6           MR. PERKINS: There's two sets of              6        A. Yes.
   7   those.                                                7        Q. Okay. What is the NYSOA?
   8           MS. McCALLION: Yeah.                          8        A. In New York they developed or wanted
   9           MR. PERKINS: That was the stuff he            9   to do a battery of tests for children in the
  10   was talking about Reading Plus and --                10   New York public school system and they wanted to
  11           MS. McCALLION: Taylor.                       11   have a quick and effective way to look at eye
  12           MR. PERKINS: -- Taylor.                      12   movements.
  13             (Deposition Exhibit 8 was marked           13             So they selected the King-Devick as
  14              for identification.)                      14   the part of their battery to use. And they had
  15   BY MS. McCALLION:                                    15   other alternatives or other choices like the
  16        Q. So Exhibit 8 references the testimony        16   Pierce and some recording systems that were very
  17   you gave prior to the break about Taylor and the     17   cumbersome. But they included the King-Devick in
  18   Taylor test.                                         18   their battery of tests for these large sample of
  19           MR. PERKINS: You got to have a verbal        19   public school children in New York City.
  20   answer.                                              20        Q. How do you know about this test, the
  21           THE WITNESS: Yes, specifically the           21   NYSOA test?
  22   eye movement recording system they had.              22        A. Well, they put their name on it after

                                             Page 86                                                  Page 88

   1            MR. KLUFT: This is the Reading Plus.         1   they used it. Somewhere there's a publication. I
   2            MS. McCALLION: Yes.                          2   have it somewhere here.
   3            MR. KLUFT: And does it include these         3         Q. That's okay.
   4   pages as well? It looks like a separate document.     4        A. That they made after the procedure was
   5            MR. PERKINS: Well, that goes with the        5   done, after they had done all the data, and their
   6   Taylor pages.                                         6   conclusion was that it was an effective screening
   7            MS. McCALLION: Yeah.                         7   method.
   8            MR. KLUFT: Okay.                             8        Q. So you found out about the NYSOA
   9            MS. McCALLION: Let's do one, two,            9   testing once their publication came out.
  10   three, four, five pages total.                       10        A. Yeah.
  11            THE WITNESS: And the comment about          11        Q. You were not involved --
  12   Taylor, again, is that concurrent with all this      12        A. No.
  13   other stuff going on, he and his company developed   13        Q. -- in the NYSOA testing.
  14   the eye movement recording systems that today is     14        A. No. So they put their name on it.
  15   still used.                                          15        Q. The NYSOA put their name on it.
  16   BY MS. McCALLION:                                    16        A. Yeah.
  17         Q. You mentioned before the break, I           17        Q. On the test.
  18   think you mentioned, correct me if I'm wrong,        18        A. Yeah, on the test, based on their use
  19   please, the NYSOA?                                   19   of it in this huge screening project they did in
  20         A. Uh-huh.                                     20   New York City.
  21            MR. KLUFT: I'll just object. I don't        21        Q. Did anyone from the NYSOA contact you
  22   recall that, but if the witness says it is...        22   at any point in time about this particular test?

                                             Page 87                                                  Page 89

                                                                                      Pages 86 to 89
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                            202-232-0646
11/28/2018                    King-Devick Test, Inc., v. NYU Langone Hospitals, et al.             Darrell G. Schlange

   1         A. No. That was part of the word of                1         A. No, just that -- you mean that it
   2   mouth thing that was growing about this test, like       2    would be sold there or something or what?
   3   hey, you know, check this out, this is good.             3         Q. No, they just had a copy.
   4         Q. How do you know that?                           4         A. Yeah, no, it just was, you know, hey,
   5         A. Because I went to meetings and I know           5    look, we don't have a lot of options when it comes
   6   this was the nature of a lot of communication.           6    to eye movements that's quick and effective, you
   7         Q. So what meetings are you referring to           7    know, you got the elaborate stuff with the
   8   there?                                                   8    recording systems and technology, but to actually
   9         A. They could be -- at that time it would          9    have something that would be a few minutes
  10   be the Academy of Optometry, American Academy of        10    screening test, that was new and very positive
  11   Optometry, American Optometric Association, it          11    reception of people.
  12   would be the Optometric Extension Program, OEP.         12         Q. So if you could help me understand the
  13             At that time there were a lot of              13    process. Mr. King and Mr. Devick were students,
  14   local networking systems or groups that would           14    they completed the senior project, they handed the
  15   meet, for example, in Chicago every year and            15    paper in to you. You graded it. We're not going
  16   basically speakers and participants were from this      16    to go into that. And then at some point in time a
  17   metropolitan area. So a lot of the format of            17    copy of that paper was given here to the library
  18   those was not just lecture but a lot of time just       18    at ICO?
  19   to mingle and say, you know, hey, this worked for       19            MR. KLUFT: Objection. You can
  20   me, check it out.                                       20    answer.
  21         Q. And when you said before meetings at           21            THE WITNESS: It probably was just
  22   that time, are we talking about 1976, 1977?             22    within that year.

                                                    Page 90                                                Page 92

   1         A. Probably '60s, '70s.                            1    BY MS. McCALLION:
   2         Q. '70s.                                           2         Q. Within the year.
   3         A. Yeah, into the '80s.                            3         A. You know, because all the senior
   4         Q. Late '70s?                                      4    papers had to be turned in at about the same time.
   5         A. I suppose, sure.                                5    So that's my recollection is that just to have a
   6         Q. At some of these meetings the                   6    place where people could, fellow students could
   7    King-Devick Test was being discussed. Is that           7    look at it and see it.
   8    your recollection?                                      8         Q. So what's your understanding of how
   9         A. Not from the podium.                            9    people outside of ICO found out about this
  10         Q. Not from the podium. But in the                10    King-Devick project?
  11    mingling of --                                         11             MR. KLUFT: Objection, foundation.
  12         A. Yeah.                                          12             THE WITNESS: Probably -- you know,
  13         Q. -- the attendees?                              13    this is the publication I was looking for, and
  14         A. Yeah. Yes.                                     14    this I think is even mentioned in one of the
  15         Q. Were you part of that discussion               15    countersuit things. But this was the results of
  16    during this mingling?                                  16    their study.
  17         A. I would be.                                    17    BY MS. McCALLION:
  18             MR. KLUFT: I'm just going to object           18         Q. The NYSOA.
  19    to the form, vague.                                    19         A. Yeah.
  20    BY MS. McCALLION:                                      20         Q. Okay. Well, we'll probably --
  21         Q. Do you recall the people having the            21         A. That's a group --
  22    test at these meetings?                                22         Q. Let's just leave this hear for now.

                                                    Page 91                                                Page 93

                                                                                          Pages 90 to 93
www.DigitalEvidenceGroup.com                 Digital Evidence Group C'rt 2018                            202-232-0646
11/28/2018                    King-Devick Test, Inc., v. NYU Langone Hospitals, et al.             Darrell G. Schlange

   1        A. The publisher.                                   1    faculty. You know, it's the end of a year and
   2        Q. Okay.                                            2    suddenly you ramp up for another year. So there
   3        A. From the point when it's submitted for           3    isn't a lot of time to develop, you know, in that
   4   publication and when it's actually published.            4    period of time to, you know, get it to a point
   5        Q. Right.                                           5    where it could be used in a large scale basis.
   6             So I'd like to ask you about what              6         Q. So there came a point in time I
   7   was happening here at ICO around 1976, perhaps           7    believe when you added the King-Devick senior
   8   1977. So you received a copy of the King and             8    paper to your reserve list; is that correct?
   9   Devick paper. I think we've established that the         9         A. I think it was not listed in our
  10   library received a copy. You're just not                10    syllabus. Somehow, I'm not sure how it worked
  11   necessarily sure how the library got the copy.          11    out, that it was on a reserve list.
  12        A. Just that we did that to all student            12               We do have, when we teach a course,
  13   papers so that -- because there was interest in,        13    we have a syllabus that lists the periodicals or
  14   some students had interest in looking at what           14    the journals or textbooks that are on reserve and
  15   their colleagues did.                                   15    those that are recommended. This, I don't
  16        Q. Okay. In your recollection did the              16    remember including that in that. Because it was
  17   students at that time know that their senior            17    never required, you know, as a reference.
  18   projects would be given to the library?                 18               We did probably about the time of
  19           MR. KLUFT: Objection, foundation.               19    this or later '80s there was a book that did go
  20           THE WITNESS: Uh-huh, I don't know if            20    into eye movement issues for children, eye
  21   they knew that or not. It's just that I know many       21    movement, it was by Kirfreda at SUNY, State
  22   of them did end up in a file cabinet.                   22    University of New York. And he made reference to

                                                    Page 98                                               Page 100

   1   BY MS. McCALLION:                                        1    the King-Devick.
   2         Q. Well, did you talk to Mr. King or               2               So when these things began to
   3   Mr. Devick about the fact that their paper would         3    evolve, like this publication, now people could
   4   be given to the library?                                 4    see this, and Kirfreda would note it in his
   5         A. No.                                             5    textbook and talk about the good things about it.
   6         Q. So you don't know if they knew or if            6    So we would reference his textbook. I don't
   7   they did not know that the copy of the paper was         7    remember specifically referencing the senior
   8   in the library?                                          8    project.
   9         A. That's correct.                                 9               I think what, and I don't know,
  10         Q. Okay.                                          10    they may have just somehow always connected my
  11         A. I assume they probably did not know.           11    name to the paper.
  12         Q. Did not know.                                  12         Q. Who connected your name to the paper?
  13         A. Yeah.                                          13         A. Whatever documentation here, that
  14         Q. Why do you assume that?                        14    sometimes the papers would be identified by the
  15         A. This is usually in the spring of the           15    student and also by the faculty.
  16   year, you know, graduation, people wanting to move      16         Q. I see. So you can't recall a
  17   on. So there's other issues that they're dealing        17    particular point in time when you told the library
  18   with, finding a place to practice, establishing a       18    to ensure that the King and Devick paper was on
  19   new home. And so some of these things, even             19    the reserve list for one of your classes?
  20   though they were significant, kind of get pushed        20         A. I did not do that, no.
  21   to a lower priority.                                    21         Q. But it was on the reserve list for one
  22              And it's the same for us on the              22    of your classes?

                                                    Page 99                                               Page 101

                                                                                        Pages 98 to 101
www.DigitalEvidenceGroup.com                 Digital Evidence Group C'rt 2018                            202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al.            Darrell G. Schlange

   1   were -- I'm not understanding what you're saying.     1              So I think what we attempted to
   2             In this document here you have here         2   retrieve was the data and comparing the two tests
   3   listed what appear to be some of the student          3   and the text of the article, I mean the text of
   4   scores.                                               4   the paper. Not all of the exhibits like the
   5        Q. Uh-huh.                                       5   Pierce test.
   6        A. Okay. That's not in here.                     6        Q. So your personal copy of the paper,
   7        Q. Why not?                                      7   which is Exhibit 9, is this the copy you've had
   8        A. I didn't copy it.                             8   since 1976?
   9        Q. I see. But also what's not in your            9        A. No, because I don't know when I got
  10   copy -- well, we can go through it. I'm trying to    10   it. My recollection is that when we completed it,
  11   make sense of what's not in the copy you gave us.    11   we graded it, it went to administration. Somehow
  12             So it looks like what's not in the         12   it got into a file cabinet in the library, and
  13   copy that you gave us is -- and you can compare it   13   subsequent to that I requested a copy of the
  14   to the spiral bound -- is the Pierce saccade test    14   paper.
  15   and the actual Pierce saccade test itself.           15        Q. From who?
  16           MR. KLUFT: I'm sorry, Counsel. Just          16        A. My TA, to go and make a copy of it.
  17   because "spiral bound" is sort of a term of art in   17        Q. From the library?
  18   this case, can you just identify the exhibit         18        A. Uh-huh.
  19   number you're talking about.                         19        Q. Okay.
  20           MS. McCALLION: Do you have that?             20        A. From the stacks.
  21   Yeah --                                              21        Q. I see.
  22           MR. KLUFT: Which is 4 I think?               22        A. Because I always want to have a copy

                                            Page 110                                                 Page 112

   1           MS. McCALLION: It's 4.                        1   of whatever I've participated in.
   2           THE WITNESS: Yeah.                            2        Q. And the copy that you graded was given
   3   BY MS. McCALLION:                                     3   back to Mr. King or Mr. Devick; is that right?
   4        Q. So based on my review, and you can            4        A. Or to the administration I think for
   5   correct me if you think I'm wrong, your personal      5   recording. But then ultimately they got the
   6   copy of the paper does not have the Pierce saccade    6   paper, yes.
   7   test and test data.                                   7        Q. Right. Who was your TA that you asked
   8        A. Right.                                        8   to get a copy? Do you recall?
   9        Q. Is that right?                                9        A. No.
  10        A. That's correct, yeah.                        10        Q. Do you recall when it was, what year?
  11        Q. Do you know why that is?                     11        A. It was probably that summer or
  12        A. No.                                          12   something like that.
  13        Q. Okay.                                        13        Q. Okay. So did there come a point in
  14        A. I didn't copy it. I mean somebody            14   time where you were using the King-Devick Test in
  15   copied it for me.                                    15   your classes here at ICO?
  16        Q. And I don't believe your actual copy         16        A. Say that again. You mean when did I
  17   of the paper that you gave us has the King-Devick    17   start?
  18   Test in it either.                                   18        Q. When did you start? When did you
  19        A. It may not. I think the interest at          19   start using the King-Devick Test in your classes
  20   that time was to try to get the data of the two      20   here at ICO?
  21   because the actual, what the cards look like, you    21        A. I don't know. We started using it in
  22   know, we already knew what that was.                 22   lab probably, you know, 20 years ago, that's just

                                            Page 111                                                 Page 113

                                                                                 Pages 110 to 113
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                            202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                  Darrell G. Schlange

   1   an estimation, as a procedure to do. But it was       1   patients have unusual eye movement problems, it
   2   starting to then show up in other courses too,        2   could be concussion related, it could be academic
   3   mentioning let's say some of the courses on child     3   or grade related. I have a clinic period where I
   4   development for example. I'm just throwing that       4   deal with these special testing cases. We call it
   5   one out as an example.                                5   special testing.
   6              You know, it began to be mentioned,        6             So a key part of that is the eye
   7   not that we sit down and learn how to do the test,    7   movement recordings, which is really, you know,
   8   but it's mentioned as something that has some         8   the King-Devick and the developmental eye movement
   9   clinical value.                                       9   test, they're more subjective, you need a response
  10        Q. And were you talking to Mr. Devick at        10   from the patient. And a key part of an assessment
  11   that time?                                           11   of any eye movement problem, to really do a fine
  12        A. No.                                          12   diagnosis, get fine detail, is with eye movement
  13        Q. Have you ever used the King-Devick           13   recordings. So that's been my real focus.
  14   Test in your private practice?                       14       Q. Do you recall when the first time you
  15        A. I have.                                      15   saw the King-Devick Test cards in, I guess in an
  16        Q. When did you start doing that?               16   usable format as you might say? And I think
  17        A. I've done it rarely. Sometimes if we         17   you're talking about --
  18   have a patient that has some kind of an oculomotor   18           MS. McCALLION: We need to change
  19   problem, I would do that, yes.                       19   these numbers. Did we make copies of these?
  20        Q. Do you remember when you first did           20           MR. PERKINS: No, we didn't.
  21   that?                                                21           MR. KLUFT: Do you want to use one of
  22        A. No.                                          22   the pre-marked ones?

                                            Page 114                                                          Page 116

   1        Q. Do you think it could have been around        1            MS. McCALLION: They're a little
   2   the late '70s?                                        2   different.
   3        A. No, it wouldn't have been then.               3            MR. KLUFT: All right, sorry. I'm
   4        Q. Why not?                                      4   just trying to help.
   5        A. Just because it wasn't available.             5   BY MS. McCALLION:
   6        Q. Even though you had a copy of the             6        Q. So I think, and I don't want to put
   7   paper --                                              7   words in your mouth, so you can correct me if I'm
   8        A. Yeah.                                         8   wrong, but you said that the test wasn't usable
   9        Q. -- with the test cards in it?                 9   but then at some point in time it became usable;
  10        A. I was more into -- my whole direction        10   right?
  11   and research and clinical practice, even today, is   11        A. Uh-huh.
  12   eye movement recording. So that's my real focus.     12        Q. So how did it become usable in your
  13              So when I would see a patient,            13   opinion?
  14   whether it was private or here, the emphasis of      14        A. When it was in that format.
  15   the analysis was eye movement recordings.            15        Q. Okay. When it was in like a
  16              We would also currently, and that's       16   spiral-bound, hard copy format?
  17   one of the documents that you have that shows how    17        A. When you had the flip charts, yeah.
  18   I use it today, there were two case examples that    18        Q. When's the first time you saw it in
  19   somewhere are in -- I think they were discussed      19   this type of format?
  20   earlier -- that shows by example how we use it, or   20        A. I don't know.
  21   I use it today.                                      21        Q. Any estimation on years?
  22              We have in clinic, if certain             22        A. We include that in the lab manual that

                                            Page 115                                                          Page 117

                                                                                     Pages 114 to 117
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                                      202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                   Darrell G. Schlange

   1   we had previously sent to you, you have a copy of     1   experiments, and we've kind of moved it more into
   2   it right in front of you there, in your right         2   a clinical perspective and more relevant to
   3   hand.                                                 3   patient care today. So that's done more with me.
   4            MS. McCALLION: We can mark the lab           4              But the other two authors,
   5   manual as a exhibit.                                  5   Alexander and Lee, one is at a different
   6            MR. KLUFT: Sounds like a good idea.          6   institution, I think he's retired, and Dr. Lee is
   7            MS. McCALLION: So this will be 10 --         7   from here, and he retired a couple years ago.
   8            THE WITNESS: So I would say during           8              So it's been a transition to move
   9   the last ten years possibly.                          9   this lab more into clinical relevance with case
  10   BY MS. McCALLION:                                    10   examples. And that's why, you know, at the very
  11         Q. The last ten years is the first time        11   end we have an example of how we used some of
  12   you saw the King-Devick Test in the --               12   these procedures. The format of each lab is to --
  13         A. No, first time we included it in the        13   format of each lab is to have a discussion at the
  14   lab.                                                 14   end, the two-hour period, you know, gives these --
  15         Q. I see.                                      15   currently these are second year students.
  16            MS. McCALLION: Let's take a breather        16              So clinic is there. They observe,
  17   for a second and we'll mark this as 10, Exhibit      17   they do some things in clinic, but it seems so far
  18   10, the lab manual, and then we can talk about it.   18   away. So to give some significance to the lab, we
  19              (Deposition Exhibit 10 was marked         19   use a lot of case examples so they can connect the
  20               for identification.)                     20   two. And, in fact, one of the powers, it's called
  21   BY MS. McCALLION:                                    21   laboratory 4.
  22         Q. So aside from the lab manual, do you        22        Q. What page are you on, if there are

                                            Page 118                                                         Page 120

   1   recall when in your view the King-Devick Test was     1   page numbers.
   2   in a form that it was testable?                       2       A. I don't know. They're not numbered.
   3        A. No.                                           3   It looks like this, laboratory 4.
   4        Q. So I think you just said that -- so           4             We've done this the last six or
   5   you have the lab manual in front of you; right?       5   eight years where students in small groups have to
   6        A. Uh-huh.                                       6   do a presentation on a topic. It can be something
   7        Q. This is Exhibit 10. And this is               7   related to ocular motility. It could be, you
   8   something that you produced to us; right?             8   know, the eye movement complications with multiple
   9        A. Uh-huh.                                       9   sclerosis for example or Alzheimer's.
  10        Q. And is this lab manual a document that       10             So they have to do a presentation,
  11   you're using currently?                              11   four or five at the max, with a PowerPoint and
  12        A. This is from the previous year, yes.         12   period of discussion. So we give them some ideas
  13        Q. Okay.                                        13   on topics, but they have to do this as a part of
  14        A. Similar to now.                              14   their lab effort. And they do it, it can be two
  15        Q. Did you create this document?                15   people sometimes, and can use five or six
  16        A. There's three authors. The bottom two        16   people -- well, no, five is the max, four or five
  17   are retired, haven't been here for years. So it      17   people. They do a good job. And they have to,
  18   started as a document with three different           18   you know, start from scratch.
  19   authors. Common is to keep some of the               19       Q. In 1976 when Mr. King and Mr. Devick
  20   originating authors on the document.                 20   handed in their senior project to you, did they
  21             So this goes back to when it was           21   have to present it to their classmates?
  22   more just visual science types of activities and     22       A. No.

                                            Page 119                                                         Page 121

                                                                                     Pages 118 to 121
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                                   202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                  Darrell G. Schlange

   1   BY MS. McCALLION:                                     1   Those are pretty much in the manual there.
   2         Q. Do you recall when you got these flip        2        Q. Okay.
   3   charts, what years?                                   3        A. Yeah. So you try to give exposure to
   4         A. Those, probably two or three years           4   what's clinically relevant today and by case
   5   ago, the top one.                                     5   examples to make it meaningful so that they can
   6         Q. 11 and 12 --                                 6   see a patient behind it, that there might be a
   7         A. Yeah.                                        7   patient that they would use this test on. So they
   8         Q. -- a few years ago?                          8   make that connection. And that's the purpose at
   9         A. Yeah.                                        9   this point.
  10         Q. And then 13 is older?                       10        Q. Right. It makes sense.
  11         A. Definitely. Probably 10 years. And          11           MS. McCALLION: Well, I think we might
  12   some of those, you know, kind of were used in the    12   be done.
  13   clinic at one point. The clinic has made a           13           MR. KLUFT: Could we take a
  14   complete transition to no longer flip charts, but    14   five-minute break?
  15   it's all digital.                                    15           MS. McCALLION: Of course.
  16         Q. Do you administer the King-Devick Test      16           MR. KLUFT: I just want to use the
  17   on an iPad currently in the lab?                     17   restroom, and we may have one or two questions.
  18         A. No.                                         18           MS. McCALLION: Okay.
  19         Q. No.                                         19           MR. KLUFT: And we may have no
  20         A. We will, we will. But at this point         20   questions but I just want to think through it.
  21   this is what we have. But they will do that in       21           MS. McCALLION: Yeah, I want to do the
  22   the clinic when they get to the clinic, which will   22   same with Vivian. So we'll reconvene in five

                                            Page 130                                                     Page 132

   1   be some of third year and their last year, the        1   minutes.
   2   fourth year, yeah, because that's -- the clinic       2          THE VIDEOGRAPHER: We are now going
   3   almost exclusively uses the digital and the iPad.     3   off the record at 4:42 p.m.
   4         Q. The King-Devick Test is in the clinic        4              (A recess was taken.)
   5   now --                                                5          THE VIDEOGRAPHER: We are now going
   6         A. Yes.                                         6   back on the record at 4:52 p.m.
   7         Q. -- in an electronic form.                    7   BY MS. McCALLION:
   8         A. Yes.                                         8       Q. Okay. Professor, we just have a few
   9         Q. Got it.                                      9   more questions. I think we're going to be done
  10         A. And we have a new enormous renovation       10   very soon.
  11   and expansion of our pediatric and binocular         11              Have you ever heard of a company
  12   vision clinic where this is done and this is going   12   called the Illinois College of Optometry Press?
  13   to be all high-tech and state of the art. So we      13       A. It's not a company.
  14   still deal with this in the lab sometimes.           14       Q. What is it?
  15         Q. Are the people in the lab also,             15       A. ICO Press?
  16   they're administering other types of tests; right?   16       Q. Yes.
  17         A. Yes.                                        17       A. That refers to things that have been
  18         Q. It's not limited to the King-Devick         18   printed in the prints room --
  19   Test.                                                19       Q. Okay.
  20         A. Exactly.                                    20       A. -- our printing department downstairs
  21         Q. What other types of tests do they use?      21   where we print all the lab manuals, the syllabi.
  22         A. Developmental eye movement tests.           22   And it used to refer to, like even the lab manual,

                                            Page 131                                                     Page 133

                                                                                     Pages 130 to 133
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                                 202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al.             Darrell G. Schlange

   1   as ICO Press, which was not for public                1   document. It's something that we used earlier.
   2   distribution but it was more for stuff that was       2   It's already marked. You don't have to mark it.
   3   done internally, for internal use.                    3   I'm just going to give you this copy of the
   4         Q. And so it wasn't a separate company?         4   original, it's ICO 5.
   5   It was just a division of the school?                 5              I'll show you where I'm looking.
   6         A. We have a print room where we have --        6   So the title, part of the title of the document is
   7   it's a combination of printing and a mailroom and     7   I think the title of the senior paper; right? It
   8   stuff like that. And so we have always had a way      8   says "The proposed King-Devick" -- I'll use this
   9   to produce documents or manuals or syllabi, things    9   one and give you that one. (Document tendered to
  10   like that. And for a period of time we would, or     10   the witness.)
  11   the institution would say ICO Press, meaning it      11              So we pulled this, I'll represent
  12   was done internally. It's not an external place.     12   to you, we went on to the ICO library website and
  13   It's just our copying system. And it was             13   we did a search for "King-Devick" and this is what
  14   basically for manuals, syllabi, you know, any        14   appeared. It has the title of the paper. Do you
  15   documents that we as faculty might have that we      15   see that title at the top, "The proposed"?
  16   want to distribute to the students. It was mainly    16         A. Uh-huh, yeah.
  17   a method of designating stuff that was done on       17         Q. And then a couple lines below it has
  18   site and would be provided for or available to our   18   publication information, Illinois College of
  19   student body.                                        19   Optometry Press. That's why I was asking you what
  20         Q. In copies?                                  20   the press is or what it did.
  21         A. Well, there it would be, you know,          21         A. Yeah.
  22   mimeographed or whatever. What do you mean           22         Q. Do you know why the paper is

                                            Page 134                                                  Page 136

   1   copied?                                               1   affiliated with the press on this document?
   2        Q. So I guess I'm wondering what the --          2            MR. KLUFT: Objection, foundation.
   3        A. So let's say if you wanted 150                3            THE WITNESS: Yeah, that, again, was
   4   manuals, they would make 150 manuals.                 4   their way of designating that it was done
   5        Q. I see. So as a faculty member here            5   internally and it was done at the time that the
   6   you would ask the press for copies of a certain       6   paper was apparently put into the stacks of the
   7   document, you would give them a certain number of     7   library, as other senior projects were.
   8   copies you wanted, and they would make you those      8              So there has never been an ICO
   9   copies?                                               9   Press. It's just a way of designating us doing
  10        A. Assuming it was for a larger amount          10   internal printing or duplication or whatever for
  11   than just a few. If it was just a few, you could     11   student use.
  12   have your teaching assistant or you do it            12   BY MS. McCALLION:
  13   yourself --                                          13         Q. So does this indicate to you that the
  14        Q. Right.                                       14   senior paper was duplicated for third party use
  15        A. -- in the faculty office area.               15   or --
  16              So it wouldn't have to go through         16         A. No.
  17   the print room because then you have to, you know,   17         Q. -- student use? No?
  18   charge it to an account, you have to follow the      18        A. Because it was not published, you
  19   paperwork. And so many times if it's a small         19   know, there was no publication or notice
  20   number of copies that we want of something, we'll    20   profession-wise that this paper has been
  21   just do it ourselves.                                21   published.
  22        Q. Okay. So I want to show you this             22              It was internal use. I think in

                                            Page 135                                                  Page 137

                                                                                  Pages 134 to 137
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                             202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al.             Darrell G. Schlange

   1   publications a key part of that has to do that        1        Q. So at the time --
   2   it's made available for public use, for possible      2        A. From my experience, that didn't
   3   sale, or some other form of use, and that was         3   happen.
   4   never the intent of this ICO Press.                   4        Q. Just going back to the hypothetical I
   5             So in the current I think the legal         5   was giving you earlier. So if I was a student
   6   definition of publication, that would be a            6   here in 1977 and I went to the library and asked
   7   misnomer. That wouldn't mean that it was              7   to see the King-Devick Test, I could have seen it
   8   published in the legal definition, as I understand    8   with my eyes.
   9   it.                                                   9        A. Uh-huh.
  10        Q. What's your understanding of the legal       10           MR. KLUFT: Objection, foundation.
  11   definition?                                          11           THE REPORTER: Can you answer out
  12        A. That it's -- "publication" has a             12   loud?
  13   technical meaning to copyright law. According to     13           THE WITNESS: Yes. I'm not sure that
  14   the statute, publication is the distribution of      14   that happened.
  15   copies of a work to the public by sale or other      15   BY MS. McCALLION:
  16   transfer of ownership or by rental, lease, or        16        Q. Right. Well, I also wasn't a student
  17   lending. It was none of those.                       17   here. And I was very young in 1977.
  18        Q. If I was a student here at the school        18             Do you know that the ICO library
  19   in 1977 and I went to the library and asked for a    19   had four copies of the King-Devick senior paper?
  20   copy of the King-Devick senior paper, could I have   20        A. I've heard that statement. I have no
  21   gotten a copy?                                       21   basis to say that it's correct or not. I just
  22           MR. KLUFT: Objection, foundation.            22   heard in some of this discussion here and so forth

                                            Page 138                                                  Page 140

   1           THE WITNESS: Most likely, no.                 1   that there were four copies. I'm not aware of
   2   BY MS. McCALLION:                                     2   that.
   3        Q. Why not?                                      3        Q. Okay. So you don't know when --
   4        A. Because photocopying at that time was         4        A. I don't know.
   5   very specific and mainly in the administrative        5        Q. -- the four copies were made?
   6   office.                                               6        A. No.
   7        Q. Did the administrative office have            7        Q. Okay. I have I think one last
   8   photocopiers then?                                    8   question for you, which is with respect to
   9        A. Slow operating ones, yeah. But it             9   something that you brought today, which is --
  10   wasn't like, you know, you got a copier out here     10        A. You know, like here, this monogram
  11   that you've been using, you go there. And            11   that we talked about before, it says the
  12   sometimes students will do that. Actually in the     12   University of Chicago Press and this one here I
  13   library they pay something for it. But there's       13   think is Berkeley Press or something. That's
  14   copiers like in administrative areas where, you      14   something that some institutions have done when
  15   know, I can make a copy of something, as you did     15   they have something that they present like this
  16   today in our faculty area.                           16   that you can buy or that you can arrange for
  17             But at that time it was a big deal         17   copies.
  18   for students to copy something out of the library    18             Here at this institution, not
  19   because it would be, you know, one sheet at a time   19   currently being used, but in the past it was
  20   and you had to pay for it. For the most part it      20   anything that was made internally was ICO Press.
  21   was they would look at it. If they wanted to make    21        Q. Got it.
  22   notes or whatever, they could do that.               22        A. So that's different than what many

                                            Page 139                                                  Page 141

                                                                                  Pages 138 to 141
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                             202-232-0646
11/28/2018               King-Devick Test, Inc., v. NYU Langone Hospitals, et al.            Darrell G. Schlange

   1           MR. KLUFT: Okay.                            1   office and in the mailroom, yeah.
   2           MS. McCALLION: And, in particular, it       2         Q. Okay. One other question. I think
   3   came from reliability study of the Pierce and       3   you testified when Ms. McCallion asked you if you
   4   King-Devick saccade tests, which looks like it's    4   knew when the first time you used the King-Devick
   5   from 1986.                                          5   Test as part of your lab classes. I think you
   6           MR. KLUFT: Okay.                            6   testified that you didn't remember when was the
   7           MS. McCALLION: But I'll just put            7   first time you did that --
   8   these two articles together in the last exhibit.    8        A. Uh-huh.
   9   The second article is the NYSOA K-D Test article    9        Q. -- correct?
  10   that we were talking about earlier, which we all   10         A. Yes.
  11   have any way, but just for purposes of clarity.    11         Q. Is it fair to say that it was at least
  12            (Deposition Exhibit 15 was marked         12   sometime after the first version of the flip
  13             for identification.)                     13   charts became available?
  14           MS. McCALLION: And then I believe          14         A. Yes.
  15   we're done.                                        15            MR. KLUFT: That's all I have.
  16           MR. KLUFT: I have a couple questions       16            MS. McCALLION: Okay. Thank you.
  17   but not much.                                      17            MR. KLUFT: Thank you very much.
  18           MS. McCALLION: Okay. Thank you very        18            THE VIDEOGRAPHER: This concludes
  19   much, Professor.                                   19   today's deposition. We're now going off the
  20           THE WITNESS: Thank you.                    20   record at 5:09 p.m.
  21                                                      21              (Said deposition was so concluded
  22                                                      22               at 5:09 p.m.)

                                          Page 146                                                  Page 148

   1                  EXAMINATION                          1   STATE OF ILLINOIS )
                                                           2   COUNTY OF C O O K )
   2   BY MR. KLUFT:                                       3       I, Donna M. Kazaitis, CRR, RPR, IL-CSR
   3         Q. Professor Schlange, again, my name is          No. 084-003145, do hereby certify:
   4   David Kluft, and I represent Steve Devick and       4       That the foregoing deposition of DARRELL G.
                                                               SCHLANGE, O.D. was taken before me at the time and
   5   King-Devick Test. I just have a couple questions    5   place therein set forth, at which time the witness
   6   before we let you go today.                             was put under oath by me;
   7               The Illinois College of Optometry       6       That the testimony of the witness and all
                                                               objections made at the time of the examination
   8   Press, which we were talking about, I understand    7   were recorded stenographically by me, were
   9   that those documents were produced in copy              thereafter transcribed under my direction and
  10   machines, at copy machines in the mailroom; is
                                                           8   supervision and that the foregoing is a true
                                                               record of same.
  11   that correct?                                       9       I further certify that I am neither counsel
  12         A. Say that again.                                for nor related to any party to said action, nor
  13         Q. Well, let me put it another way. Is
                                                          10   in any way interested in the outcome thereof.
                                                          11       IN WITNESS WHEREOF, I have subscribed my name
  14   it fair to say the term "Illinois College of            this 10th day of December, 2018.
  15   Optometry Press" is a term used internally to      12
                                                          13
  16   identify documents that were created on the copy   14
  17   machines in the mailroom?                          15
                                                          16
  18         A. Yes, it would be in the mailroom,
                                                          17
  19   yeah. Normally it's, you know, mass production,    18
  20   but they don't do that anymore because of the      19        _____________________________________
  21   accessibility of a lot of copiers. But at that     20        DONNA M. KAZAITIS, IL-CSR, RPR, CRR
                                                          21        Registered Professional Reporter
  22   time copiers were maybe in the administrative      22        Certified Realtime Reporter

                                          Page 147                                                  Page 149

                                                                                Pages 146 to 149
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                            202-232-0646
EXHIBIT 4
11/28/2018            King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Christine Weber 30(b)(6)


                                                                                          Page 1
                         UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


        KING-DEVICK TEST INC.,                       )
                                                     )
                               Plaintiff,            )
                                                     )
        v.                                           ) No. 1:17-cv-09307(JPO)
                                                     )
        NYU LANGONE HOSPITALS,                       )
        NEW YORK UNIVERSITY,                         )
        STEVEN L. GALETTA, and                       )
        LAURA J. BALCER,                             )
                                                     )
                               Defendants.           )
        ___________________________)



                Video-recorded deposition of CHRISTINE WEBER,
                taken at Illinois College of Optometry, 3241
                South Michigan Avenue, Chicago, Illinois,
                before Donna M. Kazaitis, IL-CSR, RPR, and
                CRR, commencing at the hour of 9:30 a.m. on
                Wednesday, November 28, 2018.


             ____________________________________________________
                                DIGITAL EVIDENCE GROUP
                           1730 M Street, NW, Suite 812
                                Washington, D.C. 20036
                                       (202) 232-0646


www.DigitalEvidenceGroup.com     Digital Evidence Group C'rt 2018                        202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Christine Weber 30(b)(6)

   1   University, Steven Galetta, and Laura Balcer. And    1   something like that, just let us know. I'd just
   2   also here is Kristen McCallion.                      2   ask that you don't ask for a break while a
   3            MR. KLUFT: Good morning, Ms. Weber.         3   question is pending. Okay?
   4   My name is David Kluft. And I'm from the law firm    4        A. Yes.
   5   of Foley Hoag in Boston, and I represent the         5        Q. If I ask you a question that you think
   6   King-Devick Test, Inc. and Steve Devick. And         6   is unclear, will you let me know?
   7   Dr. Devick is here with me today.                    7        A. Yes.
   8            THE VIDEOGRAPHER: Will the court            8        Q. Because otherwise I will assume that
   9   reporter please swear in the witness.                9   you've understood the question; is that fair?
  10            MR. PERKINS: Floyd Perkins for             10        A. Yes.
  11   Illinois College of Optometry and the deponent.     11        Q. Do you understand that you're under
  12   (Witness sworn.)                                    12   oath today?
  13               CHRISTINE WEBER,                        13        A. Yes.
  14   having been first duly sworn, was examined and      14        Q. Is there any reason why you can't give
  15   testified as follows:                               15   me full, complete answers and testify truthfully
  16                 EXAMINATION                           16   today?
  17   BY MS. CHENG:                                       17        A. No.
  18        Q. Please state your name for the record.      18        Q. So I just want to go through some of
  19        A. My name is Christine Weber.                 19   your background. So you are employed by the
  20        Q. Have you ever had your deposition           20   Illinois College of Optometry; is that right?
  21   taken before?                                       21        A. Yes.
  22        A. No.                                         22        Q. What is your position here?

                                              Page 6                                                  Page 8

   1        Q. So I'll just go through a few ground         1        A. I'm a senior director.
   2   rules so you can get a sense of what's going to      2        Q. What does a senior director do?
   3   happen today.                                        3        A. I have the library under me, so that's
   4             I'm going to ask you a series of           4   my position.
   5   questions, and unless your attorney instructs you    5        Q. Do you --
   6   you have to answer and give me a full, complete      6        A. Director of the library.
   7   answer. Will you do that?                            7        Q. Do you work exclusively for the
   8        A. Yes.                                         8   library or also for the college itself?
   9        Q. And you understand that there's a            9        A. I work for the college but I am the
  10   stenographer here and she is going to take down     10   library director.
  11   everything that you say. So when I ask you          11        Q. And how --
  12   questions, I need a verbal response.                12        A. My position title is senior director.
  13        A. Okay.                                       13        Q. And how long have you worked at the
  14        Q. She can't record a shake of your head.      14   library?
  15        A. Okay.                                       15        A. Six and a half years.
  16        Q. I'd just ask that you wait for me to        16        Q. And were you senior director for all
  17   finish asking the question before you begin to      17   of those six and a half years?
  18   answer. Will you do that?                           18        A. No.
  19        A. Yes.                                        19        Q. So before you became a senior
  20        Q. We can take breaks whenever you like.       20   director, what was your title before then?
  21   This probably won't be very long. But, you know,    21        A. Director.
  22   if you want to take a break once an hour or         22        Q. And when did you become a director?

                                              Page 7                                                  Page 9

                                                                                        Pages 6 to 9
www.DigitalEvidenceGroup.com           Digital Evidence Group C'rt 2018                           202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Christine Weber 30(b)(6)

   1   you know, it varies. We have between probably 130     1   If they need access, they're certainly welcome to
   2   to 160 in each of the classes. It depends on the      2   come in.
   3   year and the enrollment for that particular year.     3              We also belong to a consortia
   4        Q. Do you know how many students attended        4   called CARLI, C-A-R-L-I, which is the Consortia of
   5   ICO in the late '70s or early '80s for one year       5   Academic and Research Libraries of Illinois. So
   6   about?                                                6   as a member of that consortia, we are obligated to
   7        A. I have no idea.                               7   open our doors to any CARLI member who chooses to
   8        Q. Is the library on campus?                     8   come in. But they still have to go through us and
   9        A. Yes. It's directly underneath us.             9   through security to make sure that they can come
  10        Q. How big is the library?                      10   in through the doors.
  11        A. I can't tell you the exact square            11       Q. So who are the other members of CARLI?
  12   footage, but there's a second floor which is right   12   Are they other colleges in Illinois?
  13   behind us and then a downstairs area.                13       A. Yes, colleges and universities.
  14        Q. So it's two floors?                          14       Q. Do you know which colleges and
  15        A. Yes.                                         15   universities those are?
  16        Q. And what type of resource materials          16       A. There are 92 of them, so I really
  17   are available in the library?                        17   can't name them all.
  18        A. Basic optometry and ophthalmology,           18       Q. So if anyone from any of those 92
  19   some medical materials.                              19   colleges or universities requested access to the
  20        Q. What are those materials? Like               20   library, you would be the one to give them access?
  21   textbooks, journals?                                 21       A. Yes. It's very rare. We hardly ever
  22        A. Both.                                        22   have anyone come in.

                                             Page 34                                                         Page 36

   1        Q. What else is in the library other than        1       Q. Are there records of those requests?
   2   textbooks and journals?                               2       A. No.
   3        A. That's pretty much it. I mean we              3       Q. Do you know when ICO joined the CARLI,
   4   offer a wide suite of electronic resources. So        4   that consortium?
   5   there are also things available via the library       5       A. I don't.
   6   website which are electronic, digital resources.      6       Q. Is that something you can find out?
   7        Q. So who has access to the library              7       A. That predated me. I can call them and
   8   website to get those materials?                       8   find out, but I don't know.
   9        A. Just our students, faculty, and staff.        9       Q. Can anyone who's say, for example, a
  10        Q. So you have to be an enrolled student?       10   researcher from outside of Illinois not part of
  11        A. Correct, or a faculty or staff member.       11   this consortium, could they ask you for access to
  12        Q. Who has access to the library                12   the library?
  13   generally?                                           13       A. Yes.
  14        A. It's a closed facility. So only our          14       Q. And would you generally grant that
  15   students, faculty, and staff.                        15   access?
  16        Q. Has it always been a closed facility?        16       A. It would depend on who it was.
  17        A. Yes.                                         17       Q. What would it depend on?
  18        Q. So if someone from the general               18       A. It would depend on the kind of
  19   public couldn't just walk in and --                  19   research that they're doing and whether it's
  20        A. No, they can't. If they need to come         20   optometry and ophthalmology related.
  21   in and do some research, they can make a request     21              But I mean, again, I can probably
  22   to us, and then that generally comes through me.     22   count on less than two fingers how many requests

                                             Page 35                                                         Page 37

                                                                                           Pages 34 to 37
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                                    202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Christine Weber 30(b)(6)

   1   we've had for people to come in since I've been       1   name of the organization.
   2   here.                                                 2        Q. Was it around in the late '70s, early
   3        Q. Have you ever denied a request --             3   '80s?
   4        A. No.                                           4        A. Not as RAILS, but yes, it was.
   5        Q. -- for access?                                5        Q. What was it called back then?
   6        A. Because, again, it's rare.                    6        A. As I mentioned, South Suburban Library
   7             And generally it's our alumni who           7   System.
   8   request access. You know, they still have to          8        Q. Is there a librarian who is in charge
   9   request to come in and use the material because we    9   of taking care of the interlibrary loans?
  10   don't open -- we don't borrow, allow things -- we    10        A. Yes. As I mentioned, Sandra Engram.
  11   don't allow our alumni to borrow things just         11        Q. Do you know who that was in the '70s,
  12   willie-nillie. You know, they've got to come in      12   early '80s?
  13   and make a request to us.                            13        A. I don't. I don't think Sandra was
  14        Q. So let's talk about the borrowing            14   here at that time.
  15   policies. Is there a policy for who can borrow       15        Q. Do you know someone who could help you
  16   materials out of the library?                        16   find out who was in charge of the interlibrary
  17        A. Yes.                                         17   loans?
  18        Q. What is that policy?                         18        A. Probably Gerry would know. I'm not
  19        A. Faculty, staff, and students.                19   sure though if he was even here then. I mean all
  20        Q. How long can they take materials out         20   of this is predating me, so I just don't have that
  21   for?                                                 21   information.
  22        A. Two weeks, unless it's a reserve. If         22        Q. Do you know how many other

                                             Page 38                                                       Page 40

   1   it's a reserve, it's three hours.                     1   organizations are part of that RAILS consortium?
   2         Q. And can they take the reserve                2       A. Most of the public and academic
   3   materials out of the library within those three       3   libraries in the Chicagoland area.
   4   hours?                                                4       Q. So when requests are made for
   5         A. Yes, they can.                               5   materials from nonstudents and nonfaculty, someone
   6              We also have interlibrary loans,           6   from outside the college, how long can they borrow
   7   which I mentioned that Sandra does. So if people      7   the material for?
   8   request to borrow something through interlibrary      8       A. Via interlibrary loan?
   9   loan, then we will send it out and have the           9       Q. Yes.
  10   borrower return it to us.                            10       A. I think it depends on the
  11         Q. What is the interlibrary loan program?      11   organization. We have reciprocal borrowing with
  12         A. It's through a consortia called RAILS,      12   some of the organizations and not with others. So
  13   R-A-I-L-S, and it's a document delivery service.     13   I'm not really sure what Sandra's rules are for
  14   We belong to the consortia. People request           14   those. I mean she does that; I don't. She would
  15   things. If there's something that we feel is okay    15   know more than I.
  16   to lend out, then we'll lend it to people and have   16       Q. Is there a written policy on how long
  17   them send it back to us when they're done.           17   certain schools could --
  18         Q. Do you know how long the college has        18       A. Yes.
  19   been part of this RAILS service?                     19       Q. -- take them out for?
  20         A. Forever. I mean a long time. It's           20       A. Yes.
  21   been around for a long time. It was formerly         21       Q. Do you have that written policy in
  22   South Suburban Library System I believe was the      22   some of the library's files?

                                             Page 39                                                       Page 41

                                                                                         Pages 38 to 41
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                                 202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Christine Weber 30(b)(6)

   1        A. Yes.                                          1        A. Yes.
   2        Q. Would you be able to get that for us?         2           MR. KLUFT: Object -- I'm sorry.
   3        A. Yes.                                          3   Register my objection to the form only as to lack
   4              But we don't lend our reserve              4   of a time period.
   5   materials out. Just to qualify that. So anything      5   BY MS. CHENG:
   6   that's on reserve we don't lend, because it's         6        Q. Do you know when the library first had
   7   really generally there for her students to use.       7   a photocopy machine?
   8        Q. So if a book or a paper were on               8        A. I do not.
   9   reserve, that would mean that you can't then check    9        Q. Do you know whether there was a
  10   it out of the library, you can only use it for       10   photocopy machine in the late '70s, early '80s?
  11   three hours within the library?                      11        A. I do not.
  12        A. The students can take it out of the          12        Q. Who would know that?
  13   library, the faculty could take it out of the        13        A. Again, you know, the previous director
  14   library, but we do not interlibrary loan those       14   died who was here at that time. I don't know if
  15   materials.                                           15   Gerry was here then or not.
  16        Q. What if there's more than one copy of        16        Q. Does the library currently have a
  17   the material, say it's an article and there's five   17   policy about making photocopies?
  18   copies of it, would you be able to interlibrary      18        A. The students have a card that they
  19   loan one of those copies even though it's on         19   use, and they can make copies of anything that
  20   reserve?                                             20   they want as long as it falls within the copyright
  21        A. No. Again, we don't lend those out if        21   guidelines.
  22   they're on reserve. We don't lend them out           22             We don't dictate that. I mean we

                                             Page 42                                                         Page 44

   1   outside of the college.                               1   don't stand over the copier and see what they're
   2        Q. So if someone from outside the college        2   actually photocopying, but they have so much money
   3   wanted to just take a look at something that's on     3   that's loaded onto their card and then they just
   4   reserve, they would have to come to the library to    4   do what they need to do for classes.
   5   look at it?                                           5       Q. Is the --
   6           MR. KLUFT: Object to --                       6       A. I generally do tell them that we like
   7           THE WITNESS: Yeah, but I mean that's          7   them to keep copies limited to less than 10 in the
   8   not something we would generally do.                  8   library.
   9   BY MS. CHENG:                                         9       Q. The copyright guidelines, is that a
  10        Q. Why is that?                                 10   document?
  11        A. Because I don't -- people just don't         11       A. No. We do not have -- we just have
  12   do that. I mean they don't come in here for that     12   links on our website to copyright policies which
  13   reason. It's really a closed facility.               13   are the Copyright Clearinghouse and things like
  14             As I mentioned, there's probably           14   that. I'm not the copyright police in the
  15   two requests that I've had that I've been here the   15   library.
  16   past six and a half years for people to come in      16       Q. Do you know how long those copyright
  17   and take a look at what we have. And usually they    17   guidelines have been online on the website?
  18   were alumni who were doing research on               18       A. We brought a new website up in 2016,
  19   ophthalmology or optometry.                          19   so ever since that period of time.
  20        Q. So the students and faculty at the           20       Q. So before there was this new website,
  21   college, are they allowed to make photocopies of     21   were prior policies saved somewhere in the library
  22   the materials in the library?                        22   or with the administration?

                                             Page 43                                                         Page 45

                                                                                         Pages 42 to 45
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                                 202-232-0646
11/28/2018                    King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Christine Weber 30(b)(6)

   1    were in a big microfilm, or a big cabinet, and           1    those also cataloged in the library's materials?
   2    those were the ones that were shredded.                  2        A. They were. When we moved, we
   3         Q. And this was in the old library before           3    discarded them. We removed them from the catalog
   4    2014 --                                                  4    and we sent everything that we discarded to our
   5         A. Yes, uh-huh.                                     5    business office, so that they could add that to
   6         Q. -- that they were in a specific                  6    the assets list of things that were discarded. So
   7    cabinet?                                                 7    the business office should have a list of
   8         A. Yes.                                             8    everything that we discarded from the library.
   9         Q. Was that the equivalent of being, you            9        Q. Are there old records of the library
  10    know, behind the circulation desk like you              10    catalog before the move? So would you have
  11    mentioned, the papers being on reserve?                 11    records of what was in the library in a certain
  12             MR. KLUFT: Objection. Object to the            12    year?
  13    form as vague, but you can answer.                      13        A. What we would have is the current
  14             THE WITNESS: I'm sorry. Would you              14    catalog which is what we have right now. Anything
  15    restate that question?                                  15    that was discarded is out of the catalog.
  16             MS. CHENG: Sure.                               16        Q. I understand. So --
  17    BY MS. CHENG:                                           17        A. But we did provide that list to the
  18         Q. You mentioned that the senior projects          18    business office of things we discarded.
  19    were kept in a cabinet in the old library prior to      19             Every time we discard -- for
  20    2014.                                                   20    instance, we just discarded all of our CDs and
  21         A. Uh-huh.                                         21    DVDs because we don't use them anymore. When we
  22         Q. What was that -- why were they kept in          22    do that, they're not in the current catalog and

                                                   Page 50                                                        Page 52

   1   a cabinet?                                                1    the business office has a list of those things. I
   2         A. Because when I came, they were in a              2    send them to the business office every time we
   3   cabinet. They were in a cabinet. The cabinet was          3    discard things.
   4   locked. You know, if people wanted them, we got           4        Q. Is there a particular contact in the
   5   them out.                                                 5    business office that you have?
   6             But, to my knowledge, no one ever               6        A. The person I usually send them to is
   7   checked any of them out, and they were just kind          7    Mary Ryberg, R-Y-B-E-R-G.
   8   of sitting there. And they had been there for             8        Q. Why does the library -- or, why did
   9   years and years and years.                                9    the library keep senior projects?
  10             I mean we went through a really                10        A. I don't know.
  11   judicious process when we moved because we lost 25       11        Q. Do you know who would know?
  12   percent of our space. So we had to think about           12        A. I don't know how long -- you know,
  13   what we were keeping, what we were weeding, what         13    again they're discarded. So I don't know if they
  14   was taking up space that we didn't have anymore.         14    were from 1929 and 1930 or 1970. You know, I have
  15   And that was one thing that we were told to get          15    no idea. So I don't know why they were kept or
  16   rid, so we did.                                          16    why they were in the cabinet. I mean I don't have
  17         Q. Before the library moved in 2014, was           17    any idea. They were just here when I arrived.
  18   there a library catalog of all the materials that        18    And, again, I've only been year six and a half
  19   were in the library then?                                19    years.
  20         A. Yes, it's the same catalog.                     20        Q. So currently does the library keep any
  21         Q. Same catalog. So were those senior              21    copies of student papers?
  22   projects that were locked in the cabinet, were           22        A. No. I don't even know that students

                                                   Page 51                                                        Page 53

                                                                                              Pages 50 to 53
www.DigitalEvidenceGroup.com                  Digital Evidence Group C'rt 2018                                  202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Christine Weber 30(b)(6)

   1   write papers anymore. I'm not really sure. I          1   was in 2014?
   2   know they do a Capstone project in their fourth       2        A. Well, it went on for six months, so it
   3   year, but I don't know where they live or where       3   was most of the year. We spent two years
   4   they are.                                             4   preparing for the move. We were weeding, we were
   5            MS. CHENG: I'm going to mark this as         5   moving, you know, getting rid of furniture. It
   6   ICO 3.                                                6   was a lot. We were pretty overwhelmed, as you can
   7              (Deposition Exhibit 3 was marked           7   imagine.
   8               for identification.)                      8        Q. Sure.
   9   BY MS. CHENG:                                         9             So looking at ISO 3, just looking
  10         Q. Please take a look at ICO 3 and let me      10   at the very top of the page where it says "Reserve
  11   know if you know what this is. (Document tendered    11   Usage Stats."
  12   to the witness.)                                     12        A. Uh-huh.
  13         A. Uh-huh, I do know what it is.               13        Q. What are reserve usage stats?
  14         Q. What is it?                                 14        A. That's how many times that particular
  15         A. It's a reserve list that I provided to      15   material was checked out, by anyone, by students,
  16   Dr. Conrad when she asked for it.                    16   faculty. So if it says 0, it was never checked
  17         Q. So how was this reserve list                17   out.
  18   generated? Is it a database?                         18        Q. So you're looking at the far right
  19         A. I think I mentioned that we flag the        19   column?
  20   reserve materials in our integrated library          20        A. Correct.
  21   system. This is a report from the reserve list.      21        Q. So if it says 0, this would mean, for
  22   It's a report of the reserve list.                   22   example, just the first one, "The Massachusetts

                                             Page 54                                                   Page 56

   1        Q. So I see that there are some years            1   Eye and Ear," this was a book or something that
   2   here. Summer 2014. Is that the -- that's the          2   the professor put on the list but 0 means that no
   3   semester for that, you know, on the first page for    3   students checked it out?
   4   that reserve list?                                    4        A. Right.
   5        A. Yes.                                          5              So if you look down at the bottom
   6        Q. And just flipping through the back --         6   of that column, you'll see that the "Clinical
   7   and you can go through each page if you'd like --     7   management of" I think binocular vision, is what
   8   I see there is dates for 2014, 2016, and 2017.        8   the title is that was checked out twice.
   9        A. Yes.                                          9        Q. And that's just for that one semester,
  10        Q. Is there a reason why there's no             10   the summer of --
  11   record for 2015?                                     11        A. Right.
  12        A. I don't really know. I asked Grahm to        12        Q. -- 2014 semester?
  13   run the list for me and I don't know why 2015        13        A. Right.
  14   isn't in there. It wasn't an oversight -- I mean     14        Q. Then the numbers in the far left
  15   it was probably just an oversight on our part and    15   column, what are those numbers?
  16   I apologize for that. There's no particular          16        A. That's the call number. That's how we
  17   reason that 2015 isn't in there.                     17   identify the book. It's a label that's on the
  18              It may have been that that's when         18   bottom of the spine of the book and it's how the
  19   we, right after we moved and, you know, maybe        19   students and whoever is checking out the book is
  20   things just got a little chaotic during that         20   able to identify that particular book. So it
  21   period of time.                                      21   corresponds to the call number which is --
  22        Q. Do you remember what month the move          22        Q. So you're pointing to ICO 2?

                                             Page 55                                                   Page 57

                                                                                      Pages 54 to 57
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                             202-232-0646
11/28/2018                    King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Christine Weber 30(b)(6)

   1   to photocopy them and send them on. So if someone        1    the bibliographic record, it says "Senior Project
   2   asks for an article request, we would do that.           2    1976."
   3   But we would never photocopy an entire book and          3         Q. So do you see under "Publication
   4   send it on to someone.                                   4    Information" a couple lines up it says "Illinois
   5           MS. CHENG: Can we mark this as ICO 5.            5    College of Optometry Press 1976"?
   6             (Deposition Exhibit 5 was marked               6         A. I do see that.
   7              for identification.)                          7         Q. What is the Illinois College of
   8   BY MS. CHENG:                                            8    Optometry Press?
   9         Q. So I've handed you what's been marked           9         A. I have no idea.
  10   as ICO 5. (Document tendered to the witness.)           10         Q. Had you ever heard of it before today?
  11         A. Uh-huh.                                        11         A. I have not. Again, this is 1976. I
  12         Q. Let me know if you recognize this.             12    mean we have a print room downstairs. This isn't
  13           MR. KLUFT: Can I ask a question off             13    the University of Chicago where we have the
  14   the record for a second?                                14    University of Chicago Press. I mean we don't have
  15             (Brief pause.)                                15    anything like that in the institution that I'm
  16           THE WITNESS: This is the record that            16    aware of. So I don't really know what that means.
  17   we would have had in our catalog prior to               17    And I didn't put this record in the database, so I
  18   withdrawing it.                                         18    have no idea. It was probably put in in 1976.
  19             So if you see the top half of the             19         Q. So this computerized database you
  20   page, it's the bibliographic record that's              20    think was around in 1976 or some form of it?
  21   attached to, that's actually in our integrated          21         A. As I mentioned, it was this VALPAL
  22   library system. And then the bottom part are the        22    system.

                                                     Page 66                                               Page 68

   1   item records which are the four copies that we had       1         Q. Right.
   2   in the collection under the reserve list. And            2         A. I mean the '70s didn't have automated
   3   these have all been withdrawn from the collection.       3    integrated library systems. It was card catalogs.
   4              So if we go into the catalog right            4    So whoever cataloged this, it was probably in the
   5   now, this would not be here because it's been            5    card catalog cataloged that way and then it was
   6   discarded.                                               6    just transferred into the integrated library
   7        Q. Were the copies discarded or were                7    systems. Integrated library systems didn't come
   8   they --                                                  8    in until the mid '80s, so it was all the card
   9        A. Well, they were discarded from our               9    catalog.
  10   collection, but they were given to Dr. Devick per       10         Q. Sure. So do you know whether the
  11   his request.                                            11    library kept any old card catalogs in its archives
  12        Q. Do you remember when that was?                  12    or anything like that?
  13   Approximately. It doesn't need to be an exact           13         A. No. Those have all been tossed away
  14   date.                                                   14    is my understanding. We use those cards now as
  15        A. I'm not sure I have that information.           15    scrap paper.
  16   Whenever he asked me for it. Let's see if I can         16         Q. I've seen that before.
  17   find it. May of 2018. And we sent this via UPS          17         A. That's how our students scribble their
  18   to his office.                                          18    notes and things. I mean it's -- no one has card
  19        Q. Okay. So looking at ICO 5, is this              19    catalogs anymore.
  20   the King and Devick senior paper that we've been        20             MS. McCALLION: The Dewey decimal
  21   talking about today?                                    21    system.
  22        A. Yes. If you look at general note on             22


                                                     Page 67                                               Page 69

                                                                                          Pages 66 to 69
www.DigitalEvidenceGroup.com                 Digital Evidence Group C'rt 2018                            202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Christine Weber 30(b)(6)

   1   BY MS. CHENG:                                         1   bar code.
   2        Q. So you mentioned before the University        2        Q. Do you know when the library first got
   3   of Chicago Press, you understood that that was        3   this first copy? I think bar code number 113745?
   4   a --                                                  4        A. I have no idea.
   5        A. It's a physical entity.                       5        Q. Do you know when the library got these
   6        Q. Right. And so here you're not aware           6   additional three copies underneath?
   7   of the Illinois College of Optometry Press has        7        A. I have no idea.
   8   something similar to that?                            8        Q. Did you see any of these four copies
   9        A. No. I'm not aware of anything like            9   recently?
  10   that, no. We have a print room downstairs. You       10            MR. KLUFT: Object to the form.
  11   can see this is a one-building standalone campus.    11            THE WITNESS: In 2018 May, yes,
  12   I mean it's not the University of Chicago.           12   because I personally had them discarded from our
  13              So whoever cataloged this, that's         13   library system and had them UPS'd to Dr. Devick
  14   how they cataloged it. I didn't do this and I        14   per his request.
  15   don't know why it was done this way, unless that's   15   BY MS. CHENG:
  16   how they did all the student projects at the time.   16        Q. Did all four copies look the same?
  17        Q. So just looking at the second half of        17        A. Yes.
  18   ICO 5, what are the item bar codes?                  18        Q. What did they look like?
  19        A. That's how we check out books. We put        19        A. They were just paper student copies.
  20   a bar code in the back of the book, and our          20   I mean they were kind of -- I don't know. I don't
  21   automated system checks the books out using that     21   even remember if they were spiral bound or, you
  22   bar code. So the bar code is connected to the        22   know, what, but they were just paper copies of the

                                             Page 70                                                   Page 72

   1   patron ID and that's how the system recognizes the    1   projects.
   2   fact that a patron has something checked out.         2        Q. Was there a cover on them --
   3        Q. So the patron ID would match up with a        3        A. It wasn't a hard -- a soft cover, yes.
   4   student's name or --                                  4        Q. It was a soft cover?
   5        A. Correct.                                      5        A. Yes. It wasn't a hardbound book or
   6        Q. -- faculty?                                   6   anything like that. If I remember correctly, and
   7        A. Correct.                                      7   I might be misremembering this, I think the covers
   8              And that's why people don't check          8   were blue, but I'm not sure.
   9   things out anywhere else. That's why people other     9        Q. Can you remember in the last three
  10   than staff and faculty and students don't check      10   years who has requested copies of this senior
  11   things out because they don't have an ID with a      11   paper?
  12   bar code on it, with the exception of the            12            MR. KLUFT: Object to the form. You
  13   interlibrary loan.                                   13   can answer.
  14        Q. So it looks like this record is              14            THE WITNESS: Based on this
  15   showing there are four copies of this senior         15   statistics, no one.
  16   project; is that right?                              16   BY MS. CHENG:
  17        A. There were four copies, yes, on              17        Q. You're saying no one has actually
  18   reserve.                                             18   gotten a copy of each of these four papers?
  19        Q. And each of the four copies had their        19        A. Correct, no one's checked them out.
  20   own bar code.                                        20        Q. Do you recall anyone requesting to see
  21        A. Correct, because each of the                 21   a copy of this paper?
  22   individual items has to have its own individual      22        A. We had several law firms requesting

                                             Page 71                                                   Page 73

                                                                                      Pages 70 to 73
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                             202-232-0646
11/28/2018                    King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Christine Weber 30(b)(6)

   1             If you look in Exhibit 5 where it              1        A. It hasn't been happening since I've
   2   says "Staff View," I would be able to go into that       2    been here.
   3   and see potentially in the past few years how much       3        Q. And you have no record, isn't it true,
   4   the book costs and when it was acquired.                 4    of anyone ever taking the copy of the King-Devick
   5             In this particular one I'm not                 5    Test from that filing cabinet and borrowing it or
   6   seeing that. So I'm thinking that this is                6    looking at it; is that correct?
   7   something that's coming from EBSCO, which is one         7        A. No, because they would have had to go
   8   of our electronic aggregators. And I think that          8    through us to do that because it was a locked
   9   this is probably something that we got from them         9    cabinet. So we would have had to open the cabinet
  10   somehow. I'm not sure.                                  10    and give it to them.
  11         Q. So it would be an electronic record.           11        Q. And you have no record of that
  12         A. Maybe.                                         12    occurring before your time even; correct?
  13            MS. CHENG: Why don't we go off the             13        A. No, I mean how would I know that?
  14   record for a moment.                                    14        Q. And you mentioned the copies on
  15            THE VIDEOGRAPHER: We are going off             15    reserve. I think you indicated that the copies
  16   the record at 10:59 a.m.                                16    were, four copies, were already on reserve when
  17             (Brief pause.)                                17    you arrived; correct?
  18            THE VIDEOGRAPHER: We are now going             18        A. Correct.
  19   back on the record at 11:00 a.m.                        19        Q. And you don't know when they were put
  20            MS. CHENG: No further questions from           20    on reserve; is that right?
  21   us.                                                     21        A. I do not.
  22                                                           22        Q. And you don't know who put them on

                                                   Page 78                                                 Page 80

   1                 EXAMINATION                                1    reserve except based on your -- well, withdraw the
   2   BY MR. KLUFT:                                            2    question.
   3        Q. Ms. Weber, I have a couple questions             3              Your understanding is that
   4   to ask you. Again, my name is David Kluft, and I         4    Dr. Schlange put them on reserve; correct?
   5   represent King-Devick Test in this litigation.           5         A. Correct.
   6              When you got here to the ICO and              6         Q. Okay.
   7   took up your position in 2012, do you know how           7         A. I would assume that. I mean he's
   8   many copies of the King-Devick student paper were        8    teaching that class, the BVS 244. So I would
   9   in the library?                                          9    assume that since that was associated, that
  10        A. I believe there were four on reserve            10    King-Devick was associated with that class, it
  11   and one in the student projects file.                   11    would be that he put them on reserve, but I don't
  12        Q. And the student projects file, you              12    know for a fact.
  13   described that as a locked filing cabinet?              13         Q. And you mentioned a couple of
  14        A. Correct.                                        14    interlibrary loan systems that you're a part of.
  15        Q. And your understanding was that the             15    One is called RAILS?
  16   school collected as a matter of course all student      16         A. That's our document delivery system.
  17   papers; is that right?                                  17         Q. Document delivery system.
  18        A. In the past. I don't --                         18         A. Uh-huh.
  19        Q. In the past.                                    19         Q. And you said that -- and that
  20        A. -- believe that's been happening                20    became -- that was formerly something called the
  21   recently.                                               21    South Suburban System?
  22        Q. Okay.                                           22         A. Correct.

                                                   Page 79                                                 Page 81

                                                                                          Pages 78 to 81
www.DigitalEvidenceGroup.com                 Digital Evidence Group C'rt 2018                            202-232-0646
11/28/2018                 King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Christine Weber 30(b)(6)

   1   is 1976, that it would have been converted in 1999     1           THE WITNESS: We were actually
   2   but I don't know that for a fact.                      2   thinking about digitizing the student papers to
   3        Q. Okay. And you don't actually know              3   save space, and that's where we got into the
   4   whether or not this paper was published by an          4   intellectual property decision and were told by
   5   entity called the Illinois College of Optometry        5   Dr. Conrad that that wasn't possible unless we
   6   Press?                                                 6   went back to every single student and received
   7        A. No idea.                                       7   their permission to digitize that material. So we
   8        Q. And you don't even know if there ever          8   didn't.
   9   was such an entity called the Illinois College of      9   BY MR. KLUFT:
  10   Optometry --                                          10        Q. And, in fact, up to that time in 2009,
  11        A. No idea --                                    11   as far as you know, you didn't have the
  12        Q. -- Press; isn't that correct?                 12   permissions of the individual students who wrote
  13        A. This is knowledge --                          13   those papers; correct?
  14        Q. Sorry. Let me just repeat it again            14        A. We did not, which is why we didn't
  15   and make sure the record is clear.                    15   digitize them.
  16             You don't know, in fact, whether            16        Q. And that included the King-Devick
  17   there ever was an entity called the Illinois          17   student paper; correct?
  18   College of Optometry Press; is that correct?          18        A. If that was part of the student
  19        A. That's correct.                               19   papers, yes.
  20        Q. Did you have something else to say            20        Q. I'm showing you a document that's been
  21   about that?                                           21   labeled ICO 7. It is a document that was produced
  22        A. This is the first time I've even ever         22   by your attorney in this case. (Document tendered

                                               Page 86                                                  Page 88

   1    seen this.                                            1   to the witness.)
   2         Q. Do you have an understanding of the           2              I'm just going to ask you to take a
   3    Illinois College of Optometry's policy on the         3   quick look at it. It's an email, so it probably
   4    ownership of student papers currently?                4   makes sense to start from the back and then read
   5         A. My understanding from Dr. Conrad at           5   from the first email towards the front of the
   6    the time that we were shredding the papers was        6   document.
   7    that intellectual property policy -- the ICO          7        A. Uh-huh. That's all true that I wrote
   8    intellectual property policy wasn't implemented       8   all of that.
   9    until 2009, and after 2009 the intellectual           9        Q. You've anticipated my question. So
  10    property is owned by the college. That's my          10   why don't you finish reading the document and
  11    understanding from speaking with her, but I've       11   here's my question I'm going to ask you so we can
  12    never seen the policy.                               12   get a clear record of it: Is there anything you
  13         Q. And is it, in fact, your understanding       13   wrote in this email that is not true or that you
  14    that student papers from before 2009, say from       14   have learned is not true since writing it?
  15    1976, are owned by the students; is that correct?    15        A. Nope. We sent the four copies back.
  16         A. That's my understanding.                     16   That's the only thing that I would state.
  17             MR. KLUFT: I'm going to ask that we         17        Q. And you mentioned that Dr. Devick
  18    mark an exhibit -- ICO 6 I think it's going to be?   18   asked you for four copies. It indicates here
  19             THE REPORTER: 7.                            19   that -- well, did he initially ask for all four
  20             MR. KLUFT: Oh, I'm sorry.                   20   copies or did he initially only ask for two?
  21               (Deposition Exhibit 7 was marked          21        A. He asked for two.
  22                for identification.)                     22        Q. Okay. And then why was it that you

                                               Page 87                                                  Page 89

                                                                                       Pages 86 to 89
www.DigitalEvidenceGroup.com             Digital Evidence Group C'rt 2018                            202-232-0646
11/28/2018                King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Christine Weber 30(b)(6)

   1   ultimately gave him four?                             1        A. Correct.
   2        A. Because we just didn't want to deal           2        Q. The public is not able to get these
   3   with it. I mean it was --                             3   materials out of the library.
   4        Q. Because lawyers were involved;                4        A. To borrow the materials, correct.
   5   correct?                                              5        Q. We looked at some information today
   6        A. It was complicated and we wanted him          6   about the King-Devick student paper on ICO 3, if
   7   to have what he wanted, so we sent them back.         7   you take a look at that.
   8        Q. So Dr. Devick, in fact, did not ask           8        A. Uh-huh.
   9   for all copies from the library; he only --           9        Q. And if you take a look at the second
  10        A. Correct, he asked for two.                   10   page of ICO, which is Bates stamped at the bottom
  11            MR. KLUFT: Did you get that? Let me         11   ICO KDTest 000022?
  12   ask one more time just in case.                      12        A. Uh-huh.
  13   BY MR. KLUFT:                                        13        Q. You'll see that about a quarter of the
  14        Q. So Dr. Devick did not ask for all of         14   way down the page there's a listing for the
  15   the copies in the library; he only asked for two     15   proposed King-Devick test; correct?
  16   of the four; is that correct?                        16        A. Correct.
  17        A. That's correct.                              17        Q. And it indicates that there's been 0
  18              When he initially asked us for the        18   circulations?
  19   two copies, we shadowed this from the collection     19        A. That's correct.
  20   so that it wasn't available to be loaned to          20        Q. Sitting here today as the senior
  21   anyone. We didn't want anyone coming in --           21   director of -- sitting here today as the senior
  22   because we were getting calls from law firms         22   director of the library, does the library have any

                                             Page 90                                                       Page 92

   1   everywhere asking us for the information, and so      1   record that the King-Devick copies put on reserve
   2   we shadowed it from our collection.                   2   were ever lent out?
   3         Q. Understood. Can you explain the word         3       A. The 2015 is missing. I don't have
   4   "shadow"?                                             4   that information. But based on the rest of these,
   5         A. It doesn't show up in the catalog. We        5   it has not been checked out.
   6   still have it in our database but it's shadowed so    6       Q. And this record, you'll agree, only
   7   that it's not available for people to see in the      7   goes back to 2014; correct?
   8   public.                                               8       A. Correct.
   9         Q. Okay. Now, one of the things you             9       Q. Do you have any record that the
  10   mentioned before was, we were looking at the         10   reserve copies were ever lent out or taken out by
  11   electronic records in Exhibits ICO 5 and 6 and you   11   a student prior to 2014?
  12   indicated that these records are available to the    12       A. I don't.
  13   public; is that right?                               13            And we cannot connect checkouts to
  14         A. They're available for the public to         14   a specific patron. No integrated library system
  15   see, yes.                                            15   allows you to do that. So, in other words, if the
  16         Q. And that is my question. But that           16   FBI comes in and says someone's about to blow up a
  17   does not mean that the materials that the record     17   building and we need to know if they checked out
  18   indicates you own or you possess are available for   18   this book, we cannot do that.
  19   the public to see; correct -- let me ask a better    19       Q. Okay.
  20   question.                                            20       A. We cannot connect the patron to the
  21              The public is only able to see the        21   checkout.
  22   fact that you have this in your collection.          22       Q. Let me just ask the question again. I

                                             Page 91                                                       Page 93

                                                                                        Pages 90 to 93
www.DigitalEvidenceGroup.com            Digital Evidence Group C'rt 2018                                202-232-0646
11/28/2018                    King-Devick Test, Inc., v. NYU Langone Hospitals, et al. Christine Weber 30(b)(6)

   1   want to make sure.                                        1   STATE OF ILLINOIS )
                                                                 2   COUNTY OF C O O K )
   2             With that understanding, and I'm                3       I, Donna M. Kazaitis, CRR, RPR, IL-CSR
   3   not asking about any specific patrons, do you have            No. 084-003145, do hereby certify:
   4   any record that any patron of the library has ever        4       That the foregoing deposition of CHRISTINE
                                                                     WEBER was taken before me at the time and place
   5   checked out the reserve copies of the King-Devick         5   therein set forth, at which time the witness was
   6   test?                                                         put under oath by me;
   7        A. I can't answer that question. I only              6       That the testimony of the witness and all
                                                                     objections made at the time of the examination
   8   have it based on these reserve statistics.                7   were recorded stenographically by me, were
   9        Q. Do you have any other records that                    thereafter transcribed under my direction and
  10   would answer that question?
                                                                 8   supervision and that the foregoing is a true
                                                                     record of same.
  11        A. At the present time, no.                          9       I further certify that I am neither counsel
  12        Q. So the answer to the question is is it                for nor related to any party to said action, nor
  13   correct to say that you have no records stating
                                                                10   in any way interested in the outcome thereof.
                                                                11       IN WITNESS WHEREOF, I have subscribed my name
  14   that anybody ever checked out the King-Devick test            this 8th day of December, 2018.
                                                                12
  15   from the library?
                                                                13
  16        A. That's correct.                                  14
  17           MS. CHENG: Objection.                            15
                                                                16
  18   BY MR. KLUFT:
                                                                17
  19        Q. Just to follow up on that question.              18
  20   And that includes reserves; correct? You don't           19         _____________________________________
  21   have any record of anyone actually taking out the
                                                                20          DONNA M. KAZAITIS, IL-CSR, RPR, CRR
                                                                21         Registered Professional Reporter
  22   reserve copy and looking at it?                          22         Certified Realtime Reporter

                                                   Page 94                                                                 Page 96

   1         A. I do not have, right, that's correct.            1    Christine Weber c/o
   2            MR. KLUFT: Do you want to take a
                                                                 2    NIXON PEABODY LLP
                                                                 3    70 West Madison Street, Suite 3500
   3   little break and then we can see if either one of         4    Chicago, Illinois 60602
   4   us has any more questions?                                5
   5            MS. McCALLION: Yeah, sure.                       6    Case: King-Devick Test, Inc., v. NYU Langone Hospitals, et al.
   6            THE VIDEOGRAPHER: We are now going               7    Date of deposition: November 28, 2018
   7   off the record at 11:15 a.m.                              8    Deponent: Christine Weber
                                                                 9
   8              (A recess was taken.)
                                                                10    Please be advised that the transcript in the above
   9            MR. KLUFT: I have no further                    11    referenced matter is now complete and ready for signature.
  10   questions. Thank you very much.                          12    The deponent may come to this office to sign the transcript,
  11            THE WITNESS: You're welcome.                    13    a copy may be purchased for the witness to review and sign,
  12            MS. CHENG: We have no further                   14    or the deponent and/or counsel may waive the option of
  13   questions either. Thank you.
                                                                15    signing. Please advise us of the option selected.
                                                                16    Please forward the errata sheet and the original signed
  14            THE WITNESS: Okay.
                                                                17    signature page to counsel noticing the deposition, noting the
  15              (Said deposition was so concluded
                                                                      applicable time period allowed for such by the governing
  16              at 11:17 a.m.)                                18    Rules of Procedure. If you have any questions, please do
  17                                                                  not hesitate to call our office at (202)-232-0646.
  18                                                            19

  19                                                            20    Sincerely,

  20
                                                                      Digital Evidence Group
                                                                21    Copyright 2018 Digital Evidence Group
  21
                                                                      Copying is forbidden, including electronically, absent
  22                                                            22    express written consent.

                                                   Page 95                                                                 Page 97

                                                                                                  Pages 94 to 97
www.DigitalEvidenceGroup.com                  Digital Evidence Group C'rt 2018                                        202-232-0646
EXHIBIT 5
